Exhibit 10.1

EXECUTION VERSION

THIRD AMENDMENT

THIRD AMENDMENT, dated as of November 20, 2020 (this “Amendment”), to the Sixth
Amended and Restated Credit Agreement, dated as of February 7, 2019 (as amended
by the First Amendment, dated as of March 13, 2020, the Second Amendment, dated
as of April 17, 2020, and as further amended, supplemented or otherwise modified
from time to time prior to the date hereof, the “Credit Agreement”), among
CONMED Corporation, a Delaware corporation (the “Parent Borrower”), the Foreign
Subsidiary Borrowers (as defined therein) from time to time parties thereto, the
several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrowers;

WHEREAS, the Parent Borrower has further requested that the Credit Agreement be
amended as set forth herein; and

WHEREAS, Lenders constituting all of the Lenders under the Credit Agreement are
willing to agree to this Amendment on the terms set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

SECTION 1. Capitalized Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings given to them in the Credit Agreement.

SECTION 2. Amendments. Pursuant to Section 10.1 of the Credit Agreement,
effective as of the Third Amendment Effective Date, the Credit Agreement
(excluding the Schedules and Exhibits thereto, which shall continue to be the
Schedules and Exhibits under the Credit Agreement) is hereby amended to delete
the stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the double-underlined text (indicated
textually in the same manner as the following example: double-underlined text)
as set forth in the pages of the Credit Agreement attached as Annex I hereto.

SECTION 3. Conditions to Effectiveness of Amendment. The amendments set forth in
this Amendment shall become effective on the date (the “Third Amendment
Effective Date”) on which the following conditions precedent have been
satisfied:

(a) The Administrative Agent shall have received this Amendment executed and
delivered by the Administrative Agent, the Parent Borrower, each Foreign
Subsidiary Borrower party to the Credit Agreement on the Third Amendment
Effective Date and Lenders constituting all of the Lenders under the Credit
Agreement.

(b) The Administrative Agent shall have received all fees and (to the extent
invoiced at least two Business Days prior to the Third Amendment Effective Date)
all reasonable and documented expenses required to be paid on or before the
Third Amendment Effective Date pursuant to the Credit Agreement and this
Amendment (including the reasonable and documented fees and expenses of one
legal counsel pursuant to Section 6 below).



--------------------------------------------------------------------------------

SECTION 4. Representations and Warranties. Each Borrower hereby represents and
warrants that (a) each of the representations and warranties made by any Loan
Party in or pursuant to the Loan Documents is, after giving effect to this
Amendment, true and correct in all material respects (or in all respects if
qualified by materiality) on and as of the Third Amendment Effective Date as if
made on and as of the Third Amendment Effective Date, except for representations
and warranties expressly stated to relate to a specific earlier date, in which
case such representations and warranties were true and correct in all material
respects (or in all respects if qualified by materiality) as of such earlier
date and (b) after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.

SECTION 5. Effects on Credit Documents. (a) Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders or the Administrative Agent under the Credit Agreement or any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or of any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle the
Parent Borrower or any Foreign Subsidiary Borrower to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.

(b) On and after the Third Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words
of like import, and each reference to the Credit Agreement in any other Loan
Document shall be deemed a reference to the Credit Agreement as amended hereby.
This Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

SECTION 6. Expenses. The Parent Borrower agrees to reimburse the Administrative
Agent for its reasonable and documented out-of-pocket expenses incurred in
connection with this Amendment, including the reasonable and documented fees,
charges and disbursements of one counsel for the Administrative Agent.

SECTION 7. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 8. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile or other electronic transmission (e.g., “pdf” or “tif” and including
by means of any electronic signature) shall be as effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Amendment
signed by all the parties shall be lodged with the Parent Borrower and the
Administrative Agent.

SECTION 9. Headings. The Section headings used in this Amendment are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

CONMED CORPORATION, as the Parent Borrower By:  

/s/ Daniel S. Jonas

Name:   Daniel S. Jonas Title:   Executive Vice President – Legal Affairs,
General Counsel & Secretary

LINVATEC NEDERLAND B.V.,

as a Foreign Subsidiary Borrower

By:  

/s/ Johonna Pelletier

Name:   Johonna Pelletier Title:   Director

[Signature Page to Third Amendment to Sixth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Administrative Agent and a Lender By:  

/s/ Judith L. Marsh

Name:   Judith L. Marsh Title:   Authorized Officer

[Signature Page to Third Amendment to Sixth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. as a Lender By:  

/s/ Thomas C. Strasenburgh

Name:   Thomas C. Strasenburgh Title:   Senior Vice President

[Signature Page to Third Amendment to Sixth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION as a Lender By:  

/s/ Jonathan Antonio

Name:   Jonathan Antonio Title:   Director

[Signature Page to Third Amendment to Sixth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

DNB CAPITAL LLC, as a Lender By:  

/s/ Mita Zalavadia

Name:   Mita Zalavadia Title:   Assistant Vice President By:  

/s/ Ahelia Singh

Name:   Ahelia Singh Title:   Assistant Vice President

[Signature Page to Third Amendment to Sixth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

MUFG BANK, LTD., as a Lender By:  

/s/ Yao Wong

Name:   Yao Wong Title:   Vice President

[Signature Page to Third Amendment to Sixth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION as a Lender By:  

/s/ Karen M. Dahlquist

Name:   Karen M. Dahlquist Title:   Duly Authorized Signatory

[Signature Page to Third Amendment to Sixth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

TRUIST BANK, AS SUCCESSOR BY MERGER TO SUNTRUST BANK, as a Lender By:  

/s/ Katherine Bass

Name:   Katherine Bass Title:   Director

[Signature Page to Third Amendment to Sixth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Edward Pan

Name:   Edward Pan Title:   Associate

[Signature Page to Third Amendment to Sixth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as a Lender By:  

/s/ Mark Guyeski

Name:   Mark Guyeski Title:   Vice President

[Signature Page to Third Amendment to Sixth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, N.A. as a Lender By:  

/s/ Kyle Patterson

Name:   Kyle Patterson Title:   Senior Vice President

[Signature Page to Third Amendment to Sixth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

TD BANK, N.A. as a Lender By:  

/s/ Vijay Prasad

Name:   Vijay Prasad Title:   Senior Vice President

[Signature Page to Third Amendment to Sixth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

HANCOCK WHITNEY BANK as a Lender By:  

/s/ Brent Michell

Name:   Brent Michell Title:   Vice President

[Signature Page to Third Amendment to Sixth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

REGIONS BANK as a Lender By:  

/s/ Jay Gorman

Name:   Jay Gorman Title:   Director

[Signature Page to Third Amendment to Sixth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

MANUFACTURERS AND TRADERS TRUST COMPANY as a Lender By:  

/s/ Peter T. Baildon

Name:   Peter T. Baildon Title:   Vice President

[Signature Page to Third Amendment to Sixth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

Annex I

[Credit Agreement]



--------------------------------------------------------------------------------

EXECUTION VERSIONANNEX I

 

 

 

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

among

CONMED CORPORATION,

as Parent Borrower,

The Foreign Subsidiary Borrowers From Time to Time Parties Hereto,

The Several Lenders from Time to Time Parties Hereto,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of February 7, 2019

 

 

 

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

WELLS FARGO SECURITIES, LLC

and

BARCLAYS BANK PLC,

as Joint Lead Arrangers and Joint Bookrunners

BANK OF AMERICA, N.A.

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents

BARCLAYS BANK PLC,

CAPITAL ONE, N.A.,

DNB BANK ASA NEW YORK BRANCH,

MUFG BANK, LTD.

and

SUNTRUST BANK,

as Co-Documentation Agents



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I. DEFINITIONS

     1  

SECTION 1.1

  Defined Terms      1  

SECTION 1.2

  Other Definitional Provisions      3846  

SECTION 1.3

  Exchange Rates      3947  

SECTION 1.4

  Interest Rates; LIBOR Notification.      3947  

ARTICLE II. AMOUNT AND TERMS OF COMMITMENTS

     4048  

SECTION 2.1

  Term Loan Commitments      4048  

SECTION 2.2

  Procedure for Term Loan Borrowing      4048  

SECTION 2.3

  Repayment of Term Loans      4149  

SECTION 2.4

  Revolving Credit Commitments      4250  

SECTION 2.5

  Procedure for Revolving Credit Borrowing      4351  

SECTION 2.6

  Swingline Commitment      4452  

SECTION 2.7

  Procedure for Swingline Borrowing; Refunding of Swingline Loans      4452  

SECTION 2.8

  Repayment of Loans      4653  

SECTION 2.9

  Commitment Fees, etc.      4654  

SECTION 2.10

  Termination or Reduction of Revolving Credit Commitments      4754  

SECTION 2.11

  Optional Prepayments      4755  

SECTION 2.12

  Mandatory Prepayments and Commitment Reductions      4855  

SECTION 2.13

  Conversion and Continuation Options      4957  

SECTION 2.14

  Limitations on Eurocurrency Tranches      5058  

SECTION 2.15

  Interest Rates and Payment Dates      5058  

SECTION 2.16

  Computation of Interest and Fees      5159  

SECTION 2.17

  Inability to Determine Interest Rate      5159  

SECTION 2.18

  Pro Rata Treatment and Payments      5363  

SECTION 2.19

  Requirements of Law      5464  

SECTION 2.20

  Taxes      5666  

SECTION 2.21

  Indemnity      5969  

SECTION 2.22

  Illegality      5970  

SECTION 2.23

  Change of Lending Office      6070  

SECTION 2.24

  Replacement of Lenders under Certain Circumstances      6071  

SECTION 2.25

  Foreign Subsidiary Borrowers      6171  

SECTION 2.26

  Parent Borrower as Agent for Foreign Subsidiary Borrowers      6172  

SECTION 2.27

  Defaulting Lenders      6272  

SECTION 2.28

  Incremental Facilities      6374  

ARTICLE III. LETTERS OF CREDIT

     6575  

SECTION 3.1

  L/C Commitment      6575  

SECTION 3.2

  Procedure for Issuance of Letters of Credit      6576  

SECTION 3.3

  Commissions, Fees and Other Charges      6576  

SECTION 3.4

  L/C Participations      6676  

SECTION 3.5

  Reimbursement Obligation of the Borrowers      6777  

SECTION 3.6

  Obligations Absolute      6777  

SECTION 3.7

  Letter of Credit Payments      6778  

 

-i-



--------------------------------------------------------------------------------

         Page  

SECTION 3.8

  Applications      6878  

SECTION 3.9

  Transitional Provisions      6878  

SECTION 3.10

  Cash Collateralization      6878  

SECTION 3.11

  Currency Adjustments      6878  

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

     6879  

SECTION 4.1

  Financial Condition      6879  

SECTION 4.2

  No Change      6980  

SECTION 4.3

  Corporate Existence; Compliance with Law      6980  

SECTION 4.4

  Corporate Power; Authorization; Enforceable Obligations      7080  

SECTION 4.5

  No Legal Bar      7080  

SECTION 4.6

  No Material Litigation      7081  

SECTION 4.7

  No Default      7081  

SECTION 4.8

  Ownership of Property; Liens      7081  

SECTION 4.9

  Intellectual Property      7181  

SECTION 4.10

  Taxes      7181  

SECTION 4.11

  Federal Regulations      7181  

SECTION 4.12

  Labor Matters      7181  

SECTION 4.13

  ERISA      7182  

SECTION 4.14

  Investment Company Act; Other Regulations      7282  

SECTION 4.15

  Subsidiaries      7282  

SECTION 4.16

  Use of Proceeds      7282  

SECTION 4.17

  Environmental Matters      7283  

SECTION 4.18

  Accuracy of Information, etc.      7383  

SECTION 4.19

  Security Documents      7484  

SECTION 4.20

  Solvency      7484  

SECTION 4.21

  Anti-Corruption Laws and Sanctions      7484  

SECTION 4.22

  Foreign Subsidiary Borrowers      7485  

SECTION 4.23

  EEA Financial Institutions      7586  

ARTICLE V. CONDITIONS PRECEDENT

     7686  

SECTION 5.1

  Conditions to the Effectiveness of this Agreement      7686  

SECTION 5.2

  Conditions to Each Extension of Credit      7888  

SECTION 5.3

  Conditions to Initial Loan to Each Foreign Subsidiary Borrower      7888  

SECTION 5.4

  Conditions to each Delayed Draw Term Loan      8090  

ARTICLE VI. AFFIRMATIVE COVENANTS

     8293  

SECTION 6.1

  Financial Statements      8293  

SECTION 6.2

  Certificates; Other Information      8393  

SECTION 6.3

  Payment of Obligations      8495  

SECTION 6.4

  Conduct of Business and Maintenance of Existence, etc.      8495  

SECTION 6.5

  Maintenance of Property; Insurance      8595  

SECTION 6.6

  Inspection of Property; Books and Records; Discussions      8596  

SECTION 6.7

  Notices      8596  

SECTION 6.8

  Environmental Laws      8696  

SECTION 6.9

  Additional Collateral, etc.      8697  

SECTION 6.10

  Additional Covenants Relating to Collateral      8899  

SECTION 6.11

  Post-Closing Covenant      8999  

 

-ii-



--------------------------------------------------------------------------------

         Page  

ARTICLE VII. NEGATIVE COVENANTS

     8999  

SECTION 7.1

  Financial Condition Covenants      89100  

SECTION 7.2

  Limitation on Indebtedness      91102  

SECTION 7.3

  Limitation on Liens      93105  

SECTION 7.4

  Limitation on Fundamental Changes      96107  

SECTION 7.5

  Limitation on Sale of Assets      97109  

SECTION 7.6

  Limitation on Restricted Payments      98110  

SECTION 7.7

  [Reserved]      99111  

SECTION 7.8

  Limitation on Investments, Loans and Advances      99111  

SECTION 7.9

  Limitation on Optional Payments and Modifications of Debt Instruments, etc.   
  101112  

SECTION 7.10

  Limitation on Transactions with Affiliates      102113  

SECTION 7.11

  Limitation on Sales and Leasebacks      102114  

SECTION 7.12

  Limitation on Changes in Fiscal Periods      102114  

SECTION 7.13

  Limitation on Negative Pledge Clauses      102114  

SECTION 7.14

  Limitation on Restrictions on Subsidiary Distributions      103114  

SECTION 7.15

  Limitation on Lines of Business      103114  

SECTION 7.16

  Limitation on Use of Proceeds      103115  

ARTICLE VIII. EVENTS OF DEFAULT

     103115  

ARTICLE IX. THE ADMINISTRATIVE AGENT

     106118  

SECTION 9.1

  Appointment      106118  

SECTION 9.2

  Delegation of Duties      107118  

SECTION 9.3

  Exculpatory Provisions      107118  

SECTION 9.4

  Reliance by Administrative Agent      107119  

SECTION 9.5

  Notice of Default      107119  

SECTION 9.6

  Non-Reliance on Administrative Agent and Other Lenders      108119  

SECTION 9.7

  Indemnification      108120  

SECTION 9.8

  Administrative Agent in Its Individual Capacity      109120  

SECTION 9.9

  Successor Administrative Agents      109120  

SECTION 9.10

  Authorization to Release Liens      109121  

SECTION 9.11

  No Other Duties      109121  

ARTICLE X. MISCELLANEOUS

     109121  

SECTION 10.1

  Amendments and Waivers      109121  

SECTION 10.2

  Notices      111123  

SECTION 10.3

  No Waiver; Cumulative Remedies      112124  

SECTION 10.4

  Survival of Representations and Warranties      112124  

SECTION 10.5

  Payment of Expenses      112124  

SECTION 10.6

  Successors and Assigns; Participations and Assignments      114125  

SECTION 10.7

  Adjustments; Set-off      117129  

SECTION 10.8

  Counterparts      118129  

SECTION 10.9

  Severability      118129  

SECTION 10.10

  Integration      118130  

SECTION 10.11

  GOVERNING LAW      118130  

SECTION 10.12

  Submission To Jurisdiction; Waivers      118130  

SECTION 10.13

  Acknowledgements      119130  

 

-iii-



--------------------------------------------------------------------------------

         Page  

SECTION 10.14

  WAIVERS OF JURY TRIAL      119131  

SECTION 10.15

  PATRIOT Act      119131  

SECTION 10.16

  Confidentiality      119131  

SECTION 10.17

  Releases      120132  

SECTION 10.18

  Delivery of Signature Pages      121132  

SECTION 10.19

  Judgment Currency      121133  

SECTION 10.20

  No Novation      122133  

SECTION 10.21

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions     
122134  

SECTION 10.22

  ERISA Matters      122134  

SECTION 10.23

  Acknowledgement Regarding Any Supported QFCs.      123135  

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES: 1.1A    Commitments 4.1    Guarantee Obligations of CONMED;
Disposition of Assets 4.4    Consents, Authorizations, Filings and Notices 4.6
   Litigation 4.9    Intellectual Property 4.15    Subsidiaries 4.19    UCC
Filing Jurisdictions 7.2(e)    Existing Indebtedness 7.3(f)    Existing Liens
EXHIBITS: A-1    Form of Guarantee and Collateral Agreement, as amended A-2   
Form of Reaffirmation Agreement B    Form of Compliance Certificate C    Form of
Closing Certificate D    Form of Solvency Certificate E    Form of Assignment
and Assumption F    Forms of Exemption Certificates G    Form of Increased
Facility Activation Notice H    Form of New Lender Supplement I    Form of
Foreign Subsidiary Borrower Joinder Agreement

 

-v-



--------------------------------------------------------------------------------

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
February 7, 2019, among CONMED CORPORATION, a New YorkDelaware corporation (the
“Parent Borrower”), the Foreign Subsidiary Borrowers (as hereinafter defined)
from time to time parties to this Agreement, the several banks and other
financial institutions or entities from time to time parties to this Agreement
(the “Lenders”) and JPMORGAN CHASE BANK, N.A., as administrative agent.

The Parent Borrower, the Existing Lenders and JPMorgan Chase Bank, N.A., as
administrative agent, are parties to the Fifth Amended and Restated Credit
Agreement, dated as of January 4, 2016 (as amended and in effect immediately
prior to giving effect to the amendment and restatement contemplated hereby, the
“Previous Credit Agreement”).

The Parent Borrower has requested that the Previous Credit Agreement be amended
and restated in its entirety to read as provided herein and the Lenders and the
Administrative Agent (as hereinafter defined) have so agreed. Accordingly,
effective as of the Closing Date (as defined below), the Previous Credit
Agreement shall be amended and restated in its entirety to read as follows:

ARTICLE I. DEFINITIONS

SECTION 1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
Alternate Base Rate.

“Acknowledgement and Consent”: the collective reference to each Acknowledgment
and Consent in the form attached to the Guarantee and Collateral Agreement
delivered pursuant to the Loan Documents.

“Acquired Companies”: Palmerton Holdings, Inc. and Buffalo Filter LLC.

“Acquired Company Material Adverse Effect”: “Material Adverse Effect” as defined
in the Filtration Acquisition Agreement.

“Adjusted Eurocurrency Rate”: with respect to any Borrowing of Eurocurrency
Loans for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the Eurocurrency Rate for such
Interest Period multiplied by (b) the Statutory Reserves; provided that, if the
Adjusted Eurocurrency Rate, as so determined, would be less than 1.00%(x) 0.50%
during the Suspension Period, such rate shall be deemed to be 1.000.50% for
purposes of this Agreement and (y) zero otherwise, such rate shall be deemed to
be zero for purposes of this Agreement.

“Adjustment Date”: as defined in the Pricing Grid.

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its branches
and affiliates, as the administrative agent for the Lenders under this Agreement
and the other Loan Documents, together with any of its permitted successors.

“Affected Financial Institution”: (a) any EEA Financial Institution or (b) any
UK Financial Institution.

 

1



--------------------------------------------------------------------------------

“Affiliate”: as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 25% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the sum of (i) the aggregate principal amount of
such Lender’s Term Loans then outstanding, (ii) the aggregate amount of such
Lender’s Multicurrency Revolving Credit Commitment then in effect or, if the
Multicurrency Revolving Credit Commitments have been terminated, the aggregate
amount of such Lender’s Multicurrency Revolving Extensions of Credit then
outstanding, (iii) the aggregate amount of such Lender’s USD Revolving Credit
Commitment then in effect or, if the USD Revolving Credit Commitments have been
terminated, the aggregate amount of such Lender’s USD Revolving Extensions of
Credit then outstanding and (iv) until the Delayed Draw Term Loan Commitment
Termination Date, the aggregate amount of such Lender’s Delayed Draw Term Loan
Commitment at such time.

“Aggregate Exposure Percentage”: with respect to any Lender, the ratio
(expressed as a percentage) of such Lender’s Aggregate Exposure to the Aggregate
Exposure of all Lenders.

“Agreed Currencies”: Dollars and each Optional Currency.

“Agreement”: as defined in the preamble hereto.

“Alternate Base Rate”: for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus 1⁄2 of 1% and (c) the Adjusted Eurocurrency Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that for the purpose of
this definition, the Adjusted Eurocurrency Rate for any day shall be based on
the LIBOR Screen Rate (or if the LIBOR Screen Rate is not available for such one
month Interest Period, the Interpolated Rate) at approximately 11:00 a.m.,
London time, on such day. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the NYFRB Rate or the Adjusted Eurocurrency Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted Eurocurrency Rate, respectively. If the
Alternate Base Rate is being used as an alternate rate of interest pursuant to
Section 2.17 (for the avoidance of doubt, only until the Benchmark Replacement
has been determined pursuant to Section 2.17(b)) hereof, then the Alternate Base
Rate shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above. If the Alternate Base Rate, as so
determined, would be less than (x) 1.50% during the Suspension Period, such rate
shall be deemed to be 1.50% for purposes of this Agreement and (y) 1.00%
otherwise, such rate shall be deemed to be 1.00% for purposes of this Agreement.

“Alternative Currency Equivalent”: for any amount of any Optional Currency, at
the time of determination thereof, (a) if such amount is expressed in such
Optional Currency, such amount and (b) if such amount is expressed in Dollars,
the equivalent of such amount in such Optional Currency determined by using the
rate of exchange for the purchase of such Optional Currency with Dollars last
provided (either by publication or otherwise provided to the Administrative
Agent) by the applicable Reuters source on the Business Day (New York City time)
immediately preceding the date of determination or if such service ceases to be
available or ceases to provide a

 

2



--------------------------------------------------------------------------------

rate of exchange for the purchase of such Optional Currency with Dollars, as
provided by such other publicly available information service which provides
that rate of exchange at such time in place of Reuters chosen by the
Administrative Agent in its sole discretion (or if such service ceases to be
available or ceases to provide such rate of exchange, the equivalent of such
amount in Dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion).

“Anti-Corruption Laws”: all published laws, rules and regulations of any
jurisdiction applicable to the Parent Borrower and its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Margin”: (a) for Tranche A Term Loans and Revolving Credit Loans,
(i) prior to the first Adjustment Date to occur after the Closing Date,
1.875% per annum, in the case of Eurocurrency Loans, and 0.875% per annum, in
the case of ABR Loans and (ii) from and after the first Adjustment Date to occur
after the Closing Date, the percentage determined in accordance with the Pricing
Grid; provided that, on and after the Third Amendment Effective Date, the
Applicable Margin during the Suspension Period shall be 3.503.00% per annum, in
the case of Eurocurrency Loans, and 2.502.00% per annum, in the case of ABR
Loans; and (b) for Incremental Term Loans, such per annum rates as shall be
agreed by the Parent Borrower and the applicable Incremental Term Loan Lenders
as shown in the applicable Increased Facility Activation Notice.

“Application”: an application, in such form as the Issuing Lender may reasonably
specify from time to time, requesting the Issuing Lender to issue a Letter of
Credit.

“Approved Fund”: as defined in Section 10.6(b)(ii).

“Arrangers”: the Joint Lead Arrangers and Joint Bookrunners.

“Asset Sale”: any Disposition of Property or business (including receivables and
leasehold interests) or series of related Dispositions of Property or businesses
(including receivables and leasehold interests) (excluding any such Disposition
permitted by clause (a), (b), (c), (d), (e), (g), (h), (i), (j), (k), (l),
(m) or (n) of Section 7.5) which yields net proceeds to the Parent Borrower or
any of its Subsidiaries (valued at the initial principal amount thereof in the
case of non-cash proceeds consisting of notes or other debt securities and
valued at fair market value in the case of other non-cash proceeds) in excess of
$25,000,000.

“Assignee”: as defined in Section 10.6(b)(i).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.

“Available Cash” means: at any time, (a) the aggregate amount of cash and Cash
Equivalents that would appear on a consolidated balance sheet of the Parent
Borrower and its Designated Subsidiaries at such time, less (b) the aggregate
amount of any cash or Cash Equivalents (i) set aside to pay royalty obligations,
working interest obligations, suspense payments, severance taxes, payroll,
payroll taxes, other taxes, employee wage and benefit payments and trust and
fiduciary obligations or other obligations of the Parent Borrower or any
Designated Subsidiary to third parties and for which the Parent Borrower or any
Designated Subsidiary has issued checks or has initiated wires or ACH transfers
(or, in the Parent Borrower’s discretion, will issue checks or initiate wires or
ACH transfers within five Business Days) in

 

3



--------------------------------------------------------------------------------

order to pay such amounts, (ii) in respect of other amounts for which the Parent
Borrower or any Designated Subsidiary has issued checks or has initiated wires
or ACH transfers but have not yet been subtracted from the balance in the
relevant account of the Parent Borrower or relevant Designated Subsidiary,
(iii) constituting purchase price deposits or amounts subject to other
contractual or legal requirements to deposit money to be held by an unaffiliated
third party, (iv) constituting deposits from unaffiliated third parties that are
subject to return pursuant to binding agreements with such third parties,
(v) held in escrow, (vi) constituting the proceeds of issuances of, or capital
contributions on account of, equity interests or incurrences of Indebtedness set
aside to be used to consummate one or more acquisitions or other Investments,
repay or redeem Indebtedness, make one or more Restricted Payments or fund
capital expenditures, in each case, within 90 days of receipt of such proceeds
and to the extent permitted under this Agreement, or (vii) constituting any
Reinvestment Deferred Amount that is intended to be applied by the applicable
Reinvestment Prepayment Date; provided that any such cash and Cash Equivalents
described in clauses (vi) and (vii) above which are not so used within such
applicable specified period for the purpose for which they were set aside, shall
cease to be excluded from the definition of “Available Cash” at such time.

“Available Revolving Credit Commitment”: as to any Revolving Credit Lender at
any time and in respect of such Revolving Credit Lender’s Revolving Credit
Commitment under any Revolving Credit Facility, an amount equal to the excess,
if any, of (a) such Lender’s Revolving Credit Commitment then in effect under
such Revolving Credit Facility over (b) such Lender’s Revolving Extensions of
Credit then outstanding under such Revolving Credit Facility; provided that in
calculating any Lender’s Revolving Extensions of Credit for the purpose of
determining such Lender’s Available Revolving Credit Commitment pursuant to
Section 2.9(a), the aggregate principal amount of Swingline Loans then
outstanding shall be deemed to be zero.

“Available Tenor”: as of any date of determination and with respect to the
then-current Benchmark, as applicable, any tenor for such Benchmark or payment
period for interest calculated with reference to such Benchmark, as applicable,
that is or may be used for determining the length of an Interest Period pursuant
to this Agreement as of such date and not including, for the avoidance of doubt,
any tenor for such Benchmark that is then-removed from the definition of
“Interest Period” pursuant to clause (f) of Section 2.17.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation”: (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, regulation or rule for such EEA
Member Country from time to time which is described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment; provided
that a Bankruptcy

 

4



--------------------------------------------------------------------------------

Event shall not result solely by virtue of any ownership interest, or the
acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof; provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benchmark”: initially, the Relevant Rate; provided that if a Benchmark
Transition Event, a Term SOFR Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date have occurred with
respect to the Relevant Rate or the then-current Benchmark, then “Benchmark”
means the applicable Benchmark Replacement to the extent that such Benchmark
Replacement has replaced such prior benchmark rate pursuant to clause (b) or
clause (c) of Section 2.17.

“Benchmark Replacement”: for any Available Tenor, the first alternative set
forth in the order below that can be determined by the Administrative Agent for
the applicable Benchmark Replacement Date; provided that, in the case of any
Loan denominated in an Optional Currency, “Benchmark Replacement” shall mean the
alternative set forth in (c) below:

(a) the sum of: (i) Term SOFR and (ii) the related Benchmark Replacement
Adjustment;

(b) the sum of: (i) Daily Simple SOFR and (ii) the related Benchmark Replacement
Adjustment;

(c) the sum of: (i) the alternate benchmark rate that has been selected by the
Administrative Agent and the Parent Borrower as the replacement for the
then-current Benchmark for the applicable Corresponding Tenor giving due
consideration to (A) any selection or recommendation of a replacement benchmark
rate or the mechanism for determining such a rate by the Relevant Governmental
Body and/or (B) any evolving or then-prevailing market convention for
determining a benchmark rate as a replacement for the then-current Benchmark for
syndicated credit facilities denominated in the applicable Agreed Currency at
such time and (ii) the related Benchmark Replacement Adjustment;

provided that, in the case of clause (a), such Unadjusted Benchmark Replacement
is displayed on a screen or other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; provided, further, that, solely with respect to a Loan denominated
in Dollars, notwithstanding anything to the contrary in this Agreement or in any
other Loan Document, upon the occurrence of a Term SOFR Transition Event, and
the delivery of a Term SOFR Notice, on the applicable Benchmark Replacement
Date, the “Benchmark Replacement” shall revert to and shall be deemed to be the
sum of (x) Term SOFR and (y) the related Benchmark Replacement Adjustment, as
set forth in clause (a) of this definition (subject to the first proviso above).

If the Benchmark Replacement as determined pursuant to clause (a), (b) or
(c) above would be less than the Floor, the Benchmark Replacement will be deemed
to be the Floor for the purposes of this Agreement and the other Loan Documents.

“Benchmark Replacement Adjustment”: with respect to any replacement of the
then-current Benchmark with an Unadjusted Benchmark Replacement for any
applicable Interest Period and Available Tenor for any setting of such
Unadjusted Benchmark Replacement:

 

5



--------------------------------------------------------------------------------

(a) for purposes of clauses (a) and (b) of the definition of “Benchmark
Replacement,” the first alternative set forth in the order below that can be
determined by the Administrative Agent:

(i) the spread adjustment or method for calculating or determining such spread
adjustment (which may be a positive or negative value or zero) as of the
Reference Time such Benchmark Replacement is first set for such Interest Period
that has been selected or recommended by the Relevant Governmental Body for the
replacement of such Benchmark with the applicable Unadjusted Benchmark
Replacement for the applicable Corresponding Tenor;

(ii) the spread adjustment (which may be a positive or negative value or zero)
as of the Reference Time such Benchmark Replacement is first set for such
Interest Period that would apply to the fallback rate for a derivative
transaction referencing the ISDA Definitions to be effective upon an index
cessation event with respect to such Benchmark for the applicable Corresponding
Tenor; and

(b) for purposes of clause (c) of the definition of “Benchmark Replacement,” the
spread adjustment or method for calculating or determining such spread
adjustment (which may be a positive or negative value or zero) that has been
selected by the Administrative Agent and the Parent Borrower for the applicable
Corresponding Tenor giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of such Benchmark with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body on
the applicable Benchmark Replacement Date and/or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
such Benchmark with the applicable Unadjusted Benchmark Replacement for
syndicated credit facilities denominated in the applicable Agreed Currency at
such time;

provided that, in the case of clause (a) above, such adjustment is displayed on
a screen or other information service that publishes such Benchmark Replacement
Adjustment from time to time as selected by the Administrative Agent in its
reasonable discretion.

“Benchmark Replacement Conforming Changes”: with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Business
Day,” the definition of “Interest Period,” timing and frequency of determining
rates and making payments of interest, timing of borrowing requests or
prepayment, conversion or continuation notices, length of lookback periods, the
applicability of breakage provisions, and other technical, administrative or
operational matters) that the Administrative Agent decides in its reasonable
discretion may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides in its reasonable discretion that
adoption of any portion of such market practice is not administratively feasible
or if the Administrative Agent determines in its reasonable discretion that no
market practice for the administration of such Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement and
the other Loan Documents).

“Benchmark Replacement Date”: with respect to any Benchmark, the earliest to
occur of the following events with respect to the then-current Benchmark:

 

6



--------------------------------------------------------------------------------

(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
such Benchmark (or the published component used in the calculation thereof)
permanently or indefinitely ceases to provide all Available Tenors of such
Benchmark (or such component thereof);

(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein;

(c) in the case of a Term SOFR Transition Event, the date that is 30 days after
the date a Term SOFR Notice is provided to the Lenders and the Parent Borrower
pursuant to Section 2.17(c); or

(d) in the case of an Early Opt-in Election, the sixth Business Day after the
date notice of such Early Opt-in Election is provided to the Lenders, so long as
the Administrative Agent has not received, by 5:00 p.m., New York City time, on
the fifth Business Day after the date notice of such Early Opt-in Election is
provided to the Lenders, written notice of objection to such Early Opt-in
Election from Lenders comprising the Required Lenders.

For the avoidance of doubt, (x) if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination and (y) the
“Benchmark Replacement Date” will be deemed to have occurred in the case of
clause (a) or (b) with respect to any Benchmark upon the occurrence of the
applicable event or events set forth therein with respect to all then-current
Available Tenors of such Benchmark (or the published component used in the
calculation thereof).

“Benchmark Transition Event”: with respect to any Benchmark, the occurrence of
one or more of the following events with respect to the then-current Benchmark:

(a) a public statement or publication of information by or on behalf of the
administrator of such Benchmark (or the published component used in the
calculation thereof) announcing that such administrator has ceased or will cease
to provide all Available Tenors of such Benchmark (or such component thereof),
permanently or indefinitely; provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
any Available Tenor of such Benchmark (or such component thereof);

(b) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof), the Federal Reserve Board, the NYFRB, an
insolvency official with jurisdiction over the administrator for such Benchmark
(or such component), a resolution authority with jurisdiction over the
administrator for such Benchmark (or such component) or a court or an entity
with similar insolvency or resolution authority over the administrator for such
Benchmark (or such component), in each case which states that the administrator
of such Benchmark (or such component) has ceased or will cease to provide all
Available Tenors of such Benchmark (or such component thereof) permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide any Available Tenor
of such Benchmark (or such component thereof); or

 

7



--------------------------------------------------------------------------------

(c) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof) announcing that all Available Tenors of such
Benchmark (or such component thereof) are no longer representative.

For the avoidance of doubt, a “Benchmark Transition Event” will be deemed to
have occurred with respect to any Benchmark if a public statement or publication
of information set forth above has occurred with respect to each then-current
Available Tenor of such Benchmark (or the published component used in the
calculation thereof).

“Benchmark Unavailability Period”: with respect to any Benchmark, the period (if
any) (a) beginning at the time that a Benchmark Replacement Date pursuant to
clauses (a) or (b) of that definition has occurred if, at such time, no
Benchmark Replacement has replaced the then-current Benchmark for all purposes
hereunder and under any Loan Document in accordance with Section 2.17 and
(b) ending at the time that a Benchmark Replacement has replaced the
then-current Benchmark for all purposes hereunder and under any Loan Document in
accordance with Section 2.17.

“Beneficial Ownership Certification” means: a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means: 31 C.F.R. § 1010.230.

“Benefit Plan” means: any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan.”

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrowers”: the collective reference to the Parent Borrower and the Foreign
Subsidiary Borrowers.

“Borrowing”: (a) Revolving Credit Loans of the same currency and Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, or (b) Term Loans of the same
Type made on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

“Borrowing Date”: any Business Day specified by the Parent Borrower (on its own
behalf or on behalf of a Foreign Subsidiary Borrower) as a date on which such
Borrower requests the relevant Lenders to make Loans hereunder.

“Business”: as defined in Section 4.17(b).

 

8



--------------------------------------------------------------------------------

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that (a) with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurocurrency Loans, such day is also
a day for trading in London by and between banks in deposits in the relevant
currency and (b) where such term is used in connection with a Eurocurrency Loan
denominated in euros, references to “Business Day” shall be deemed to be
references to any Target Operating Day on which banks are open for general
banking business in the relevant Funding Office.

“Calculation Date”: (a) with respect to any Loan denominated in any Optional
Currency, each of the following: (i) the date of the borrowing of such Loan and
(ii) each date of a conversion into or continuation of such Loan pursuant to the
terms of this Agreement; and (b) with respect to any Letter of Credit
denominated in an Optional Currency, each of the following: (i) the date on
which such Letter of Credit is issued, (ii) the first Business Day of each
calendar month and (iii) the date of any amendment of such Letter of Credit that
has the effect of increasing the face amount thereof.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) which should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP. Notwithstanding
anything else set forth herein, any lease (or other arrangement conveying the
right to use) that was or would have been treated as an operating lease under
GAAP as in effect for the fiscal year ended on December 31, 2018 that would
become or be treated as a capital lease solely as a result of a change in GAAP
thereafter shall always be treated as an operating lease for all purposes and at
all times under this Agreement.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but, for
the avoidance of doubt, excluding any debt securities whether or not convertible
into, exchangeable for or referencing any of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurocurrency time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Financial Services LLC (“S&P”) or P-1 by
Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by
a nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days with respect to
securities

 

9



--------------------------------------------------------------------------------

issued or fully guaranteed or insured by the United States government;
(e) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A by
Moody’s; (f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
(g) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000. In the case of any Investments made in a country
outside the United States of America, Cash Equivalents shall also include
(i) euros and Sterling, (ii) investments of the type and maturity described in
clauses (a) through (h) above of foreign obligors, which investments are
reasonably appropriate in connection with any business conducted by the Parent
Borrower or its Subsidiaries (as determined by the Parent Borrower in good
faith) and which investments or obligors (or the parent companies of such
obligors) have the ratings described in such clauses or equivalent ratings from
S&P and Moody’s and (iii) other short term investments utilized by the Parent
Borrower and its Subsidiaries in accordance with normal investment practices for
cash management in such country in investments analogous to the investments
described in the foregoing clauses (a) through (h) and in this paragraph and
which are reasonably appropriate in connection with any business conducted by
the Parent Borrower or its Subsidiaries in such country (as determined by the
Parent Borrower in good faith).

“Chattel Paper”: as defined in the Guarantee and Collateral Agreement.

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is February 7, 2019.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all Property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Commitment”: as to any Lender, the sum of any Tranche A Term Loan Commitment,
any Incremental Term Loan Commitment, any Delayed Draw Term Loan Commitment, any
Multicurrency Revolving Credit Commitment and any USD Revolving Credit
Commitment of such Lender.

“Commitment Fee Rate”: (i) (A) with respect to any unused Revolving Credit
Commitment under any Revolving Credit Facility, initially, 0.30% per annum
(B) from and after the first Adjustment Date to occur after the end of the first
fiscal quarter of the Parent Borrower and its Subsidiaries ending after the
Closing Date, the rate per annum set forth under the relevant column heading in
the Pricing Grid; provided that, on and after the Third Amendment Effective
Date, the Commitment Fee Rate during the Suspension Period shall be 0.50% and
(ii) with respect to any unused Delayed Draw Term Loan Commitment, 0.30% per
annum.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

10



--------------------------------------------------------------------------------

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Parent Borrower within the meaning of Section 4001
of ERISA or is part of a group which includes the Parent Borrower and which is
treated as a single employer under Section 414(b), (c), (m) or (o) of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Parent Borrower and its Subsidiaries at such date.

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the Parent
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Parent Borrower and its Subsidiaries,
(b) accruals of Consolidated Interest Expense (excluding Consolidated Interest
Expense that is due and unpaid), (c) accruals for current or deferred taxes
based on income or profits, (d) accruals of any transaction costs arising from
the Transactions, (e) accruals for pensions and other postretirement obligations
and (f) without duplication of clause (a) above, all Indebtedness consisting of
Revolving Credit Loans or Swingline Loans to the extent otherwise included
therein.

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) Consolidated Interest Expense, amortization or write-off of
debt discount and debt issuance costs and commissions (including any early
extinguishment of debt costs and debt conversion costs), discounts and other
fees and charges associated with Indebtedness (including the Loans),
(c) depreciation and amortization expense, (d) amortization of intangibles
(including goodwill) and organization costs, (e) any extraordinary, unusual or
non-recurring expenses or losses (including, whether or not otherwise includable
as a separate item in the statement of such Consolidated Net Income for such
period, losses on sales of assets outside of the ordinary course of business),
(f) any other non-cash charges (including expenses relating to equity
compensation), (g) costs and expenses related to the Transactions in an
aggregate amount not to exceed $30,000,000, (h) proceeds from business
interruption insurance (to the extent actually received and to the extent not
reflected as revenue or income of the Parent Borrower or its Subsidiaries) and
(i) Pro Forma Adjustments in connection with any Material Acquisition (including
the Filtration Acquisition) consummated during such period (provided that
(x) such Pro Forma Adjustments shall be calculated net of the amount of actual
benefits realized and (y) the aggregate amount of all amounts under this clause
(i) that increase Consolidated EBITDA in any period of four consecutive fiscal
quarters shall not exceed, and shall be limited to, 15% of Consolidated EBITDA
in respect of such period of four consecutive fiscal quarters (calculated after
giving effect to such adjustments to Consolidated EBITDA under this clause
(i))), and minus, to the extent included in the statement of such Consolidated
Net Income for such period, the sum of (a) interest income, (b) any
extraordinary, unusual or non-recurring income or gains (including, whether or
not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business) and (c) any other non-cash income, all as
determined on a consolidated basis. For purposes of calculating Consolidated
EBITDA of the Parent Borrower and its Subsidiaries for any period of four
consecutive fiscal quarters pursuant to

 

11



--------------------------------------------------------------------------------

any determination of the Consolidated Fixed Charge Coverage Ratio, the
Consolidated Senior Secured Leverage Ratio or the Consolidated Total Leverage
Ratio, (i) if during such period the Parent Borrower or any Subsidiary shall
have consummated a Material Acquisition, Consolidated EBITDA for such period
shall be calculated after giving pro forma effect thereto (assuming the
consummation of each such Material Acquisition and the incurrence or assumption
of any Indebtedness in connection therewith occurred on the first day of such
period), and if any such Material Acquisition was of a Person, if the
consolidated balance sheet of such acquired Person and its consolidated
Subsidiaries as at the end of the period preceding the acquisition of such
Person and the related consolidated statements of income and stockholders’
equity and of cash flows for the period in respect of which Consolidated EBITDA
is to be calculated (1) have been previously provided to the Administrative
Agent and the Lenders and (2) either (A) have been reported on without a
qualification arising out of the scope of the audit by independent certified
public accountants of nationally recognized standing or (B) have been found
acceptable by the Administrative Agent, and (ii) if during such period the
Parent Borrower or any Subsidiary shall have made a Material Disposition,
Consolidated EBITDA for such period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the Property that is the
subject of such Material Disposition for such period or increased by an amount
equal to the Consolidated EBITDA (if negative) attributable thereto for such
period.

“Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA for such period less the aggregate amount actually paid
by the Parent Borrower and its Subsidiaries in cash during such period on
account of Capital Expenditures to (b) Consolidated Fixed Charges for such
period.

“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) the cash portion of Consolidated Interest Expense for such period and
(b) scheduled payments made during such period on account of principal of Funded
Debt of the Parent Borrower or any of its Subsidiaries, but excluding
(i) principal payments in respect of the Revolving Credit Loans, (ii) principal
payments made to refinance the outstanding loans under the Previous Credit
Agreement in connection with the amendment and restatement as set forth in this
Agreement and (iii) principal payments in respect of the Receivables Transfer
Program. For the avoidance of doubt, “Consolidated Fixed Charges” shall not
include any payments made on account of principal of Funded Debt of the Parent
Borrower and its Subsidiaries as a result of a mandatory prepayment thereof.

“Consolidated Funded Debt”: as of any date of determination thereof, the
aggregate principal amount of all Funded Debt of the Parent Borrower and its
Subsidiaries at such date, determined on a consolidated basis in accordance with
GAAP.

“Consolidated Interest Expense”: for any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Parent
Borrower and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Parent Borrower and its Subsidiaries; provided that for
purposes of determining the amount of Consolidated Interest Expense used in the
calculation of Consolidated Fixed Charges for any period of four consecutive
fiscal quarters ending on the last day of the first, second or third fiscal
quarter of the Parent Borrower and its Subsidiaries commencing after either
(i) the Filtration Acquisition or any other Material Acquisition financed in
whole or in part with the proceeds of Indebtedness or (ii) any Material
Disposition the proceeds of which were used in whole or in part to reduce
Indebtedness, the Consolidated Interest Expense for such period of four
consecutive fiscal quarters shall be deemed to be equal to (x) in the case of
the period of four consecutive fiscal quarters ending on the last day of the
first fiscal quarter of the Parent Borrower and its Subsidiaries commencing
after such

 

12



--------------------------------------------------------------------------------

Material Acquisition or Material Disposition (as applicable), the Consolidated
Interest Expense for such first fiscal quarter of the Parent Borrower and its
Subsidiaries commencing after such Material Acquisition or Material Disposition
(as applicable) multiplied by 4, (y) in the case of the period of four
consecutive fiscal quarters ending on the last day of the second fiscal quarter
of the Parent Borrower and its Subsidiaries commencing after such Material
Acquisition or Material Disposition (as applicable), the aggregate amount of the
Consolidated Interest Expense for the first and second fiscal quarters of the
Parent Borrower and its Subsidiaries commencing after such Material Acquisition
or Material Disposition (as applicable) multiplied by 2 and (z) in the case of
the period of four consecutive fiscal quarters ending on the last day of the
third fiscal quarter of the Parent Borrower and its Subsidiaries commencing
after such Material Acquisition or Material Disposition (as applicable), the
aggregate amount of the Consolidated Interest Expense for the first, second and
third fiscal quarters of the Parent Borrower and its Subsidiaries commencing
after such Material Acquisition or Material Disposition (as applicable)
multiplied by 4/3.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Parent Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary or
is merged into or consolidated with the Parent Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a
Subsidiary) in which the Parent Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Parent Borrower or such Subsidiary in the form of dividends or
similar distributions and (c) the undistributed earnings of any Subsidiary to
the extent that the declaration or payment of dividends or similar distributions
by such Subsidiary is prohibited by the terms of any Contractual Obligation
(other than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.

“Consolidated Senior Secured Funded Debt”: as of any date of determination
thereof, all Consolidated Funded Debt that is secured by a Lien on any asset of
the Parent Borrower or any of its Subsidiaries, other than Consolidated Funded
Debt that is expressly subordinated in right of payment to the Indebtedness of
the Parent Borrower or any of its Subsidiaries under this Agreement.

“Consolidated Senior Secured Leverage Ratio”: as at the last day of any period
of four consecutive fiscal quarters, the ratio of (a) (i) Consolidated Senior
Secured Funded Debt on such day plus (ii) to the extent not otherwise included
therein, the aggregate outstanding attributed principal amount under any
Receivables Transfer Program incurred in accordance with Section 7.2(m) (without
regard to whether or not such amount is incurred by or attributed to a Loan
Party or whether or not it is reflected in the consolidated balance sheet of the
Parent Borrower and its Subsidiaries) on such day minus (iii) an amount equal to
the lesser of (x) $25,000,000 and (y) the amount of unrestricted cash and Cash
Equivalents of the Parent Borrower and its Subsidiaries on the consolidated
balance sheet of the Parent Borrower and its Subsidiaries on such day to
(b) Consolidated EBITDA for such period.

“Consolidated Total Assets”: as of any date of determination thereof, the amount
that would appear opposite the caption “total assets” (or any like caption) on a
consolidated balance sheet of the Parent Borrower and its Subsidiaries prepared
as of such date in accordance with GAAP.

“Consolidated Total Tangible Assets”: as of any date of determination thereof,
the aggregate consolidated book value of the assets of the Parent Borrower and
its Subsidiaries (other than patents, patent rights, trademarks, trade names,
franchises, copyrights, licenses, permits, goodwill and other similar intangible
assets properly classified as such in accordance with GAAP) after all
appropriate adjustments in accordance with GAAP (including reserves for doubtful
receivables, obsolescence, depreciation and amortization).

 

13



--------------------------------------------------------------------------------

“Consolidated Total Leverage Ratio”: as at the last day of any period of four
consecutive fiscal quarters, the ratio of (a) (i) Consolidated Funded Debt on
such day plus (ii) to the extent not otherwise included therein, the aggregate
outstanding attributed principal amount under any Receivables Transfer Program
incurred in accordance with Section 7.2(m) (without regard to whether or not
such amount is incurred by or attributed to a Loan Party or whether or not it is
reflected in the consolidated balance sheet of the Parent Borrower and its
Subsidiaries) on such day minus (iii) an amount equal to the lesser of
(x) $25,000,000 and (y) the amount of unrestricted cash and Cash Equivalents of
the Parent Borrower and its Subsidiaries on the consolidated balance sheet of
the Parent Borrower and its Subsidiaries on such day to (b) Consolidated EBITDA
for such period.

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date minus Consolidated Current Liabilities on such date.

“Continuing Directors”: the directors of the Parent Borrower on the Closing
Date, and each other director, if, such other directors were nominated or
approved by at least a majority of the then Continuing Directors.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.

“Convertible Notes”: $345,000,000 aggregate principal amount of the Parent
Borrower’s 2.625% Convertible Senior Notes due 2024 issued on January 29, 2019.

“Convertible Senior Subordinated Debentures Indenture”: the Indenture entered
into in connection with the issuance of the Parent Borrower’s 21⁄2% Convertible
Senior Subordinated Debentures due 2024.

“Corresponding Tenor”: with respect to any Available Tenor, as applicable,
either a tenor (including overnight) or an interest payment period having
approximately the same length (disregarding business day adjustment) as such
Available Tenor.

“Credit Party”: the Administrative Agent, any Arranger, the Lead Arranger, the
Issuing Lender, the Swingline Lender or any other Lender.

“Daily Simple SOFR”: for any day, SOFR, with the conventions for this rate
(which will include a lookback) being established by the Administrative Agent in
accordance with the conventions for this rate selected or recommended by the
Relevant Governmental Body for determining “Daily Simple SOFR” for syndicated
business loans; provided that, if the Administrative Agent decides in its
reasonable discretion that any such convention is not administratively feasible
for the Administrative Agent, then the Administrative Agent may establish
another convention in its reasonable discretion.

“Default”: any of the events specified in Article VIII, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

14



--------------------------------------------------------------------------------

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Parent Borrower or any Credit Party in
writing (and such Credit Party has notified the Parent Borrower or the
Administrative Agent thereof in writing), or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Administrative Agent,
the Issuing Lender or the Swingline Lender, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swingline Loans under this Agreement; provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon the receipt by
the Administrative Agent, the Issuing Lender or the Swingline Lender, as
applicable, of such certification in form and substance satisfactory to it and
the Administrative Agent, (d) has become the subject of a Bankruptcy Event or
(e) has, or its Lender Parent has, become the subject of a Bail-In Action.

“Delayed Draw Term Loan”: as defined in Section 2.1(b); provided that, from and
after the funding of the Delayed Draw Term Loans, the Delayed Draw Term Loans
shall be considered Tranche A Term Loans.

“Delayed Draw Term Loan Commitment”: as to any Lender, the obligation of such
Lender, if any, to make a Delayed Draw Term Loan to the Parent Borrower
hereunder in a principal amount equal to the amount set forth under the heading
“Delayed Draw Term Loan Commitment” opposite such Lender’s name on Schedule 1.1A
under the caption “Delayed Draw Term Loan Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as the same may be changed from time to time pursuant to the terms hereof. The
aggregate amount of Delayed Draw Term Loan Commitments as of the Closing Date is
$115,000,000.

“Delayed Draw Term Loan Commitment Termination Date”: the earlier of (a) the
Filtration Acquisition Closing Date and (ii) March 20, 2019.

“Delayed Draw Term Loan Facility”: the Delayed Draw Term Loan Commitments and
the Delayed Draw Term Loans made thereunder (it being understood that, from and
after the funding of the Delayed Draw Term Loans, the Delayed Draw Term Loans
shall be considered to be a part of the Tranche A Term Loan Facility).

“Delayed Draw Term Loan Lender”: each Lender that has a Delayed Draw Term Loan
Commitment.

“Delayed Draw Term Loan Percentage”: as to any Delayed Draw Term Loan Lender at
any time, the percentage that such Lender’s Delayed Draw Term Loan Commitment
then constitutes of the Total Delayed Draw Term Loan Commitments.

 

15



--------------------------------------------------------------------------------

“Designated Subsidiaries” means: the Foreign Subsidiary Borrowers, the Domestic
Subsidiaries and the Subsidiary Guarantors.

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof
(whether effected pursuant to a Division or otherwise). The terms “Dispose” and
“Disposed of” shall have correlative meanings.

“Disqualified Lenders”: (i) Persons that are competitors of the Parent Borrower
or its Subsidiaries or any Acquired Company or any subsidiary thereof identified
in writing by the Parent Borrower to the Administrative Agent from time to time
(it being understood that, notwithstanding anything herein to the contrary, in
no event shall a supplement apply retroactively to disqualify any Person that
has previously acquired an assignment or participation interest under any
Facility, but upon effectiveness of such designation, any such Person may not
acquire any additional Commitments, Loans or participations in Commitments or
Loans), (ii) other Persons identified in writing by the Parent Borrower to the
Administrative Agent on or prior to December 13, 2018 and (iii) in each case of
clauses (i) and (ii) above, any such Person’s Affiliates that are (x) readily
identifiable by name or (y) identified in writing by the Parent Borrower to the
Administrative Agent from time to time.

“Dividing Person”: as defined in the definition of “Division.”

“Division”: the division of the assets, liabilities and/or obligations of a
Person that is a limited liability company (the “Dividing Person”) among two or
more Persons (whether pursuant to a “plan of division” or similar arrangement),
which may or may not include the Dividing Person and pursuant to which the
Dividing Person may or may not survive.

“Division Successor”: any Person that, upon the consummation of a Division of a
Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Dollar Equivalent”: at any date as to any amount denominated in an Optional
Currency, the equivalent amount in Dollars as determined by the Administrative
Agent on such date on the basis of the Exchange Rate (determined on such date
or, if such date is not a Calculation Date, as of the most recent Calculation
Date for such Optional Currency) for the purchase of Dollars with such Optional
Currency.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Parent Borrower organized under the
laws of any jurisdiction within the United States; provided that, for purposes
of this Agreement, none of the following shall be deemed to be a Domestic
Subsidiary or a Foreign Subsidiary (i) CONMED Receivables Corporation, its
successors and permitted transferees, or any other single purpose corporation
formed and operating solely in connection with a Receivables Transfer Program
permitted under this Agreement, so long as the grant of a security interest in
the Capital Stock of such Subsidiary is prohibited under such Receivables
Transfer Program, (ii) GWH, Ltd., Largo Lakes – I Limited Partnership or their
respective successors and permitted transferees, so long as the Capital Stock
and all of the property of each such Subsidiary is held and is subject to a
security interest granted in connection with the acquisition of the Largo,
Florida facility, (iii) Largo Realty, LLC, so long as it holds only the property
held by it on the Closing Date, (iv)

 

16



--------------------------------------------------------------------------------

Palmerton Holdings, Inc., so long as it holds only the property held by it on
the Closing Date, (v) any Foreign Subsidiary Holdco, (vi) any Subsidiary that is
not a Wholly-Owned Subsidiary, (vii) any Subsidiary that (A) is prohibited from
guaranteeing the Obligations or granting Liens to secure the Obligations by any
applicable Contractual Obligation existing on the Closing Date or at the time
such Subsidiary becomes a Subsidiary, to the extent such restriction was not
entered into in contemplation of such Subsidiary being excluded from
constituting a Domestic Subsidiary, (B) is prohibited from guaranteeing the
Obligations or granting Liens to secure the Obligations by any applicable
Requirement of Law or (C) would require a consent, approval, license or
authorization from any Governmental Authority in order to provide any guarantee
of the Obligations or grant any Lien to secure the Obligations, unless such
consent, approval, license or authorization has been obtained, (viii) any
not-for-profit Subsidiary, (ix) any captive insurance company, (x) any
Subsidiary that is a special purpose entity or (xi) any other Subsidiary in
respect of which the Parent Borrower and the Administrative Agent determine in
good faith that the cost or burden of such Subsidiary providing a guarantee of,
or granting Liens to secure, the Obligations is excessive in relation to the
value afforded to the Lenders thereby.

“Early Opt-in Election”:

(a) in the case of Loans denominated in Dollars, the occurrence of:

(i) a notification by the Administrative Agent to (or the request by the Parent
Borrower to the Administrative Agent to notify) each of the other parties hereto
that at least five currently outstanding Dollar-denominated syndicated credit
facilities at such time contain (as a result of amendment or as originally
executed) a SOFR-based rate (including SOFR, a term SOFR or any other rate based
upon SOFR) as a benchmark rate (and such syndicated credit facilities are
identified in such notice and are publicly available for review), and

(ii) the joint election by the Administrative Agent and the Parent Borrower to
trigger a fallback from Eurocurrency Rate and the provision by the
Administrative Agent of written notice of such election to the Lenders; and

(b) in the case of Loans denominated in any Optional Currency, the occurrence
of:

(i) (A) a determination by the Administrative Agent or (B) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Parent
Borrower) that the Required Lenders have determined in their reasonable
discretion that syndicated credit facilities denominated in the applicable
Optional Currency being executed at such time, or that include language similar
to that contained in Section 2.17 are being executed or amended, as applicable,
to incorporate or adopt a new benchmark interest rate to replace the Relevant
Rate, and

(ii) (A) the joint election by the Administrative Agent and the Borrower or
(B) the joint election by the Required Lenders and the Borrower to declare that
an Early Opt-in Election has occurred and the provision, as applicable, by the
Administrative Agent of written notice of such election to the Parent Borrower
and the Lenders or by the Required Lenders of written notice of such election to
the Administrative Agent.

“EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority,
(b) any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

17



--------------------------------------------------------------------------------

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees, legally
binding requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning the protection of human health or the
environment, as now or may at any time hereafter be in effect.

“Equipment”: as defined in the Guarantee and Collateral Agreement.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

“EURIBOR Screen Rate”: for any day and time, with respect to any Borrowings of
Eurocurrency Loans denominated in euro and for any Interest Period, the euro
interbank offered rate as administered by the European Money Markets Institute
(or any other Person that takes over the administration of such rate) for a
period equal in length to such Interest Period as displayed on such day and at
such time on page EURIBOR01 of the Reuters screen that displays such rate (or,
in the event such rate does not appear on a Reuters page or screen, any
successor or substitute page on such screen that displays such rate , or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion).

“euro” or “€”: the single currency unit of the Participating Member States.

“Eurocurrency Loans”: Loans the rate of interest applicable to which is based
upon the Adjusted Eurocurrency Rate.

“Eurocurrency Rate”: (a) with respect to any Borrowings of Eurocurrency Loans
denominated in euros for any Interest Period, the EURIBOR Screen Rate as of the
Specified Time on the Quotation Day for such Interest Period and (b) with
respect to any Eurocurrency Loan (other than any Eurocurrency Loan denominated
in euros), the LIBOR Screen Rate as of the Specified Time on the Quotation Day
for such Interest Period; provided that if the applicable Screen Rate shall not
be available at such time for such Interest Period (an “Impacted Interest
Period”) with respect to the relevant currency (the “Impacted Currency”), the
Eurocurrency Rate shall be the Interpolated Rate at such time.

“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

 

18



--------------------------------------------------------------------------------

“Event of Default”: any of the events specified in Article VIII; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any fiscal year of the Parent Borrower, the excess, if
any, of (a) the sum, without duplication, of (i) Consolidated Net Income for
such fiscal year, (ii) the amount of all non-cash charges (including
depreciation and amortization) deducted in arriving at such Consolidated Net
Income, other than (x) any non-cash charges representing an accrual or reserve
for potential cash items in a future period (provided that such non-cash charges
representing an accrual or reserve shall be included in Excess Cash Flow in any
future period to the extent such accrual or reserve is reversed and not paid in
cash in such future period) and (y) the amount of any prepaid cash item that was
expensed in a prior period, (iii) decreases in Consolidated Working Capital for
such fiscal year (but excluding any such decrease in connection with an increase
in the size of the Receivables Transfer Program), (iv) the aggregate net amount
of non-cash loss on the Disposition of Property by the Parent Borrower and its
Subsidiaries during such fiscal year (other than sales of current assets in the
ordinary course of business), to the extent deducted in arriving at such
Consolidated Net Income and (v) the amount of tax expense deducted in
determining Consolidated Net Income for such period to the extent it exceeds the
amount of cash taxes (including penalties and interest) paid or tax reserves set
aside or payable (without duplication) in such period minus (b) the sum, without
duplication, of (i) the amount of all non-cash credits included in arriving at
such Consolidated Net Income, (ii) the aggregate amount paid by the Parent
Borrower and its Subsidiaries during such fiscal year on account of Capital
Expenditures (excluding the principal amount of Indebtedness incurred in
connection with such expenditures and any such expenditures financed with the
proceeds of any Reinvestment Deferred Amount and including any accrual or
reserve for the payment of Capital Expenditures committed to be made in cash in
any future period (provided that such accrual or reserve for the payment of
Capital Expenditures shall be included in Excess Cash Flow in any future period
to the extent reversed and not paid in cash in such future period), (iii) the
aggregate amount of all principal payments of Funded Debt (including regularly
scheduled principal payments of the Term Loans) of the Parent Borrower and its
Subsidiaries made during such fiscal year (other than in respect of any
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder), (iv) increases in Consolidated Working
Capital for such fiscal year (but excluding any such increase in connection with
a corresponding permanent decrease in the size of the Receivables Transfer
Program), (v) the aggregate net amount of non-cash gain on the Disposition of
property by the Parent Borrower and its Subsidiaries during such fiscal year
(other than sales of current assets in the ordinary course of business), to the
extent included in arriving at such Consolidated Net Income, (vi) the aggregate
amount paid by the Parent Borrower and its Subsidiaries during such fiscal year
in connection with Investments constituting the acquisition of Property, assets,
a business or a Person (including any Permitted Business Acquisition) permitted
by clause (j), (k) or (l) of Section 7.8 to the extent not paid through the
incurrence of Indebtedness or issuance of Capital Stock, (vii) cash payments by
the Parent Borrower and its Subsidiaries during such period in respect of the
permanent reduction of long-term liabilities of the Parent Borrower and its
Subsidiaries (other than Indebtedness) to the extent such payments are not
expensed during such period or are not deducted in calculating Consolidated Net
Income, (viii) the amount of Restricted Payments paid in cash during such period
pursuant to clause (b), (c), (d) or (e) of Section 7.6 to the extent not paid
through the incurrence of Indebtedness or issuance of Capital Stock, (ix) the
aggregate amount of any premium, make-whole or penalty payments paid in cash by
the Parent Borrower and its Subsidiaries during such period that are made in
connection with any prepayment, early

 

19



--------------------------------------------------------------------------------

extinguishment or conversion of Indebtedness to the extent such payments are not
expensed during such period or are not deducted in calculating Consolidated Net
Income, (x) without duplication of amounts deducted from Excess Cash Flow in
prior periods, the aggregate consideration required to be paid in cash by the
Parent Borrower or any of its Subsidiaries pursuant to binding contracts entered
into prior to or during such period relating to Investments constituting the
acquisition of Property, assets, a business or a Person (including any Permitted
Business Acquisition) or other Investments (in each case, to the extent
permitted by clause (j), (k) or (l) of Section 7.8) to be consummated or made
during the period of four consecutive fiscal quarters of the Parent Borrower
following the end of such period (provided that such amounts shall be included
in Excess Cash Flow in any future period in which such cash payment is to be
made to the extent not paid in cash in such future period), (xi) the amount of
cash taxes (including penalties and interest) paid or tax reserves set aside or
payable (without duplication) in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period, (xii) the aggregate amount of non-recurring fees, costs and expenses in
connection with Investments constituting the acquisition of Property, assets, a
business or a Person (including any Permitted Business Acquisition) permitted by
clause (j), (k) or (l) of Section 7.8, and any payments thereof, to the extent
not expensed and not deducted in calculating Consolidated Net Income, and
(xiii) the aggregate amount paid by the Parent Borrower and its Subsidiaries in
respect of any Permitted Bond Hedge Transaction during such period (net of the
aggregate amount received by the Parent Borrower and its Subsidiaries in respect
of any Permitted Warrant Transaction during such period) to the extent not paid
through the incurrence of Indebtedness or issuance of Capital Stock.

“Excess Cash Flow Application Date”: as defined in Section 2.12(c).

“Excess Cash Flow Percentage”: with respect to any fiscal year of the Parent
Borrower, the Excess Cash Flow Percentage determined based upon the Consolidated
Senior Secured Leverage Ratio as at the last day of such fiscal year in
accordance with the chart set forth below:

 

Consolidated Senior

Secured Leverage Ratio

   Excess Cash Flow Percentage  

Less than 3.50

     0 % 

Less than 4.00 but greater

than or equal to 3.50

     25 % 

Greater than or equal to 4.00

     50 % 

“Exchange Rate”: on any day, with respect to any Optional Currency, the rate at
which such Optional Currency may be exchanged into Dollars, as set forth at
approximately 11:00 A.M., Local Time, on such day on the relevant Reuters
currency page. In the event that any such rate does not appear on any Reuters
currency page, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates reasonably selected by
the Administrative Agent in consultation with the Parent Borrower for such
purpose or, at the discretion of the Administrative Agent in consultation with
the Parent Borrower, such Exchange Rate shall instead be the arithmetic average
of the spot rates of exchange of the Administrative Agent in the market where
its foreign currency exchange operations in respect of such Optional Currency
are then being conducted, at or about 11:00 A.M., Local Time, on such day for
the purchase of the applicable Optional Currency for delivery three Business
Days later; provided that, if at the time of any such determination, for any
reason, no such spot rate is being quoted, the Administrative Agent may use any
other reasonable method it deems appropriate to determine such rate, and such
determination shall be presumed correct absent manifest error.

 

20



--------------------------------------------------------------------------------

“Excluded Foreign Subsidiary”: any Foreign Subsidiary or Foreign Subsidiary
Holdco (i) the Capital Stock of which is owned by a Foreign Subsidiary or a
Foreign Subsidiary Holdco or (ii) in respect of which the pledge of 65% of the
Capital Stock of such Subsidiary as Collateral could, in the good faith judgment
of the Parent Borrower, result in adverse tax consequences to the Parent
Borrower or any of its Subsidiaries.

“Excluded Swap Obligation”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, and only for so long as, all or a portion of the
guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, as applicable, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one Swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swaps for which such guarantee or security
interest is or becomes illegal.

“Existing Facility Letters of Credit”: as defined in Section 3.9.

“Existing Lenders” means the Existing Revolving Credit Lenders and the Existing
Term Loan Lenders.

“Existing Revolving Credit Lender”: a “Revolving Credit Lender” under the
Previous Credit Agreement.

“Existing Revolving Credit Loans”: “Revolving Credit Loans” outstanding under
the Previous Credit Agreement immediately prior to the Closing Date.

“Existing Term Loans”: “Term Loans” outstanding under the Previous Credit
Agreement immediately prior to the Closing Date.

“Existing Term Loan Lender”: a “Term Loan Lender” under the Previous Credit
Agreement.

“Extended Multicurrency Revolving Credit Commitments”: as defined in
Section 10.1.

“Extended Multicurrency Revolving Credit Facility”: as defined in Section 10.1.

“Extended Multicurrency Revolving Credit Loans”: as defined in Section 10.1.

“Extended USD Revolving Credit Commitments”: as defined in Section 10.1.

“Extended USD Revolving Credit Facility”: as defined in Section 10.1.

“Extended USD Revolving Credit Loans”: as defined in Section 10.1.

 

21



--------------------------------------------------------------------------------

“Facility”: each of (a) the Tranche A Term Loan Facility, (b) the Delayed Draw
Term Loan Facility, (c) the Multicurrency Revolving Credit Facility, (d) the USD
Revolving Credit Facility, (e) any Incremental Term Loan Facility, (f) any
Extended Multicurrency Revolving Credit Facility and (g) any Extended USD
Revolving Credit Facility.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means,: for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall be set forth on its publicthe
NYFRB’s wWebsite from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal funds effective rate;
provided that if the Federal Funds Effective Rate as so determined would be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement
(other than for purposes of calculating the Alternate Base Rate).

“Federal Reserve Board”: the Board of Governors of the Federal Reserve System of
the United States of America.

“Filtration Acquisition”: the acquisition of all of the issued and outstanding
common stock of Palmerton Holdings, Inc. and all of the issued and outstanding
equity securities of Buffalo Filter LLC pursuant to the Filtration Acquisition
Agreement.

“Filtration Acquisition Agreement”: that certain Securities Purchase Agreement,
dated as of December 13, 2018, between the Parent Borrower and Filtration Group
FGC LLC.

“Filtration Acquisition Closing Date”: the date on which the conditions
precedent set forth in Section 5.4 shall have been satisfied.

“Filtration Acquisition Signing Date”: December 13, 2018.

“Filtration Bridge Facility”: a 364-day unsecured bridge facility incurred to
finance the consummation of the Filtration Acquisition; provided that the
aggregate principal amount of the Filtration Bridge Facility shall not exceed
$250,000,000 at any time outstanding.

“Floor”: the benchmark rate floor, if any, in effect in this Agreement with
respect to the Adjusted Eurocurrency Rate.

“Foreign Subsidiary”: except as provided in the definition of Domestic
Subsidiary, any Subsidiary of the Parent Borrower that is not a Domestic
Subsidiary.

“Foreign Subsidiary Borrowers”: Linvatec Nederland B.V. and any other Foreign
Subsidiary with respect to which the conditions set forth in Section 2.25 shall
have been satisfied.

“Foreign Subsidiary Holdco”: any Subsidiary of the Parent Borrower organized
under the laws of any jurisdiction within the United States (including CONMED
Andover Medical, Inc.) substantially all of whose assets consist of Capital
Stock of one or more Foreign Subsidiaries.

 

22



--------------------------------------------------------------------------------

“Funded Debt”: as to any Person, all Indebtedness of such Person of the types
described in clauses (a)-(e) of the definition of Indebtedness.

“Funding Office”: the office of the Administrative Agent set forth in
Section 10.2.

“GAAP”: generally accepted accounting principles applicable in the United States
for reporting entities domiciled in the United States as in effect from time to
time, except that for purposes of Sections 7.1 and 7.2(d) and any financial
covenant calculation in Section 2.12, GAAP shall be determined on the basis of
such principles in effect on December 31, 2018 and consistent with those used in
the preparation of the most recent audited financial statements delivered
pursuant to Section 4.1.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of government (including any securities
exchange or self-regulatory organization).

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement,
dated as of August 28, 2002, as amended by the First Amendment to Guarantee and
Collateral Agreement, dated as of June 30, 2003, the Second Amendment to
Guarantee and Collateral Agreement, dated as of April 13, 2006, the Third
Amendment to Guarantee and Collateral Agreement, dated as of January 17, 2013,
and the Fourth Amendment to Guarantee and Collateral Agreement, dated as of
January 4, 2016, attached hereto as Exhibit A-1.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
Property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase Property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Parent Borrower in good faith.

“IBA”: as defined in Section 1.4.

 

23



--------------------------------------------------------------------------------

“Impacted Currency”: as defined in the definition of “Eurocurrency Rate”.

“Impacted Interest Period”: as defined in the definition of “Eurocurrency Rate”.

“Impacted Lender”: as defined in Section 2.22(b).

“Increased Facility Activation Date”: any Business Day on which any Lender shall
execute and deliver to the Administrative Agent an Increased Facility Activation
Notice pursuant to Section 2.28(a).

“Increased Facility Activation Notice”: a notice substantially in the form of
Exhibit G.

“Increased Facility Closing Date”: any Business Day designated as such in an
Increased Facility Activation Notice.

“Increased Revolving Credit Commitments”: as defined in Section 2.28(a).

“Incremental Facility”: as defined in Section 2.28(a).

“Incremental Term Loan Commitment”: as to any Lender, the obligation of such
Lender, if any, to make an Incremental Term Loan to the Parent Borrower
hereunder in a principal amount equal to the amount set forth in the applicable
Increased Facility Activation Notice.

“Incremental Term Loan Lenders”: (a) on any Increased Facility Activation Date
relating to Incremental Term Loans, the Lenders signatory to the relevant
Increased Facility Activation Notice and (b) thereafter, each Lender that is a
holder of an Incremental Term Loan.

“Incremental Term Loan Facility”: as defined in Section 2.28(a).

“Incremental Term Loan Percentage”: as to any Lender, the percentage which the
aggregate principal amount of such Lender’s Incremental Term Loans then
outstanding constitutes of the aggregate principal amount of the Incremental
Term Loans then outstanding.

“Incremental Term Loans”: any term loans made pursuant to Section 2.28.

“Incremental Term Maturity Date”: with respect to the Incremental Term Loans to
be made pursuant to any Increased Facility Activation Notice, the maturity date
specified in such Increased Facility Activation Notice, which date shall not be
earlier than the final maturity of the Tranche A Term Loans.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business, and overdue trade payables incurred in the ordinary course of such
Person’s business to the extent the amount or validity thereof is currently
being contested in good faith by appropriate procedures and reserves in
conformity with GAAP with respect thereto have been provided on the books of the
Parent Borrower or its Subsidiaries, as the case may be), (c) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to Property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of

 

24



--------------------------------------------------------------------------------

such Property), (e) all Capital Lease Obligations of such Person (the amount of
which shall be calculated without regard to imputed interest), (f) all
obligations of such Person, contingent or otherwise, as an account party under
acceptance, letter of credit or similar facilities, (g) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Capital Stock (other than common stock) of such Person,
(h) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (g) above to the extent quantified as
liabilities, contingent obligations or like term in accordance with GAAP on the
balance sheet (including notes thereto) of such Person; (i) all obligations of
the kind referred to in clauses (a) through (h) above secured by (or for which
the holder of such obligation has an existing right, contingent or otherwise, to
be secured by) any Lien on Property (including accounts and contract rights)
owned by such Person, whether or not such Person has assumed or become liable
for the payment of such obligation (but only to the extent of the fair market
value of such Property); (j) for purposes of Section 8(e), all obligations of
such Person in respect of Swap Agreements and (k) the liquidation value of any
preferred Capital Stock of such Person or its Subsidiaries held by any Person
other than such Person and its Wholly-Owned Subsidiaries.

“Initial Lender”: as defined in Section 10.18(b).

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Instrument”: as defined in the Guarantee and Collateral Agreement.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Payment Date”: (a) as to any ABR Loan (other than any Swingline Loan),
the last Business Day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurocurrency Loan having an Interest Period of three months or less, the last
day of such Interest Period, (c) as to any Eurocurrency Loan having an Interest
Period longer than three months, each day which is three months, or a whole
multiple thereof, after the first day of such Interest Period and the last day
of such Interest Period, (d) as to any Loan (other than any Revolving Credit
Loan that is an ABR Loan or any Swingline Loan), the date of any repayment or
prepayment made in respect thereof and (e) as to any Swingline Loan, the day
that such Loan is required to be repaid.

“Interest Period”: as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one week or one, two, three or six months
(or if acceptable to all affected Lenders, twelve months or any shorter period)
thereafter, as selected by the Parent Borrower in its notice of borrowing or
notice of conversion, as the case may be, given with respect thereto; and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurocurrency Loan and ending one week or one,
two, three or six months (or, if acceptable to all affected Lenders, twelve
months or any shorter period) thereafter, as selected

 

25



--------------------------------------------------------------------------------

by the Parent Borrower by irrevocable notice to the Administrative Agent not
less than three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(b) any Interest Period that would otherwise extend beyond the Revolving Credit
Termination Date or beyond the final maturity date of the Tranche A Term Loans
or any Incremental Term Loans, as the case may be, shall end on the Revolving
Credit Termination Date or such final maturity date, as applicable;

(c) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month;

(d) the relevant Borrower shall use reasonable efforts to select Interest
Periods so as not to require a payment or prepayment of any Eurocurrency Loan
during an Interest Period for such Loan; and

(e) with respect to any Loans to be made on the Closing Date or the Filtration
Acquisition Closing Date, the Parent Borrower may select an Interest Period
ending on March 29, 2019.

Notwithstanding the foregoing, each Interest Period for Revolving Credit Loans
in an Optional Currency as to which the Overnight Eurocurrency Rate shall apply
shall commence on a Business Day and end on the next succeeding Business Day.

“Interpolated Rate”: at any time and with respect to any Impacted Currency for
any Impacted Interest Period, the rate per annum (rounded to the same number of
decimal places as the applicable Screen Rate) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the applicable Screen Rate (for the longest period for which such
Screen Rate is available in the Impacted Currency) that is shorter than the
Impacted Interest Period and (b) the applicable Screen Rate (for the shortest
period for which such Screen Rate is available for the Impacted Currency) that
exceeds the Impacted Interest Period, in each case, as of the Specified Time on
the Quotation Day. When determining the rate for a period which is less than the
shortest period for which the applicable Screen Rate is available, such Screen
Rate for purposes of clause (a) above shall be deemed to be (i) if the Impacted
Currency is Dollars, the overnight rate for Dollars determined by the
Administrative Agent from such service as the Administrative Agent may select in
its reasonable discretion and (ii) otherwise, the Overnight Eurocurrency Rate.

“Inventory”: as defined in the Guarantee and Collateral Agreement.

“Investment”: as defined in Section 7.8.

“IRS”: as defined in Section 2.20(d).

 

26



--------------------------------------------------------------------------------

“ISDA Definitions”: the 2006 ISDA Definitions published by the International
Swaps and Derivatives Association, Inc. or any successor thereto, as amended or
supplemented from time to time, or any successor definitional booklet for
interest rate derivatives published from time to time by the International Swaps
and Derivatives Association, Inc. or such successor thereto.

“Issuing Lender”: JPMorgan Chase Bank, N.A., in its capacity as issuer of any
Letter of Credit.

“Joint Bookrunners”: collectively, JPMorgan Chase Bank, N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Wells Fargo Securities, LLC and Barclays
Bank PLC.

“Joint Lead Arrangers”: collectively, JPMorgan Chase Bank, N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Wells Fargo Securities, LLC and Barclays
Bank PLC.

“Judgment Currency”: as defined in Section 10.19(a).

“Judgment Currency Conversion Date”: as defined in Section 10.19(a).

“L/C Commitment”: $25,000,000.

“L/C Exposure”: as to any USD Revolving Credit Lender at any time, an amount
equal to such USD Revolving Credit Lender’s USD Revolving Credit Percentage of
the total L/C Obligations at such time; provided that in the case of
Section 2.6(a), when a Defaulting Lender shall exist, the L/C Exposure of any
USD Revolving Credit Lender shall be adjusted to give effect to any reallocation
effected pursuant to Section 2.27.

“L/C Fee Payment Date”: the last day of each March, June, September and December
and the Revolving Credit Termination Date.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit which have not then
been reimbursed pursuant to Section 3.5.

“L/C Participants”: collectively, all the USD Revolving Credit Lenders other
than the Issuing Lender.

“Lead Arranger”: JPMorgan Chase Bank, N.A.

“Lender Parent”: with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.

“Lender Presentation”: the Lender Presentation dated December 14, 2018 and
furnished to the Lenders and identified as such by the Parent Borrower.

“Lenders”: as defined in the preamble hereto.

“Letters of Credit”: as defined in Section 3.1(a).

 

27



--------------------------------------------------------------------------------

“LIBOR Screen Rate”: for any day and time, with respect to any Borrowings of
Eurocurrency Loans for any applicable currency (other than euros) and for any
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for Dollars or the relevant currency) for a period equal in length
to such Interest Period as displayed on such day and at such time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion).

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Liquidity”: at any time, the sum of (a) the aggregate amount of unrestricted
cash and Cash Equivalents of the Parent Borrower and its Subsidiaries that would
appear on the consolidated balance sheet of the Parent Borrower and its
Subsidiaries at such time plus (b) the aggregate amount of the Available
Revolving Credit Commitments at such time.

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Security Documents, the Applications and,
except for purposes of Section 10.1, the Notes.

“Loan Parties”: the Parent Borrower and each Subsidiary that is a party to a
Loan Document.

“Local Time”: (a) with respect to Loans denominated in Sterling or in euros,
London time and (b) for all other purposes, New York City time.

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate principal amount of the Term Loans, the Total
Multicurrency Revolving Extensions of Credit or the Total USD Revolving
Extensions of Credit, as the case may be, then outstanding under such Facility
(or, (i) in the case of any Revolving Credit Facility, prior to any termination
of the Revolving Credit Commitments under such Revolving Credit Facility, the
holders of more than 50% of the Total Revolving Credit Commitments under such
Revolving Credit Facility and (ii) in the case of the Delayed Draw Term Loan
Facility prior to the termination of the Delayed Draw Term Loan Commitments, the
holders of more than 50% of the Total Delayed Draw Term Loan Commitments).

“Material Acquisition”: any acquisition of Property or series of related
acquisitions of Property (other than from the Parent Borrower or any Subsidiary)
that (x) constitutes assets comprising all or substantially all of an operating
unit or a business, line of business or product line or constitutes all or
substantially all of the common stock of a Person and (y) involves the payment
of consideration by the Parent Borrower and its Subsidiaries in excess of
$25,000,000.

“Material Adverse Effect”: a material adverse effect on (a) the business,
results of operations, assets or financial position of the Parent Borrower and
its Subsidiaries taken as a whole, (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder or (c) the ability
of the Parent Borrower to perform any of its obligations under this Agreement.

 

28



--------------------------------------------------------------------------------

“Material Disposition”: any Disposition of Property or series of related
Dispositions of Property that yields net proceeds to the Parent Borrower and its
Subsidiaries in excess of $25,000,000.

“Material Domestic Subsidiary”: at any time, any Domestic Subsidiary (i) which
is directly owned by the Parent Borrower or any Subsidiary and (ii) with respect
to which either (A) its revenues for the most recently ended fiscal year for
which audited financial statements are available exceed 2.5% of the aggregate
revenues of the Parent Borrower and its Subsidiaries on a consolidated basis for
such period or (B) its total assets at the end of the most recently completed
fiscal year for which audited financial statements are available exceed 2.5% of
the aggregate total assets at such time of the Parent Borrower and its
Subsidiaries on a consolidated basis; provided that if at any time (x) the
aggregate revenues of all Domestic Subsidiaries that are not Material Domestic
Subsidiaries pursuant to this definition for the most recently ended fiscal year
for which audited financial statements are available exceed 5% of the aggregate
annual revenues of the Parent Borrower and its Subsidiaries on a consolidated
basis for such period or (y) the aggregate total assets of all Domestic
Subsidiaries that are not Material Domestic Subsidiaries pursuant to this
definition at the end of the most recently completed fiscal year for which
audited financial statements are available exceed 5% of the aggregate total
assets of the Parent Borrower and its Subsidiaries at such time, then, in each
case, the Parent Borrower shall within 10 Business Days of the receipt of such
audited financial statements designate sufficient Domestic Subsidiaries as
“Material Domestic Subsidiaries” to eliminate such excess, and such designated
Domestic Subsidiaries shall for all purposes of this Agreement constitute
Material Domestic Subsidiaries until such time as such designation is no longer
necessary for purposes of applying this proviso.

“Material Foreign Subsidiary”: at any time, any Foreign Subsidiary or Foreign
Subsidiary Holdco, in each case, other than any Excluded Foreign Subsidiary,
(i) which is directly owned by the Parent Borrower or any Domestic Subsidiary
and (ii) with respect to which either (A) its annual pre-tax income exceeds
$15,000,000 for the most recently ended fiscal year for which audited financial
statements are available or (B) its total assets at the end of the most recently
completed fiscal year for which audited financial statements are available are
greater than $15,000,000; provided that (x) if the aggregate pre-tax income of
all Foreign Subsidiaries and Foreign Subsidiary Holdcos that are not Material
Foreign Subsidiaries (but excluding the Excluded Foreign Subsidiaries for
purposes of this calculation) exceeds $30,000,000 for the most recently ended
fiscal year for which audited financial statements are available or (y) the
aggregate total assets of all Foreign Subsidiaries and Foreign Subsidiary
Holdcos that are not Material Foreign Subsidiaries (but excluding the Excluded
Foreign Subsidiaries for purposes of this calculation) at the end of the most
recently completed fiscal year for which audited financial statements are
available exceeds $50,000,000, then, in each case, the Parent Borrower shall
within 10 Business Days of the receipt of such audited financial statements
designate sufficient Foreign Subsidiaries and/or Foreign Subsidiary Holdcos, in
each case, other than Excluded Foreign Subsidiaries, as “Material Foreign
Subsidiaries” to eliminate such excess, and such designated Foreign Subsidiaries
and/or Foreign Subsidiary Holdcos, as applicable, shall for all purposes of this
Agreement constitute Material Foreign Subsidiaries until such time as such
designation is no longer necessary for purposes of applying this proviso.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or to the extent regulated as such in
or under any applicable Environmental Law, including asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

 

29



--------------------------------------------------------------------------------

“Multicurrency Revolving Credit Commitment”: as to any Lender, the obligation of
such Lender, if any, to make Multicurrency Revolving Credit Loans in an
aggregate principal amount not to exceed the amount set forth under the heading
“Multicurrency Revolving Credit Commitment” opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof. The Dollar Equivalent of the original amount of the Total
Multicurrency Revolving Credit Commitments is $100,000,000.

“Multicurrency Revolving Credit Facility”: the Multicurrency Revolving Credit
Commitments and the extensions of credit made thereunder.

“Multicurrency Revolving Credit Lender”: each Lender that has a Multicurrency
Revolving Credit Commitment or that has made a Multicurrency Revolving Credit
Loan.

“Multicurrency Revolving Credit Loans”: revolving credit loans denominated in
Dollars or an Optional Currency made in respect of the Multicurrency Revolving
Credit Commitments.

“Multicurrency Revolving Credit Percentage”: as to any Multicurrency Revolving
Credit Lender at any time, the percentage which such Lender’s Multicurrency
Revolving Credit Commitment then constitutes of the Total Multicurrency
Revolving Credit Commitments (or, at any time after the Multicurrency Revolving
Credit Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Multicurrency Revolving Extensions
of Credit then outstanding constitutes of the aggregate principal amount of the
Total Multicurrency Revolving Extensions of Credit then outstanding).
Notwithstanding the foregoing, when a Defaulting Lender shall exist (i) in the
case of Section 2.27, Multicurrency Revolving Credit Percentages shall be
determined without regard to any Defaulting Lender’s Multicurrency Revolving
Credit Commitment and (ii) in the case of the defined term “Multicurrency
Revolving Extensions of Credit” (other than as used in Section 2.27(c)) and
Section 2.4(a), Multicurrency Revolving Credit Percentages shall be adjusted to
give effect to any reallocation effected pursuant to Section 2.27(c).

“Multicurrency Revolving Extensions of Credit”: as to any Multicurrency
Revolving Credit Lender at any time, an amount equal to the aggregate principal
amount of all Multicurrency Revolving Credit Loans made by such Lender then
outstanding.

“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof received by the Parent Borrower and its Subsidiaries
in the form of cash and Cash Equivalents (including any such proceeds received
by way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment receivable or otherwise, but only as and
when received) of such Asset Sale or Recovery Event, net of attorneys’ fees,
accountants’ fees, investment banking fees, brokerage fees, amounts required to
be applied to the repayment of Indebtedness (including principal, premium,
penalty and interest) secured by a Lien expressly permitted hereunder on any
asset which is the subject of such Asset Sale or Recovery Event (other than any
Lien pursuant to a Security Document), other customary fees and expenses
incurred in connection therewith (including costs incurred in obtaining any
proceeds from a

 

30



--------------------------------------------------------------------------------

Recovery Event), any payments required to be made by law, rule or regulation to
a third party in connection therewith, any reserves established in accordance
with GAAP (provided such reserved amounts shall be Net Cash Proceeds to the
extent and at the time of reversal of any reserve to the extent not applied),
any reserves for indemnification (provided such reserved amounts shall be Net
Cash Proceeds to the extent and at the time of reversal of any reserve to the
extent not applied) and taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (b) in connection with any
issuance or sale of equity securities or debt securities or instruments or the
incurrence of loans, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
incurred in connection therewith and after giving effect to the application of
any Indebtedness being repaid (including principal, premium, penalty and
interest).

“New Lender”: as defined in Section 2.28(b).

“New Lender Supplement”: as defined in Section 2.28(b).

“Non-Excluded Taxes”: as defined in Section 2.20(a).

“Non-U.S. Lender”: as defined in Section 2.20(d).

“Notes”: collectively, any promissory note evidencing Loans.

“NYFRB” means: the Federal Reserve Bank of New York.

“NYFRB’s Website”: the website of the NYFRB at http://www.newyorkfed.org, or any
successor source.

“NYFRB Rate” means,: for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement (other than for purposes of calculating the Alternate
Base Rate).

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of each Borrower to the Administrative Agent or to any Lender (or,
in the case of Swap Agreements, any affiliate of any Lender), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, any Swap Agreement
entered into with any Lender or any affiliate of any Lender or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by any
Borrower pursuant hereto) or otherwise.

 

31



--------------------------------------------------------------------------------

“OID”: as defined in Section 2.28(a).

“Optional Currency”: euros and Sterling.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, including
any interest, additions to tax or penalties applicable thereto.

“Overnight Bank Funding Rate” means,: for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its publicthe NYFRB’s wWebsite from time
to time, and published on the next succeeding Business Day by the NYFRB as an
overnight bank funding rate (from and after such date as the NYFRB shall
commence to publish such composite rate).

“Overnight Eurocurrency Rate”: with respect to any amount denominated in an
Optional Currency, the rate of interest per annum at which overnight deposits in
the applicable Optional Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of JPMorgan Chase Bank, N.A. in the applicable
offshore interbank market for such currency to major banks in such interbank
market.

“Parent Borrower”: as defined in the preamble hereto.

“Participant”: as defined in Section 10.6(c)(i).

“Participant Register”: as defined in Section 10.6(c)(i).

“Participating Member State”: means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

“PATRIOT Act”: the “Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001”, Title III of
Pub. L. 107-56, signed into law on October 26, 2001.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Bond Hedge Transaction”: any call or capped call option (or
substantively equivalent derivative transaction) relating to common stock of the
Parent Borrower (or other securities or property following a merger event or
other change of the common stock of the Parent Borrower) entered into by the
Parent Borrower in connection with the issuance of any Permitted Unsecured
Indebtedness; provided that the amount paid by the Parent Borrower to any
counterparty in connection with the execution and delivery of such Permitted
Bond Hedge Transaction, less the proceeds received by the Parent Borrower in
connection with the execution and delivery of any related Permitted Warrant
Transaction, does not exceed the net proceeds received by the Parent Borrower
from the sale of such Permitted Unsecured Indebtedness.

 

 

32



--------------------------------------------------------------------------------

“Permitted Business Acquisition”: any acquisition of all or substantially all
the assets of, shares or other equity interests in, or intellectual property,
distribution, co-marketing or other co-promotion or other similar rights with
respect to, a Person or division or line of business of a Person (or any
subsequent investment made in a previously acquired Permitted Business
Acquisition) if immediately after giving effect thereto: (a) no Default or Event
of Default shall have occurred and be continuing or would result therefrom (or,
with respect to the Filtration Acquisition, no Event of Default under clause
(a) or clause (f) of Article VIII shall have occurred and be continuing),
(b) all transactions related thereto shall be consummated in accordance with
applicable laws in all material respects, (c) any acquired or newly formed
corporation, partnership, association or other business entity shall be a
Subsidiary and all actions required to be taken, if any, with respect to such
acquired or newly formed Subsidiary under Section 6.9 shall have been taken and
(d)(i) the Consolidated Senior Secured Leverage Ratio of the Parent Borrower and
its Subsidiaries, computed on a pro forma basis as at the last day of the most
recently ended fiscal quarter of the Parent Borrower and its Subsidiaries for
which financial statements are available as if such acquisition and related
financings or other transactions (without regard to the making of any earn-out
payments) had occurred on the first day of the relevant period for testing such
compliance, is no greater than the Consolidated Senior Secured Leverage Ratio
that is 0.25x lower than the Consolidated Senior Secured Leverage Ratio in
effect for such fiscal quarter under Section 7.1(a) (or, in the case of the
Filtration Acquisition, at the election of the Parent Borrower, the Consolidated
Senior Secured Leverage Ratio of the Parent Borrower and its Subsidiaries,
computed on a pro forma basis as at the last day of the most recently ended
fiscal quarter of the Parent Borrower and its Subsidiaries for which financial
statements are available as of the date of execution of the Filtration
Acquisition Agreement as if the Filtration Acquisition and related financings or
other transactions (without regard to the making of any earn-out payments) had
occurred on the first day of the relevant period for testing such compliance, is
no greater than 4.00 to 1.00) and, if the amount of such investment or series of
related investments exceeds $100,000,000 (without regard to the making of any
earn-out payments), then the Parent Borrower shall have delivered to the
Administrative Agent an officers’ certificate to such effect, together with all
relevant financial information for such Subsidiary or assets, and (ii) any
acquired or newly formed Subsidiary shall not be liable for any Indebtedness
(except for Indebtedness permitted by Section 7.2).

“Permitted Subordinated Indebtedness”: any unsecured Indebtedness of the Parent
Borrower or any Subsidiary Guarantor (a) no part of the principal of which is
stated to be payable or is required to be paid (whether by way of mandatory
sinking fund, mandatory redemption, mandatory prepayment or other mandatory
payment) prior to the final maturity date of the Term Loans then outstanding or,
if later, the Revolving Credit Termination Date, (b) the payment of the
principal of which is subordinated to the prior payment in full of the
Obligations, on terms and conditions no less favorable as a whole to the Lenders
than those contained in the Convertible Senior Subordinated Debentures Indenture
or otherwise on terms and conditions reasonably satisfactory to the Required
Lenders and (c) (i) otherwise containing terms, covenants and conditions
reasonably satisfactory in form and substance to the Required Lenders or
(ii) otherwise containing terms, covenants and conditions no less favorable as a
whole to the Lenders than those contained in the Convertible Senior Subordinated
Debentures Indenture, other than the rate of interest on any such Indebtedness,
which shall be determined based on market conditions at the time of incurrence
thereof for comparable instruments of like kind and structure.

 

33



--------------------------------------------------------------------------------

“Permitted Unsecured Indebtedness”: any unsecured Indebtedness of the Parent
Borrower or any Subsidiary Guarantor (a) other than with respect to the
Filtration Bridge Facility, no part of the principal of which is stated to be
payable or is required to be paid (whether by way of mandatory sinking fund,
mandatory redemption, mandatory prepayment or other mandatory payment) prior to
the final maturity date of the Term Loans then outstanding or, if later, the
Revolving Credit Termination Date (provided, however, that, if the Parent
Borrower or any Subsidiary Guarantor has the right to elect to pay, or elects to
pay, the principal amount of any such unsecured Indebtedness in cash upon a
holder’s exercise of its conversion or exchange right under such unsecured
Indebtedness, such right or payment is not limited by this clause (a)),
(b) which shall not have any financial maintenance covenants, (c) [reserved],
(d) which shall not have events of default that are materially more favorable to
the holders of such Indebtedness than the events of default set forth in this
Agreement and (e) which shall have covenants that, in the reasonable judgment of
the Parent Borrower, are generally customary for similarly situated issuers in
capital markets transactions at the time of issuance or similarly situated
borrowers in loan transactions at the time of incurrence, as applicable.

“Permitted Warrant Transaction”: any call option, warrant or right to purchase
(or substantively equivalent derivative transaction) relating to the Parent
Borrower’s common stock (or other securities or property following a merger
event or other change of the common stock of the Parent Borrower) and/or cash
(in an amount determined by reference to the price of such common stock) entered
into by the Parent Borrower substantially concurrently with any entry into by
the Parent Borrower of a Permitted Bond Hedge Transaction.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to ERISA and in respect of which the
Parent Borrower or a Commonly Controlled Entity is (or, if such plan were
terminated at such time, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means: 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Pledge Eligible Foreign Subsidiary (65%)”: any Foreign Subsidiary or Foreign
Subsidiary Holdco (i) the Capital Stock of which is directly owned by the Parent
Borrower or a Domestic Subsidiary and (ii) in respect of which the pledge of 65%
of the Capital Stock of such Subsidiary as Collateral should not, in the good
faith judgment of the Parent Borrower, result in adverse tax consequences to the
Parent Borrower or any of its Subsidiaries.

“Pledge Eligible Foreign Subsidiary (100%)”: any Foreign Subsidiary or Foreign
Subsidiary Holdco (i) the Capital Stock of which is directly owned by the Parent
Borrower or a Domestic Subsidiary and (ii) in respect of which (a) the pledge of
all of the Capital Stock of such Subsidiary as Collateral and (b) the
guaranteeing by such Subsidiary of the Obligations should not, in the good faith
judgment of the Parent Borrower, result in adverse tax consequences to the
Parent Borrower or any of its Subsidiaries.

“Post-Acquisition Period”: with respect to any Material Acquisition, the period
beginning on the date such transaction is consummated and ending on the date
that is twelve months after the date on which such transaction is consummated.

 

34



--------------------------------------------------------------------------------

“Previous Credit Agreement”: as defined in the recitals hereto.

“Pricing Grid”: the table set forth below:

 

Consolidated Senior Secured Leverage Ratio

   Applicable
Margin for
Tranche A
Term Loans
and
Revolving
Credit Loans
that are
Eurocurrency
Loans     Applicable
Margin
for
Tranche A
Term
Loans and
Revolving
Credit
Loans that
are ABR
Loans     Commitment
Fee Rate  

Greater than or equal to 4.00

     3.00 %      2.00 %      0.50 % 

Less than 4.00 but greater than or equal to 3.50

     2.75 %      1.75 %      0.45 % 

Less than 3.50 but greater than or equal to 3.00

     2.625 %      1.625 %      0.40 % 

Less than 3.00 but greater than or equal to 2.50

     2.50 %      1.50 %      0.375 % 

Less than 2.50 but greater than or equal to 2.00

     2.25 %      1.25 %      0.35 % 

Less than 2.00 but greater than or equal to 1.50

     2.00 %      1.00 %      0.30 % 

Less than 1.50

     1.875 %      0.875 %      0.25 % 

Changes in the Applicable Margin with respect to Revolving Credit Loans, Tranche
A Term Loans or in the Commitment Fee Rate resulting from changes in the
Consolidated Senior Secured Leverage Ratio shall become effective on the date
(the “Adjustment Date”) on which financial statements are delivered to the
Lenders pursuant to Section 6.1 (but in any event not later than the 45th day
after the end of each of the first three quarterly periods of each fiscal year
or the 90th day after the end of each fiscal year, as the case may be) and shall
remain in effect until the next change to be effected pursuant to this
paragraph. If any financial statements referred to above are not delivered
within the time periods specified above, then, until such financial statements
are delivered, the Consolidated Senior Secured Leverage Ratio as at the end of
the fiscal period that would have been covered thereby shall for the purposes of
this definition be deemed to be greater than 4.00 to 1.00. In addition, at all
times while an Event of Default shall have occurred and be continuing, the
Consolidated Senior Secured Leverage Ratio shall for the purposes of this
definition be deemed to be greater than 4.00 to 1.00. Each determination of the
Consolidated Senior Secured Leverage Ratio pursuant to this definition shall be
made with respect to the period of four consecutive fiscal quarters of the
Parent Borrower and its Subsidiaries ending at the end of the period covered by
the relevant financial statements.

“Prime Rate”: the rate of interest per annum publicly last quoted by The Wall
Street Journal in the U.S. as the prime rate in effect or, if The Wall Street
Journal ceases to quote such rate, the highest per annum interest rate published
by the Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

 

35



--------------------------------------------------------------------------------

“Pro Forma Adjustment”: with respect to any Material Acquisition, the pro forma
increase or decrease (for the avoidance of doubt, net of any such increase or
decrease realized) in Consolidated EBITDA certified by a Responsible Officer as
having been determined in good faith to be reasonably anticipated to be
realizable within the Post-Acquisition Period as a result of (a) actions taken
or expected to be taken during the Post-Acquisition Period for the purposes of
realizing reasonably identifiable and factually supportable cost savings,
reductions or synergies or (b) any additional costs incurred during the
Post-Acquisition Period to achieve such cost savings, reductions or synergies;
provided that, so long as such actions are taken or expected to be taken prior
to or during such Post-Acquisition Period or such costs are incurred prior to or
during such Post-Acquisition Period, as applicable, the cost savings, reductions
or synergies related to such actions or such additional costs, as applicable,
may be assumed, for purposes of determining such pro forma increase or decrease
to such Consolidated EBITDA, to be realizable, or in the case of additional
costs, to be incurred, during the entirety of the applicable period of four
consecutive fiscal quarters; provided, further, that any such pro forma increase
or decrease to Consolidated EBITDA shall be without duplication for cost
savings, synergies or additional costs already included in Consolidated EBITDA
for the applicable period of four consecutive fiscal quarters.

“Pro Forma Financial Statements”: as defined in Section 4.1(a).

“Projections”: as defined in Section 6.2(c).

“Properties”: as defined in Section 4.17(a).

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Capital Stock.

“PTE” means: a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Quotation Day”: in respect of the determination of the Adjusted Eurocurrency
Rate for any Interest Period for Eurocurrency Loans in Dollars or any Optional
Currency, the day on which quotations would ordinarily be given by prime banks
in the London interbank market for deposits in such currency for delivery on the
first day of such Interest Period for such Interest Period; provided that, if
quotations would ordinarily be given on more than one date, the Quotation Day
for such Interest Period shall be the last of such dates. On the date hereof,
the Quotation Day in respect of any Interest Period (i) for Dollars or euros is
customarily the day which is two Business Days prior to the first day of such
Interest Period and (ii) for Sterling is customarily the day which is the first
day of such Interest Period.

“Reaffirmation Agreement”: a reaffirmation agreement substantially in the form
of Exhibit A-2 attached hereto.

“Receivables Transfer Program”: a program under which the Parent Borrower or any
of its Subsidiaries sell, transfer, encumber or otherwise dispose of accounts
receivable or related ancillary rights or assets, or interests therein, without
recourse (except for customary representations and customary non-credit dilution
provisions) other than with respect to the Parent Borrower’s or such
Subsidiary’s retained interest in such accounts receivable or related ancillary
rights or assets, such program to have substantially the terms and conditions
provided to the Administrative Agent prior to the Closing Date, as such terms
and conditions may be amended, supplemented or otherwise modified from time to
time.

 

36



--------------------------------------------------------------------------------

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Parent Borrower or any of its Subsidiaries (excluding, for the avoidance of
doubt, the proceeds of business interruption insurance for lost revenues).

“Reference Time” with respect to any setting of the then-current Benchmark means
(a) if such Benchmark is the Relevant Rate with respect to any Agreed Currency
(other than euros), 11:00 a.m., London time, on the day that is two London
banking days preceding the date of such setting, and (b) otherwise, the time
determined by the Administrative Agent in its reasonable discretion.

“Refunded Swingline Loans”: as defined in Section 2.7(b).

“Register”: as defined in Section 10.6(b)(iv).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of any Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Parent Borrower or any of its
Subsidiaries in connection therewith that are not applied to prepay the Term
Loans pursuant to Section 2.12(b) as a result of the delivery of a Reinvestment
Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Parent Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Parent Borrower (directly or indirectly through a Subsidiary) in good faith
intends to use all or a specified portion of the Net Cash Proceeds of an Asset
Sale or Recovery Event to restore, rebuild, repair, construct, improve,
maintain, upgrade, develop, replace or otherwise acquire assets (other than
inventory acquired in the ordinary course of business) useful in its business;
it being understood that (a) the Parent Borrower may elect by such notice to
reinvest proceeds attributable to any such Asset Sale or Recover Event prior to
receipt of such Net Cash Proceeds and (b) upon such receipt, such Net Cash
Proceeds shall be deemed reinvested so long as such reinvestment has been
consummated.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to restore, rebuild, repair,
construct, improve, maintain, upgrade, develop, replace or otherwise acquire
assets useful in the Parent Borrower’s or any Subsidiary’s business (other than
any amount expended to acquire inventory in the ordinary course of business) or
to make Permitted Business Acquisitions or other Investments (other than
Investments constituting the acquisition inventory in the ordinary course of
business) permitted pursuant to clause (j), (k) or (l) of Section 7.8.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event
(or, if the Parent Borrower or any Subsidiary shall have entered into a legally
binding commitment within twelve months after such Reinvestment Event to
restore, rebuild, repair, construct, improve, maintain, upgrade,

 

37



--------------------------------------------------------------------------------

develop, replace or otherwise acquire assets (other than inventory acquired in
the ordinary course of business) useful in the Parent Borrower’s or such
Subsidiary’s business or to make Permitted Business Acquisitions or other
Investments (other than Investments constituting the acquisition inventory in
the ordinary course of business) permitted pursuant to clause (j), (k) or (l) of
Section 7.8 with the applicable Reinvestment Deferred Amount, the date occurring
18 months after such Reinvestment Event) and (b) the date on which the Parent
Borrower shall have determined not to, or shall have otherwise ceased to,
acquire assets useful in the Parent Borrower’s or any Subsidiary’s business with
all or any portion of the relevant Reinvestment Deferred Amount.

“Relevant Governmental Body”: (a) with respect to a Benchmark Replacement in
respect of Loans denominated in Dollars, the Federal Reserve Board and/or the
NYFRB, or a committee officially endorsed or convened by the Federal Reserve
Board and/or the NYFRB or, in each case, any successor thereto and (b) with
respect to a Benchmark Replacement in respect of Loans denominated in any
Optional Currency, (i) the central bank for the currency in which such Benchmark
Replacement is denominated or any central bank or other supervisor which is
responsible for supervising either (A) such Benchmark Replacement or (B) the
administrator of such Benchmark Replacement or (ii) any working group or
committee officially endorsed or convened by (A) the central bank for the
currency in which such Benchmark Replacement is denominated, (B) any central
bank or other supervisor that is responsible for supervising either (1) such
Benchmark Replacement or (2) the administrator of such Benchmark Replacement,
(C) a group of those central banks or other supervisors or (D) the Financial
Stability Board or any part thereof.

“Relevant Rate”: with respect to a Eurocurrency Loan denominated in an Agreed
Currency, the Eurocurrency Rate applicable thereto.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”: the holders of more than 50% of the sum of (i) the aggregate
principal amount of the Term Loans then outstanding, (ii) the Total Delayed Draw
Term Loan Commitments then in effect, (iii) the Total Multicurrency Revolving
Credit Commitments or, if the Multicurrency Revolving Credit Commitments have
been terminated, the Total Multicurrency Revolving Extensions of Credit and
(iv) the Total USD Revolving Credit Commitments or, if the USD Revolving Credit
Commitments have been terminated, the Total USD Revolving Extensions of Credit.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

“Reset Date”: as defined in Section 1.3(a).

“Resolution Authority”: an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority.

“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer, controller or general counsel (or other officer satisfactory
to the Lenders) of the Parent Borrower, but in any event, with respect to
financial matters, the chief financial officer, treasurer, controller (or other
officer satisfactory to the Lenders) of the Parent Borrower.

 

38



--------------------------------------------------------------------------------

“Revolving Credit Commitments”: the USD Revolving Credit Commitments and the
Multicurrency Facility Revolving Credit Commitments, as applicable.

“Revolving Credit Commitment Period”: the period from and including the Closing
Date to the Revolving Credit Termination Date.

“Revolving Credit Facility”: each of the USD Revolving Credit Facility and the
Multicurrency Revolving Credit Facility, as applicable.

“Revolving Credit Lender”: each of the USD Revolving Credit Lenders and each of
the Multicurrency Revolving Credit Lenders, as applicable.

“Revolving Credit Loans”: the USD Revolving Credit Loans and the Multicurrency
Revolving Credit Loans, as applicable.

“Revolving Credit Termination Date”: the earlier of (a) the fifth anniversary of
the Closing Date and (b) the date that is 91 days prior to the earliest
scheduled maturity date of the Convertible Notes if, as of such date, more than
$150,000,000 in aggregate principal amount of the Convertible Notes (or any
refinancing thereof) remains outstanding with a maturity date earlier than 91
days after the date set forth in clause (a) above, as such date may be extended
in accordance with Section 10.1; provided, however, in each case, if such date
is not a Business Day, the Revolving Credit Termination Date shall be the
immediately succeeding (or in the case of clause (b) above, the immediately
preceding) Business Day.

“Revolving Extensions of Credit”: the USD Revolving Extensions of Credit or the
Multicurrency Revolving Extensions of Credit, as applicable.

“Sanctioned Country”: at any time, a country, region or territory that is itself
the target of any Sanctions (at the time of this Agreement, Cuba, Iran, North
Korea, Syria and the Crimea region of Ukraine).

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State or by the
United Nations Security Council, the European Union or any European Union member
state or Her Majesty’s Treasury of the United Kingdom (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons.

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“Screen Rate”: the EURIBOR Screen Rate and the LIBOR Screen Rate, collectively
and individually, as the context may require.

 

39



--------------------------------------------------------------------------------

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“Second Amendment Effective Date”: April 17, 2020.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any Property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.

“SOFR”: with respect to any Business Day, a rate per annum equal to the secured
overnight financing rate for such Business Day published by the SOFR
Administrator on the SOFR Administrator’s Website at approximately 8:00 a.m.,
New York City time, on the immediately succeeding Business Day.

“SOFR Administrator”: the NYFRB (or a successor administrator of the secured
overnight financing rate).

“SOFR Administrator’s Website”: the NYFRB’s website, currently at
http://www.newyorkfed.org, or any successor source for the secured overnight
financing rate identified as such by the SOFR Administrator from time to time.

“Seller”: Filtration Group FGC LLC, a Delaware limited liability company.

“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the fair value of the assets of such Person and its
Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis, their
debts and liabilities, subordinated, contingent or otherwise; (b) the present
fair saleable value of the property of such Person and its Subsidiaries, on a
consolidated basis, is greater than the amount that will be required to pay the
probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (c) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) such Person and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that would
reasonably be expected to become an actual and matured liability.

“Specified Acquisition Agreement Representations”: such of the representations
made by and on behalf of the Seller or in respect of the Acquired Companies in
the Filtration Acquisition Agreement as are material to the interests of the
Lenders, but only to the extent that the Parent Borrower has the right (taking
into account any applicable cure provisions set forth in the Filtration
Acquisition Agreement) to terminate (or decline to consummate) its obligations
under the Filtration Acquisition Agreement as a result of a breach of such
representations in the Filtration Acquisition Agreement, in each case, in
accordance with the terms thereof.

 

40



--------------------------------------------------------------------------------

“Specified Representations”: those representations and warranties in
Section 4.3(a) (solely with respect to the Loan Parties), Section 4.4 (other
than the third sentence thereof), the first sentence of Section 4.5 (solely with
respect to the execution, delivery and performance of the Loan Documents not
violating the organizational documents of the Loan Parties), the first sentence
of Section 4.11, the first sentence of Section 4.14, Section 4.19 (solely as it
relates to the creation, validity and perfection of the security interests in
the Collateral), Section 4.20 (solely as it relates to Indebtedness and
obligations outstanding on the date of such representation and warranty and the
incurrence of Indebtedness and obligations on the date of such representation
and warranty) and the last sentence of Section 4.21.

“Specified Time”: with respect to any Borrowing of Eurocurrency Loans, 11:00
a.m., London time.

“Statutory Reserves”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentage (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject with respect to the Adjusted
Eurocurrency Rate, for eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D). Such reserve percentage shall
include those reserves imposed pursuant to Regulation D. Eurocurrency Loans
shall be deemed to constitute eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under Regulation D
or any comparable regulation. Statutory Reserves shall be adjusted automatically
on and as of the effective date of any change in any reserve percentage.

“Sterling” or “£”: the lawful currency of the United Kingdom.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Parent Borrower.

“Subsidiary Guarantor”: (a) each Material Domestic Subsidiary and (b) each
Material Foreign Subsidiary that is a Pledge Eligible Foreign Subsidiary (100%).

“Successor Borrower”: as defined in Section 7.4(a)(iv).

“Suspension Period”: the period from the Second Amendment Effective Date until
the earlier of (a) the first date on which a Compliance Certificate is delivered
pursuant to Section 6.2(b) demonstrating compliance with Sections 7.1(a),
(b) and (c) for the fiscal quarter ended June 30, 2021 and (b) to the extent the
Parent Borrower notifies the Administrative Agent in writing that the Suspension
Period shall end on any such date, the first date on which a Compliance
Certificate is delivered pursuant to Section 6.2(b) demonstrating that (i) as of
September 30, 2020 and for the period of four fiscal quarters ending on such
date, (A) the Consolidated Senior Secured Leverage Ratio was equal to or less
than 4.00 to 1.00, (B) the Consolidated Total Leverage Ratio was equal to or
less than 5.50 to 1.00 and (C) the Fixed Charge Coverage Ratio was equal to or
greater than 2.25 to 1.00, (ii) as of December 31, 2020 and for the period of
four fiscal quarters ending on such date, (A) the Consolidated Senior Secured
Leverage Ratio was equal to or less than 3.75 to 1.00, (B) the Consolidated
Total

 

41



--------------------------------------------------------------------------------

Leverage Ratio was equal to or less than 5.25 to 1.00 and (C) the Fixed Charge
Coverage Ratio was equal to or greater than 2.25 to 1.00 and (iii) as of
March 31, 2021 and for the period of four fiscal quarters ending on such date,
(A) the Consolidated Senior Secured Leverage Ratio was equal to or less than
3.75 to 1.00, (B) the Consolidated Total Leverage Ratio was equal to or less
than 5.25 to 1.00 and (C) the Fixed Charge Coverage Ratio was equal to or
greater than 2.25 to 1.00.

“Swap”: any agreement, contract, or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Agreement”: (i) any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, (ii) any Permitted Bond Hedge Transaction
and (iii) any Permitted Warrant Transaction; provided that no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Parent
Borrower or any of its Subsidiaries shall be a “Swap Agreement”.

“Swap Obligation”: with respect to any person, any obligation to pay or perform
under any Swap.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $15,000,000.

“Swingline Exposure”: as to any USD Revolving Credit Lender at any time, an
amount equal to the sum of (a) such USD Revolving Credit Lender’s USD Revolving
Credit Percentage of the aggregate principal amount of Swingline Loans then
outstanding other than any Swingline Loans made by such USD Revolving Credit
Lender in its capacity as the Swingline Lender and (b) if such USD Revolving
Credit Lender shall be the Swingline Lender, the aggregate principal amount of
all Swingline Loans made by such USD Revolving Credit Lender outstanding at such
time (to the extent that the other USD Revolving Credit Lenders shall not have
funded their participations in such Swingline Loans); provided that, in the case
of Sections 2.4(a) and 2.6(a) when a Defaulting Lender shall exist, the
Swingline Exposure of any USD Revolving Credit Lender shall be adjusted to give
effect to any reallocation effected pursuant to Section 2.27.

“Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.

“Swingline Loans”: as defined in Section 2.6(a).

“Swingline Participation Amount”: as defined in Section 2.7(c).

“Target Operating Day”: any day that is not (a) a Saturday or Sunday,
(b) Christmas Day or New Year’s Day or (c) any other day on which the
Trans-European Real-time Gross Settlement Express Transfer System (or any
successor settlement system) is not operating (as reasonably determined by the
Administrative Agent).

 

42



--------------------------------------------------------------------------------

“Term Loan Facility”: each of the Tranche A Term Loan Facility, any Incremental
Term Loan Facility and the Delayed Draw Term Loan Facility.

“Term Loan Lenders”: collectively, the Tranche A Term Loan Lenders, the
Incremental Term Loan Lenders and the Delayed Draw Term Loan Lenders.

“Term Loan Maturity Date”: the earlier of (a) the fifth anniversary of the
Closing Date and (b) the date that is 91 days prior to the earliest scheduled
maturity date of the Convertible Notes if, as of such date, more than
$150,000,000 in aggregate principal amount of the Convertible Notes (or any
refinancing thereof) remains outstanding with a maturity date earlier than 91
days after the date set forth in clause (a) above; provided, however, in each
case, if such date is not a Business Day, the Term Loan Maturity Date shall be
the immediately succeeding (or in the case of clause (b) above, the immediately
preceding) Business Day.

“Term Loans”: collectively, the Tranche A Term Loans, any Incremental Term Loans
and the Delayed Draw Term Loans.

“Term SOFR”: for the applicable Corresponding Tenor as of the applicable
Reference Time, the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Term SOFR Notice”: a notification by the Administrative Agent to the Lenders
and the Parent Borrower of the occurrence of a Term SOFR Transition Event.

“Term SOFR Transition Event”: the occurrence of all of the following (a) Term
SOFR has been recommended for use by the Relevant Governmental Body, (b) the
Administrative Agent has reasonably determined that the administration of Term
SOFR is administratively feasible for the Administrative Agent and (c) a
Benchmark Transition Event or an Early Opt-in Election, as applicable, has
previously occurred resulting in a Benchmark Replacement in accordance with
Section 2.17 that is not Term SOFR.

“Total Delayed Draw Term Loan Commitments”: at any time, the aggregate amount of
the Delayed Draw Term Loan Commitments at such time.

“Total Multicurrency Revolving Credit Commitments”: at any time, the aggregate
amount of the Multicurrency Revolving Credit Commitments at such time.

“Total Multicurrency Revolving Extensions of Credit”: at any time, the aggregate
amount of the Multicurrency Revolving Extensions of Credit (including the Dollar
Equivalent of the Multicurrency Revolving Extensions of Credit denominated in
Optional Currencies) of the Multicurrency Revolving Credit Lenders at such time.

“Total Revolving Credit Commitments”: the Total Multicurrency Revolving Credit
Commitments or the Total USD Revolving Credit Commitments, as applicable.

“Total USD Revolving Credit Commitments”: at any time, the aggregate amount of
the USD Revolving Credit Commitments at such time.

“Total USD Revolving Extensions of Credit”: at any time, the aggregate amount of
the USD Revolving Extensions of Credit of the USD Revolving Credit Lenders at
such time.

 

43



--------------------------------------------------------------------------------

“Tranche A Term Loan”: as defined in Section 2.1(a); provided that, from and
after the funding of the Delayed Draw Term Loans, the Delayed Draw Term Loans
shall be considered Tranche A Term Loans.

“Tranche A Term Loan Commitment”: as to any Lender, the obligation of such
Lender, if any, to make a Tranche A Term Loan to the Parent Borrower hereunder
in a principal amount equal to the amount set forth under the heading “Tranche A
Term Loan Commitment” opposite such Lender’s name on Schedule 1.1A or in the
Assignment and Assumption pursuant to which such Lender became a party hereto.
The aggregate amount of Tranche A Term Loan Commitments as of the Closing Date
is $150,000,000.

“Tranche A Term Loan Facility”: the Tranche A Term Loan Commitments and the
Tranche A Term Loans made thereunder (it being understood that, from and after
the funding of the Delayed Draw Term Loans, the Delayed Draw Term Loans shall be
considered to be a part of the Tranche A Term Loan Facility).

“Tranche A Term Loan Lender”: each Lender that has a Tranche A Term Loan
Commitment or that is the holder of a Tranche A Term Loan.

“Tranche A Term Loan Percentage”: as to any Tranche A Term Loan Lender at any
time, the percentage that such Lender’s Tranche A Term Loan Commitment then
constitutes of the aggregate Tranche A Term Loan Commitments (or, at any time
after the Closing Date, the percentage that the aggregate principal amount of
such Lender’s Tranche A Term Loans then outstanding constitutes of the aggregate
principal amount of the Tranche A Term Loans then outstanding).

“Transactions”: collectively, (a) the Filtration Acquisition, (b) the execution,
delivery and performance by the Parent Borrower, the other Loan Parties and the
Foreign Subsidiary Borrowers of this Agreement, the borrowing of Loans hereunder
and the use of proceeds thereof, (c) the incurrence of loans under the
Filtration Bridge Facility (or any refinancing thereof) and/or the Convertible
Notes and the use of the proceeds thereof and (d) the payment of the fees and
expenses incurred by the Parent Borrower and its Subsidiaries in connection with
the transactions described in the foregoing clauses (a), (b) and (c).

“Transferee”: as defined in Section 10.16.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.

“UK Financial Institution”: any BRRD Undertaking (as such term is defined under
the PRA Rulebook (as amended frorm time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority”: the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement”: the applicable Benchmark Replacement
excluding the related Benchmark Replacement Adjustment.

 

44



--------------------------------------------------------------------------------

“Uniform Customs”: the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as the
same may be amended from time to time.

“United States”: the United States of America.

“U.S. Tax Compliance Certificate”: as defined in Section 2.20(d).

“USD Revolving Credit Commitment”: as to any Lender, the obligation of such
Lender, if any, to make USD Revolving Credit Loans and participate in Swingline
Loans and Letters of Credit, in an aggregate principal and/or face amount not to
exceed the amount set forth under the heading “USD Revolving Credit Commitment”
opposite such Lender’s name on Schedule 1.1A or in the Assignment and Assumption
pursuant to which such Revolving Credit Lender became a party hereto, as the
same may be changed from time to time pursuant to the terms hereof. The original
amount of the Total USD Revolving Credit Commitments is $485,000,000.

“USD Revolving Credit Facility”: the USD Revolving Credit Commitments and the
extensions of credit made thereunder.

“USD Revolving Credit Lender”: each Lender that has a USD Revolving Credit
Commitment or that has made a USD Revolving Credit Loan.

“USD Revolving Credit Loans”: revolving credit loans denominated in Dollars made
in respect of the USD Revolving Credit Commitments.

“USD Revolving Credit Percentage”: as to any USD Revolving Credit Lender at any
time, the percentage which such Lender’s USD Revolving Credit Commitment then
constitutes of the Total USD Revolving Credit Commitments (or, at any time after
the USD Revolving Credit Commitments shall have expired or terminated, the
percentage which the aggregate principal amount of such Lender’s USD Revolving
Extensions of Credit then outstanding constitutes of the aggregate principal
amount of the Total USD Revolving Extensions of Credit then outstanding).
Notwithstanding the foregoing, when a Defaulting Lender shall exist (i) in the
case of Section 2.27, USD Revolving Credit Percentages shall be determined
without regard to any Defaulting Lender’s USD Revolving Credit Commitment and
(ii) in the case of the defined term “USD Revolving Extensions of Credit” (other
than as used in Section 2.27(c)) and Section 2.4(a), USD Revolving Credit
Percentages shall be adjusted to give effect to any reallocation effected
pursuant to Section 2.27(c).

“USD Revolving Extensions of Credit”: as to any USD Revolving Credit Lender at
any time, an amount equal to the sum of (a) the aggregate principal amount of
all USD Revolving Credit Loans made by such Lender then outstanding, (b) such
Lender’s USD Revolving Credit Percentage of the L/C Obligations then outstanding
and (c) such Lender’s USD Revolving Credit Percentage of the aggregate principal
amount of Swingline Loans then outstanding.

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

 

45



--------------------------------------------------------------------------------

“Wholly-Owned Foreign Subsidiary”: any Foreign Subsidiary that is a Wholly-Owned
Subsidiary.

“Wholly-Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than (i) a nominal number of shares held by foreign
nationals to the extent required by local law or (ii) directors’ qualifying
shares required by law) is owned by such Person directly and/or through other
Wholly-Owned Subsidiaries.

“Write-Down and Conversion Powers”: (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

SECTION 1.2 Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms relating
to the Parent Borrower and its Subsidiaries not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP (provided that all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (or any other Accounting Standards Codification having a similar
result or effect) to value any Indebtedness or other liabilities of the Parent
Borrower or any Subsidiary at “fair value”, as defined therein and (ii) any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification having a similar result or effect) to value any such Indebtedness
in a reduced or bifurcated manner as described therein, and such Indebtedness
shall at all times be valued at the full stated principal amount thereof).

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Article, Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) References to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time.

 

46



--------------------------------------------------------------------------------

(f) The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.

SECTION 1.3 Exchange Rates. (a) Not later than 1:00 P.M., Local Time, on each
Calculation Date, the Administrative Agent shall (i) determine the Exchange Rate
as of such Calculation Date for each Optional Currency in which a Revolving
Extension of Credit is then outstanding or will be outstanding, after giving
effect to any submitted borrowing notices or Applications, and (ii) give notice
thereof to the Parent Borrower. The Exchange Rates so determined shall become
effective on the first Business Day immediately following the relevant
Calculation Date (a “Reset Date”) and shall remain effective until the next
succeeding Reset Date.

(b) Not later than 2:00 P.M., Local Time, on each Reset Date, the Administrative
Agent shall (i) determine the aggregate amount of Revolving Extensions of Credit
in Optional Currencies on such date (after giving effect to any Revolving Credit
Loans or Letters of Credit to be made or issued in connection with such
determination), and (ii) notify the Parent Borrower of such determination.

SECTION 1.4 Interest Rates; LIBOR Notification. The interest rate on
Eurocurrency Loans is determined by reference to the Eurocurrency Rate, which,
with respect to Loans in any currency other than euros, is derived from the
London interbank offered ratea Loan denominated in Dollars or an Optional
Currency may be derived from an interest rate benchmark that is, or may in the
future become, the subject of regulatory reform. Regulators have signaled the
need to use alternative benchmark reference rates for some of these interest
rate benchmarks and, as a result, such interest rate benchmarks may cease to
comply with applicable laws and regulations, may be permanently discontinued,
and/or the basis on which they are calculated may change. The London interbank
offered rate is intended to represent the rate at which contributing banks may
obtain short-term borrowings from each other in the London interbank market. In
July 2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administratiorn, the “IBA”) for purposes of the IBA setting
the London interbank offered rate. As a result, it is possible that commencing
in 2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurocurrency Loans denominated in any currency other than
euros. In light of this eventuality, public and private sector industry
initiatives are currently underway to identify new or alternative reference
rates to be used in place of the London interbank offered rate. In the event
that the London interbank offered rate is no longer available or in certain
other circumstances as set forth in Upon the occurrence of a Benchmark
Transition Event, a Term SOFR Transition Event or an Early Opt-in Election with
respect to any applicable currency, Section 2.17(b) of this Agreement, such
Section 2.17and (bc) provides athe mechanism for determining an alternative rate
of interest for Loans denominated in such currency. The Administrative Agent
will promptly notify the Parent Borrower, pursuant to Section 2.17(e), in
advance of any change to the reference rate for any currency upon which the
interest rate on Eurocurrency Loans denominated in such currency is based.
However, the Administrative Agent does not warrant or accept any responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the London interbank offered rate or
other rates in the definition of “Eurocurrency Rate” or with respect to any
alternative or successor rate thereto, or replacement rate thereof (including
(i) any such alternative, successor or replacement rate implemented pursuant to
Section 2.17(b) or (c), whether upon the occurrence of a Benchmark Transition
Event, a Term SOFR Transition Event or an Early Opt-in Election, and (ii) the
implementation of any Benchmark Replacement Conforming Changes pursuant to
Section 2.17(d)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.17(b), for any
currency will be similar to, or produce the same value or economic equivalence
of, the Eurocurrency Rate or, with respect to Loans denominated in any currency
other than euros, have the same volume or liquidity as did the London interbank
offered rate (or the euro interbank offered rate, as applicable) prior to its
discontinuance or unavailability.

 

47



--------------------------------------------------------------------------------

ARTICLE II. AMOUNT AND TERMS OF COMMITMENTS

SECTION 2.1 Term Loan Commitments. (a) Subject to the terms and conditions
hereof, each Tranche A Term Loan Lender severally agrees to make a single term
loan (a “Tranche A Term Loan”) to the Parent Borrower in Dollars on the Closing
Date in an amount equal to the amount of the Tranche A Term Loan Commitment of
such Lender.

(b) Subject to the terms and conditions hereof, each Delayed Draw Term Loan
Lender severally agrees to make a single term loan (a “Delayed Draw Term Loan”)
to the Parent Borrower in Dollars no later than the Delayed Draw Term Loan
Commitment Termination Date in an amount equal to the amount of the Delayed Draw
Term Loan Commitment of such Lender. The Delayed Draw Term Loans shall be
fungible with the Tranche A Term Loans and after the funding thereof shall be
treated as Tranche A Term Loans for all purposes of this Agreement.

(c) The Term Loans may from time to time be Eurocurrency Loans or ABR Loans, as
determined by the Parent Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.13.

SECTION 2.2 Procedure for Term Loan Borrowing. (a) In the case of a borrowing of
Tranche A Term Loans, the Parent Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
(i) prior to 12:00 Noon, New York City time, three Business Days prior to the
Closing Date, in the case of Eurocurrency Loans or (ii) prior to 12:00 Noon, New
York City time, one Business Day prior to the Closing Date, in the case of ABR
Loans) requesting that the Tranche A Term Loan Lenders make the Tranche A Term
Loans on the Closing Date and specifying the amount to be borrowed. Upon receipt
of such notice the Administrative Agent shall promptly notify each Tranche A
Term Loan Lender thereof. On the Closing Date, all Existing Term Loans shall be
deemed repaid (including for purposes of Section 2.21 of the Previous Credit
Agreement) and such portion thereof that were ABR Loans shall be reborrowed as
Tranche A Term Loans that are ABR Loans by the Parent Borrower and such portion
thereof that were Eurocurrency Loans shall be reborrowed as Tranche A Term Loans
that are Eurocurrency Loans by the Parent Borrower. Not later than 12:00 Noon,
New York City time, on the Closing Date, each Tranche A Term Loan Lender shall
advance funds to the Administrative Agent as shall be required to (x) repay the
Existing Term Loans of the Existing Term Loan Lenders (1) that are not Lenders
as of the Closing Date or (2) whose Tranche A Term Loan Commitments are less
than their respective outstanding Existing Term Loans as of the Closing Date and
(y) make new Tranche A Term Loans in an amount equal to the balance of the
Tranche A Term Loan Commitment held by such Lender such that each Term Loan
Lender’s share of outstanding Term Loans on the Closing Date is equal to its
Tranche A Term Loan Percentage (after giving effect to the Closing Date). The
Administrative Agent shall make available to the Parent Borrower the aggregate
of the amounts made available to the Administrative Agent by the Tranche A Term
Loan Lenders pursuant to clause (y) of the preceding sentence by promptly
remitting in immediately available funds the amounts so received to the account
of the Parent Borrower specified by the Parent Borrower in the applicable
irrevocable notice specified above.

(b) In the case of a borrowing of Delayed Draw Term Loans, the Parent Borrower
shall give the Administrative Agent irrevocable notice (which notice must be
received by the Administrative Agent (i) prior to 12:00 Noon, New York City
time, three Business Days prior to the Filtration Acquisition Closing Date, in
the case of Eurocurrency Loans or (ii) prior to 12:00 Noon, New York City time,
one Business Day prior to the Filtration Acquisition Closing Date, in the case
of ABR Loans)

 

48



--------------------------------------------------------------------------------

requesting that the Delayed Draw Term Loan Lenders make the Delayed Draw Term
Loans on the Filtration Acquisition Closing Date and specifying the amount to be
borrowed. Upon receipt of such notice the Administrative Agent shall promptly
notify each Delayed Draw Term Loan Lender thereof. Not later than 10:00 a.m.,
New York City time, on the Filtration Acquisition Closing Date each Delayed Draw
Term Loan Lender shall make available to the Administrative Agent at the
applicable Funding Office by wire transfer an amount in immediately available
funds equal to the Delayed Draw Term Loans to be made by such Lender. The
Administrative Agent shall make available to the Parent Borrower the aggregate
of the amounts made available to the Administrative Agent by the Delayed Draw
Term Loan Lenders in immediately available funds by promptly remitting the
amounts so received to the account of the Parent Borrower specified by the
Parent Borrower in the applicable irrevocable notice specified above.

SECTION 2.3 Repayment of Term Loans. (a) Subject to Sections 2.8(a), the
principal amount of each Tranche A Term Loan of each Tranche A Term Loan Lender
shall mature in consecutive quarterly installments, each of which shall be in an
amount equal to each Lender’s Tranche A Term Loan Percentage multiplied by the
amount set forth below opposite such installment date (after giving effect to
any reduction in such amount resulting from the application of prepayments made
pursuant to Section 2.11 or 2.12):

 

Date

   Installment Amount

June 30, 2019

   $3,312,500

September 30, 2019

   $3,312,500

December 31, 2019

   $3,312,500

March 31, 2020

   $3,312,500

June 30, 2020

   $3,312,500

September 30, 2020

   $3,312,500

December 31, 2020

   $3,312,500

March 31, 2021

   $3,312,500

June 30, 2021

   $4,968,750

September 30, 2021

   $4,968,750

December 31, 2021

   $4,968,750

March 31, 2022

   $4,968,750

June 30, 2022

   $6,625,000

September 30, 2022

   $6,625,000

December 31, 2022

   $6,625,000

March 31, 2023

   $6,625,000

June 30, 2023

   $6,625,000

September 30, 2023

   $6,625,000

December 31, 2023

   $6,625,000

Term Loan Maturity Date

   All amounts outstanding in
respect of Tranche A Term
Loans

; provided that if no Delayed Draw Term Loans have been borrowed on or prior to
the Delayed Draw Term Loan Commitment Termination Date, the table above shall be
replaced with the following table:

 

Date

   Installment Amount

June 30, 2019

   $1,875,000

September 30, 2019

   $1,875,000

December 31, 2019

   $1,875,000

March 31, 2020

   $1,875,000

June 30, 2020

   $1,875,000

 

49



--------------------------------------------------------------------------------

Date

   Installment Amount

September 30, 2020

   $1,875,000

December 31, 2020

   $1,875,000

March 31, 2021

   $1,875,000

June 30, 2021

   $2,812,500

September 30, 2021

   $2,812,500

December 31, 2021

   $2,812,500

March 31, 2022

   $2,812,500

June 30, 2022

   $3,750,000

September 30, 2022

   $3,750,000

December 31, 2022

   $3,750,000

March 31, 2023

   $3,750,000

June 30, 2023

   $3,750,000

September 30, 2023

   $3,750,000

December 31, 2023

   $3,750,000

Term Loan Maturity Date

   All amounts outstanding in
respect of Tranche A Term
Loans

(b) The Incremental Term Loans of each Incremental Term Loan Lender shall mature
in consecutive installments (which shall be no more frequent than quarterly) as
specified in the Increased Facility Activation Notice pursuant to which such
Incremental Term Loans were made.

SECTION 2.4 Revolving Credit Commitments. (a) Subject to the terms and
conditions hereof, each USD Revolving Credit Lender severally agrees to make USD
Revolving Credit Loans to the Parent Borrower or any Foreign Subsidiary Borrower
from time to time during the Revolving Credit Commitment Period in an aggregate
principal amount at any one time outstanding which, when added (after giving
effect to any application of proceeds of such USD Revolving Credit Loans
pursuant to Section 2.6) to the sum of (i) such Lender’s USD Revolving Credit
Percentage of the L/C Obligations then outstanding and (ii) such Lender’s
Swingline Exposure then outstanding, does not exceed the amount of such Lender’s
USD Revolving Credit Commitment.

(b) Subject to the terms and conditions hereof, each Multicurrency Revolving
Credit Lender severally agrees to make Multicurrency Revolving Credit Loans to
the Parent Borrower or any Foreign Subsidiary Borrower from time to time during
the Revolving Credit Commitment Period in an aggregate principal amount
(including the Dollar Equivalent of any such Multicurrency Revolving Credit
Loans denominated in an Optional Currency) at any one time outstanding which
does not exceed the amount of such Lender’s Multicurrency Revolving Credit
Commitment.

(c) Notwithstanding the foregoing, the aggregate principal amount of all
Revolving Credit Loans to Foreign Subsidiary Borrowers outstanding at any time
shall not exceed $100,000,000.

(d) During the Revolving Credit Commitment Period any Borrower may use the
Revolving Credit Commitments by borrowing, prepaying the Revolving Credit Loans
in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Credit Loans in Dollars may from time to time
be Eurocurrency Loans or ABR Loans, as determined by the Parent Borrower and
notified to the Administrative Agent in accordance with Sections 2.5 and 2.13;
provided that no Revolving Credit Loan shall be made as a Eurocurrency Loan
after the day that is one month prior to the Revolving Credit Termination Date.
All Revolving Credit Loans outstanding under the Previous Credit Agreement on
the Closing Date shall remain outstanding to the Parent Borrower hereunder on
the terms set forth herein. The Multicurrency Revolving Credit Loans denominated
in an Optional Currency must be Eurocurrency Loans.

 

50



--------------------------------------------------------------------------------

(e) The Borrowers shall repay all outstanding Revolving Credit Loans on the
Revolving Credit Termination Date.

SECTION 2.5 Procedure for Revolving Credit Borrowing. The respective Borrower
may borrow under the Revolving Credit Commitments during the Revolving Credit
Commitment Period on any Business Day; provided that the Parent Borrower (on its
own behalf or on behalf of any Foreign Subsidiary Borrower) shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent (a) prior to 12:00 Noon, New York City time, three Business
Days prior to the requested Borrowing Date in the case of Eurocurrency Loans;
provided, further, that this period shall be extended to four Business Days in
the case of Multicurrency Revolving Credit Loans denominated in an Optional
Currency, or (b) prior to 10:00 A.M., New York City time, on the requested
Borrowing Date, in the case of ABR Loans), specifying (i) the amount and Type of
Revolving Credit Loans to be borrowed, (ii) the requested Borrowing Date,
(iii) in the case of any Eurocurrency Loan, the currency thereof and the length
of the initial Interest Period therefor and (iv) in the case of a Multicurrency
Revolving Credit Loan denominated in an Optional Currency to a Foreign
Subsidiary Borrower, the name, jurisdiction of organization and location of the
chief executive office of such Foreign Subsidiary Borrower. Each borrowing under
the Revolving Credit Commitments shall be in an amount equal to (x) in the case
of ABR Loans, $1,000,000 or a whole multiple thereof (or, if the then aggregate
Available Revolving Credit Commitments under the applicable Revolving Credit
Facility are less than $1,000,000, such lesser amount) and (y) in the case of
Eurocurrency Loans, the equivalent of $5,000,000 or a whole multiple of the
equivalent of $1,000,000 in excess thereof (or comparable amounts of any
relevant Optional Currency, as determined from time to time by the
Administrative Agent); provided that the Swingline Lender may request, on behalf
of the Parent Borrower, borrowings under the Revolving Credit Commitments that
are ABR Loans in other amounts pursuant to Section 2.4. Upon receipt of any such
notice from the Parent Borrower, the Administrative Agent shall promptly notify
each applicable Revolving Credit Lender thereof. Each applicable Revolving
Credit Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the respective Borrower
at the applicable Funding Office prior to 12:00 Noon, New York City time (or in
the case of Eurocurrency Loans, prior to 12:00 Noon, Local Time), on the
Borrowing Date requested by the Parent Borrower in funds immediately available
to the Administrative Agent. Such borrowing will then be made available to the
respective Borrower by the Administrative Agent crediting the account of the
respective Borrower on the books of such office with the aggregate of the
amounts made available to the Administrative Agent by the Revolving Credit
Lenders and in like funds as received by the Administrative Agent. Each Lender,
at its option, may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Parent Borrower or any Foreign
Subsidiary Borrower, as the case may be, to repay such Loan in accordance with
the terms of this Agreement. On the Closing Date, all Existing Revolving Credit
Loans shall be deemed repaid (including for purposes of Section 2.21 of the
Previous Credit Agreement) and such portion thereof that were ABR Loans shall be
reborrowed as USD Revolving Credit Loans that are ABR Loans by the Parent
Borrower and such portion thereof that were Eurocurrency Loans shall be
reborrowed as USD Revolving Credit Loans (or, in the case of any such Existing
Revolving Credit Loans that are denominated in an Optional Currency,
Multicurrency Revolving Credit Loans) that are Eurocurrency Loans by the Parent
Borrower and Revolving Credit Lenders shall advance funds to the Administrative
Agent no later than 12:00 Noon, New York City time, on the Closing Date as shall
be required to repay the Existing Revolving Credit Loans of Existing Revolving
Credit Lenders (1) that are not Lenders as of the Closing Date or (2) whose
aggregate Revolving Credit Commitments are less than their respective
outstanding Existing Revolving Credit Loans as of the Closing Date such that
each Revolving Credit Lender’s share of outstanding Revolving Credit Loans on
the Closing Date in respect of any Revolving Credit Facility is equal to its
Revolving Credit Percentage in respect of such Revolving Credit Facility (after
giving effect to the Closing Date).

 

51



--------------------------------------------------------------------------------

SECTION 2.6 Swingline Commitment. (a) Subject to the terms and conditions
hereof, from time to time during the Revolving Credit Commitment Period, the
Swingline Lender may at its sole discretion make a portion of the credit
otherwise available to the Parent Borrower under the USD Revolving Credit
Commitments by making swing line loans in Dollars (“Swingline Loans”) to the
Parent Borrower; provided that (i) the sum of (x) the Swingline Exposure of the
Swingline Lender (in its capacity as the Swingline Lender and a USD Revolving
Credit Lender), (y) the aggregate principal amount of outstanding USD Revolving
Credit Loans made by the Swingline Lender (in its capacity as a USD Revolving
Credit Lender) and (z) the L/C Exposure of the Swingline Lender (in its capacity
as a USD Revolving Credit Lender) shall not exceed the USD Revolving Credit
Commitment of the Swingline Lender (in its capacity as a USD Revolving Credit
Lender) then in effect, (ii) the sum of the outstanding Swingline Loans shall
not exceed the Swingline Commitment and (iii) the Parent Borrower shall not
request, and the Swingline Lender shall not make, any Swingline Loan if, after
giving effect to the making of such Swingline Loan, the aggregate amount of the
Available Revolving Credit Commitments in respect of the USD Revolving Credit
Facility would be less than zero. During the Revolving Credit Commitment Period,
the Parent Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Swingline
Loans shall be ABR Loans.

(b) The Parent Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving Credit
Termination Date and the date that is five Business Days after such Swingline
Loan is made; provided that on each date that a USD Revolving Credit Loan is
borrowed, the Parent Borrower shall repay all Swingline Loans then outstanding
and the proceeds of any such USD Revolving Credit Loans shall be applied by the
Administrative Agent to repay any Swingline Loans outstanding.

SECTION 2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a) Whenever the Parent Borrower desires that the Swingline Lender make a
Swingline Loan, it shall give the Swingline Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Swingline Lender not later than 1:00 P.M., New York City time, on the proposed
Borrowing Date), specifying (i) the amount to be borrowed and (ii) the requested
Borrowing Date (which shall be a Business Day during the Revolving Credit
Commitment Period). Each borrowing under the Swingline Commitment shall be in an
amount equal to $500,000 or a whole multiple of $100,000 in excess thereof. Not
later than 3:00 P.M., New York City time, on the Borrowing Date specified in a
notice in respect of Swingline Loans, the Swingline Lender shall make available
to the Administrative Agent at the applicable Funding Office an amount in
immediately available funds equal to the amount of the portion (if any) of the
requested Swingline Loan it agreed (in its sole discretion) to fund on such
date. The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Parent Borrower on such Borrowing Date by depositing such
proceeds in the account of the Parent Borrower with the Administrative Agent on
such Borrowing Date in immediately available funds.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Parent Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender no later than 12:00 Noon, New York
City time, request each USD Revolving Credit Lender to make, and each USD
Revolving Credit Lender hereby agrees to make, a USD Revolving Credit Loan, in
an amount equal to such USD Revolving Credit Lender’s USD Revolving Credit
Percentage of the aggregate amount of the Swingline Loans (the “Refunded
Swingline Loans”) outstanding on the date of such notice, to repay the Swingline
Lender. Each USD Revolving Credit Lender shall make the amount of such USD
Revolving Credit Loan available to the Administrative Agent at the applicable
Funding Office in immediately available funds, not later than 10:00 A.M., New
York City time, one Business Day after the date of such notice. The proceeds of
such USD Revolving Credit Loans shall be immediately made available by the

 

52



--------------------------------------------------------------------------------

Administrative Agent to the Swingline Lender for application by the Swingline
Lender to the repayment of the Refunded Swingline Loans. The Parent Borrower
irrevocably authorizes the Swingline Lender to charge the Parent Borrower’s
accounts with the Administrative Agent (up to the amount available in each such
account) in order to immediately pay the amount of such Refunded Swingline Loans
to the extent amounts received from the USD Revolving Credit Lenders are not
sufficient to repay in full such Refunded Swingline Loans.

(c) If prior to the time a USD Revolving Credit Loan would have otherwise been
made pursuant to Section 2.7(b), one of the events described in Section 8(f)
shall have occurred and be continuing with respect to any Borrower or if for any
other reason, as determined by the Swingline Lender in its sole discretion, USD
Revolving Credit Loans may not be made as contemplated by Section 2.7(b), each
USD Revolving Credit Lender shall, on the date such USD Revolving Credit Loan
was to have been made pursuant to the notice referred to in Section 2.7(b),
purchase for cash an undivided participating interest in the then outstanding
Swingline Loans by paying to the Swingline Lender an amount (the “Swingline
Participation Amount”) equal to (i) such USD Revolving Credit Lender’s USD
Revolving Credit Percentage times (ii) the sum of the aggregate principal amount
of Swingline Loans of the Swingline Lender then outstanding that were to have
been repaid with such USD Revolving Credit Loans.

(d) Whenever, at any time after the Swingline Lender has received from any USD
Revolving Credit Lender such Lender’s Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Swingline Loans, the
Swingline Lender will distribute to such Lender its ratable portion of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s participating interest was
outstanding and funded and, in the case of principal and interest payments, to
reflect such Lender’s pro rata portion of such payment if such payment is not
sufficient to pay the principal of and interest on all Swingline Loans then
due); provided, however, that in the event that such payment received by the
Swingline Lender is required to be returned, such USD Revolving Credit Lender
will return to the Swingline Lender any portion thereof previously distributed
to it by the Swingline Lender.

(e) Each USD Revolving Credit Lender’s obligation to make the Loans referred to
in Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such USD Revolving Credit Lender or any Borrower may have
against the Swingline Lender, any Borrower or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Article V; (iii) any adverse change in the condition (financial or otherwise) of
any Borrower; (iv) any breach of this Agreement or any other Loan Document by
any Borrower, any other Loan Party or any other USD Revolving Credit Lender; or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

SECTION 2.8 Repayment of Loans. (a) Each Borrower hereby unconditionally
promises to pay (i) to the Administrative Agent for the account of the
appropriate Revolving Credit Lender on the Revolving Credit Termination Date (or
such earlier date on which the Loans become due and payable pursuant to Article
VIII), the then unpaid principal amount of each Revolving Credit Loan of such
Revolving Credit Lender made to it and (ii) to the Administrative Agent for the
account of the appropriate Term Loan Lender, the unpaid principal amount of each
Term Loan of such Term Loan Lender made to it in installments according to the
applicable amortization schedule set forth in Section 2.3 (or, in the case of
any Incremental Term Loans, the amortization schedule set forth in the
applicable Increased Facility Activation Notice) (or such earlier date on which
the Loans become due and payable pursuant to Article VIII) (subject to any
reductions in such amount resulting from the application of

 

53



--------------------------------------------------------------------------------

prepayments made pursuant to Section 2.11 or 2.12). Each Borrower hereby further
agrees to pay interest on the unpaid principal amount of the Loans from time to
time outstanding from the date hereof until payment in full thereof at the rates
per annum and on the dates set forth in Section 2.15.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of each Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent, on behalf of the Borrowers, shall maintain the
Register pursuant to Section 10.6(b)(iv), and a subaccount therein for each
Lender, in which shall be recorded (i) the amount of each Loan made hereunder
and any Note evidencing such Loan, the Type thereof and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from each Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the respective Borrower and each Lender’s share thereof.

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.8(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrowers therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of any Borrower to
repay (with applicable interest) the Loans made to such Borrower by such Lender
in accordance with the terms of this Agreement.

SECTION 2.9 Commitment Fees, etc. (a) The Parent Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Credit Lender a
commitment fee for the period from and including the Closing Date to the last
day of the Revolving Credit Commitment Period, computed at the Commitment Fee
Rate on the sum of (i) the average daily amount of the Available Revolving
Credit Commitment in respect of the Multicurrency Revolving Credit Facility of
such Lender and (ii) the average daily amount of the Available Revolving Credit
Commitment in respect of the USD Revolving Credit Facility of such Lender, in
each case during the period for which payment is made, payable quarterly in
arrears on the last day of each March, June, September and December and on the
Revolving Credit Termination Date, commencing on the first of such dates to
occur after the date hereof.

(b) The Parent Borrower agrees to pay to the Administrative Agent for the
account of each Delayed Draw Term Loan Lender a commitment fee for the period
from and including the Closing Date to the Delayed Draw Term Loan Commitment
Termination Date, computed at the Commitment Fee Rate on the average daily
amount of the Delayed Draw Term Loan Commitment of such Lender during the period
for which payment is made, payable on the Delayed Draw Term Loan Commitment
Termination Date.

(c) The Parent Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates previously agreed to in writing by the Parent
Borrower and the Administrative Agent.

SECTION 2.10 Termination or Reduction of Revolving Credit Commitments. (a) The
Parent Borrower shall have the right, upon not less than three Business Days’
notice (provided that any such notice may be conditioned on the occurrence of a
transaction or other event and, if such condition is not satisfied on or prior
to the date of the applicable termination or reduction, may be revoked by the
Parent Borrower in a written notice to the Administrative Agent) to the
Administrative Agent, to

 

54



--------------------------------------------------------------------------------

terminate the USD Revolving Credit Commitments or the Multicurrency Revolving
Credit Commitments or, from time to time, to reduce the amount of the USD
Revolving Credit Commitments or the Multicurrency Revolving Credit Commitments;
provided that no such termination or reduction of Revolving Credit Commitments
shall be permitted if, after giving effect thereto and to any prepayments of the
Revolving Credit Loans made on the effective date thereof, the (i) the Total USD
Revolving Extensions of Credit would exceed the Total USD Revolving Credit
Commitments or (ii) the Total Multicurrency Revolving Extensions of Credit would
exceed the Total Multicurrency Revolving Credit Commitments. Any such reduction
shall be in an amount equal to $1,000,000, or a whole multiple of $1,000,000 in
excess thereof, and shall reduce permanently the Revolving Credit Commitments
then in effect.

(b) The Parent Borrower shall have the right, upon not less than three Business
Days’ notice (provided that any such notice may be conditioned on the occurrence
of a transaction or other event and, if such condition is not satisfied on or
prior to the date of the applicable termination or reduction, may be revoked by
the Parent Borrower in a written notice to the Administrative Agent) to the
Administrative Agent, to terminate the Delayed Draw Term Loan Commitments or,
from time to time, to reduce the amount of the Delayed Draw Term Loan
Commitments. Any such reduction shall be in an amount equal to $1,000,000, or a
whole multiple of $1,000,000 in excess thereof, and shall reduce permanently the
Delayed Draw Term Loan Commitments then in effect. The Delayed Draw Term Loan
Commitment shall be reduced to zero upon the earlier of (i) the occurrence of
the Delayed Draw Term Loan Commitment Termination Date and (ii) except with
respect to a Defaulting Lender, if any (to the extent of any applicable unfunded
amount), immediately after the funding thereof on the Filtration Acquisition
Closing Date.

SECTION 2.11 Optional Prepayments. The Borrowers may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice (provided that any such notice may be conditioned on the
occurrence of a transaction or other event and, if such condition is not
satisfied on or prior to the date of such prepayment, may be revoked by the
Parent Borrower in a written notice to the Administrative Agent) delivered to
the Administrative Agent (a) at least three Business Days prior thereto, in the
case of Eurocurrency Loans denominated in Dollars, (b) at least five Business
Days prior thereto, in the case of Eurocurrency Loans denominated in any
Optional Currency, and (c) at least one Business Day prior thereto, in the case
of ABR Loans, which notice shall specify the date and amount of prepayment and
whether the prepayment is of Eurocurrency Loans or ABR Loans; provided that if a
Eurocurrency Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the respective Borrower shall also pay any amounts
owing pursuant to Section 2.21. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. Subject
to the parenthetical contained in the preceding sentence, if any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Credit Loans
that are ABR Loans and Swingline Loans) accrued interest to such date on the
amount prepaid. Partial prepayments of Revolving Credit Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple of $1,000,000 in
excess thereof. Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $100,000 or a whole multiple thereof. Amounts to be applied
in connection with prepayments of Term Loans made pursuant to this Section 2.11
shall be applied to remaining installments of the Term Loans as directed by the
Parent Borrower.

SECTION 2.12 Mandatory Prepayments and Commitment Reductions. (a) If any
Indebtedness shall be issued or incurred by the Parent Borrower or any of its
Subsidiaries (excluding any Indebtedness issued or incurred in accordance with
Section 7.2), an amount equal to 100% of the Net Cash Proceeds thereof shall be
applied within five Business Days after such issuance or incurrence toward the
prepayment of the Term Loans as set forth in Section 2.12(f).

 

55



--------------------------------------------------------------------------------

(b) If on any date the Parent Borrower or any of its Subsidiaries shall receive
Net Cash Proceeds from (i) any Asset Sale or (ii) any Recovery Event that, in
the case of this clause (ii), yields net proceeds to the Parent Borrower or any
of its Subsidiaries from any settlement or payment in excess of $10,000,000,
then, unless a Reinvestment Notice shall be delivered in respect thereof, such
Net Cash Proceeds shall be applied within five Business Days after such receipt
toward the prepayment of the Term Loans as set forth in Section 2.12(f);
provided that, notwithstanding the foregoing, on each Reinvestment Prepayment
Date, an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event shall be applied toward the prepayment of the Term
Loans as set forth in Section 2.12(f).

(c) If for any fiscal year of the Parent Borrower commencing with the fiscal
year ending December 31, 2020, there shall be Excess Cash Flow, the Parent
Borrower shall, on the relevant Excess Cash Flow Application Date, apply toward
the prepayment of the Term Loans as set forth in Section 2.12(f) an amount equal
to (i) the Excess Cash Flow Percentage of such Excess Cash Flow minus (ii) the
sum of (A) the aggregate amount of all optional prepayments of Term Loans made
during such fiscal year pursuant to Section 2.11 to the extent not funded with
the proceeds of long-term Indebtedness and (B) the aggregate amount of all
optional prepayments of Revolving Credit Loans and Swingline Loans made during
such fiscal year pursuant to Section 2.11 to the extent (x) not funded with the
proceeds of long-term Indebtedness and (y) accompanying corresponding permanent
reductions of the Revolving Credit Commitments. Each such prepayment shall be
made on a date (an “Excess Cash Flow Application Date”) no later than five days
after the earlier of (i) the date on which the financial statements of the
Parent Borrower referred to in Section 6.1(a), for the fiscal year with respect
to which such prepayment is made, are required to be delivered to the Lenders
and (ii) the date such financial statements are delivered.

(d) To the extent that at any time (by virtue of changes in the Exchange Rate or
otherwise) (i) the Total USD Revolving Extensions of Credit under the USD
Revolving Credit Facility or the Total Multicurrency Revolving Extensions of
Credit under the Multicurrency Revolving Credit Facility (including the Dollar
Equivalent of any such Revolving Extensions of Credit denominated in an Optional
Currency) shall exceed the Total Revolving Credit Commitments under such
Revolving Credit Facility then in effect or (ii) the aggregate outstanding
principal amount of all Revolving Credit Loans to Foreign Subsidiary Borrowers
(including the Dollar Equivalent of the aggregate outstanding principal amount
of all Multicurrency Revolving Credit Loans denominated in an Optional Currency
to Foreign Subsidiary Borrowers) shall exceed $100,000,000, then, in each case,
the Borrowers shall, within four Business Days, repay the Revolving Credit Loans
under the applicable Revolving Credit Facility or Swingline Loans to eliminate
such excess.

(e) With respect to each borrowing as to which a certificate is required to have
been delivered under Section 5.2(c), if and to the extent the applicable
Borrower has not applied the proceeds of such borrowing for the purpose that has
been specified in such certificate by the fifth Business Day following the date
such borrowing is made, then on the next Business Day the applicable Borrower
shall prepay such borrowing in an aggregate principal amount equal to the lesser
of (i) such unused proceeds and (ii) the amount necessary to cause the aggregate
amount of Available Cash to be less than or equal to $75,000,000 at the end of
such Business Day.

(f) Amounts to be applied in connection with prepayments of Term Loans made
pursuant to this Section 2.12 shall be applied to remaining installments of the
Term Loans as directed by the Parent Borrower. Each prepayment of the Loans
pursuant to this Section 2.12 shall be accompanied by accrued interest to the
date of such prepayment on the amount prepaid.

 

56



--------------------------------------------------------------------------------

(g) Notwithstanding the foregoing, to the extent that any or all of the Net Cash
Proceeds of any Asset Sale by a Foreign Subsidiary, the Net Cash Proceeds of any
Recovery Event received by a Foreign Subsidiary or Excess Cash Flow attributable
to a Foreign Subsidiary that is required to be applied to prepay Term Loans
pursuant to this Section 2.12 (i) would be prohibited or delayed by any
applicable local law (including, without limitation, as a result of laws or
regulations relating to financial assistance, corporate benefit, restrictions on
upstreaming of cash intragroup and fiduciary and statutory duties of directors
of such Foreign Subsidiary) from being repatriated or passed on to or used for
the benefit of the Parent Borrower or any applicable Domestic Subsidiary
(provided that the Parent Borrower shall take commercially reasonable actions
available under local law to permit such repatriation) or (ii) repatriation of
such amount to the Parent Borrower or any Domestic Subsidiary would result in
material adverse tax consequences as determined in good faith by the Parent
Borrower (including, without limitation, as a result of any withholding of cash
or the upstreaming of cash) with respect to such amount, then in each case, the
Parent Borrower shall not be required to apply the portion of such Net Cash
Proceeds or Excess Cash Flow so affected to prepay the Term Loans at the times
provided in clauses (b) and (c) of this Section 2.12 but may be retained by the
applicable Foreign Subsidiary so long as clause (i) or (ii) above is applicable,
and once clause (i) or (ii) above is no longer applicable, such repatriation
will be promptly effected and such repatriated Net Cash Proceeds or Excess Cash
Flow will be promptly (and in any event not later than five Business Days after
such repatriation) applied (net of additional taxes payable or reasonably
estimated to be payable as a result thereof) to the prepayment of the Term Loans
to the extent required pursuant to this Section 2.12; provided that no such
prepayment of the Term Loans pursuant to this Section 2.12 shall be required in
the case of any such Net Cash Proceeds or Excess Cash Flow the repatriation of
which the Parent Borrower believes in good faith would result in material
adverse tax consequences, if on or before the date on which such Net Cash
Proceeds so retained would otherwise have been required to be applied to
reinvestments or prepayments pursuant to a Reinvestment Notice (or such Excess
Cash Flow would have been so required if it were Net Cash Proceeds), the Parent
Borrower applies an amount equal to the amount of such Net Cash Proceeds or
Excess Cash Flow to such reinvestments or prepayments as if such Net Cash
Proceeds or Excess Cash Flow had been received by the Parent Borrower rather
than such Foreign Subsidiary, less the amount of additional taxes that would
have been payable or reserved against if such Net Cash Proceeds or Excess Cash
Flow had been repatriated (or, if less, the Net Cash Proceeds or Excess Cash
Flow that would be calculated if received by such Foreign Subsidiary). For the
avoidance of doubt, the non-application of any Net Cash Proceeds of any Asset
Sale by a Foreign Subsidiary, the Net Cash Proceeds of any Recovery Event
received by a Foreign Subsidiary or Excess Cash Flow attributable to a Foreign
Subsidiary, in each case, to the extent permitted by this Section 2.12(d), to
the prepayment of Term Loans pursuant to clauses (b) or (c) of this Section 2.12
will not constitute an Event of Default hereunder.

(h) Notwithstanding the foregoing, to the extent any Indebtedness is outstanding
under the Filtration Bridge Facility, any prepayments required by
Section 2.12(a) or (b) shall be applied first to Indebtedness under the
Filtration Bridge Facility until such Indebtedness is paid in full prior to any
such prepayment being applied to the Term Loans, in each case to the extent such
prepayment is required to be applied to Indebtedness outstanding under the
Filtration Bridge Facility pursuant to the terms of the definitive documentation
in respect thereof.

SECTION 2.13 Conversion and Continuation Options. (a) The Parent Borrower may
elect from time to time to convert Eurocurrency Loans denominated in Dollars to
ABR Loans by giving the Administrative Agent at least two Business Days’ prior
irrevocable notice of such election; provided that any such conversion of
Eurocurrency Loans may only be made on the last day of an Interest Period with
respect thereto. The Parent Borrower may elect from time to time to convert ABR
Loans to Eurocurrency Loans by giving the Administrative Agent at least three
Business Days’ prior irrevocable notice of such election (which notice shall
specify the length of the initial Interest Period therefor); provided that no
ABR Loan under a particular Facility may be converted into a Eurocurrency Loan
(i)

 

57



--------------------------------------------------------------------------------

when any Event of Default has occurred and is continuing and the Administrative
Agent has, or the Majority Facility Lenders in respect of such Facility have,
determined in its or their sole discretion not to permit such conversions or
(ii) after the date that is one month prior to the final scheduled termination
or maturity date of such Facility. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each relevant Lender thereof.

(b) Any Eurocurrency Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Parent Borrower (on its
own behalf or on behalf of any Foreign Subsidiary Borrower) giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans; provided that no
Eurocurrency Loan under a particular Facility may be continued as such (i) when
any Event of Default has occurred and is continuing and the Administrative Agent
has or the Majority Facility Lenders in respect of such Facility have determined
in its or their sole discretion not to permit such continuations or (ii) after
the date that is one month prior to the final scheduled termination or maturity
date of such Facility; provided, further, that if the Parent Borrower (on its
own behalf or on behalf of any Foreign Subsidiary Borrower) shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each relevant Lender thereof.

SECTION 2.14 Limitations on Eurocurrency Tranches. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions, continuations and
optional prepayments of Eurocurrency Loans hereunder and all selections of
Interest Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, (a) after giving effect thereto, the aggregate principal
amount of the Eurocurrency Loans comprising each Eurocurrency Tranche shall be
equal to $5,000,000 or a whole multiple of $1,000,000 in excess thereof and
(b) no more than 15 Eurocurrency Tranches shall be outstanding at any one time.

SECTION 2.15 Interest Rates and Payment Dates. (a) Each Eurocurrency Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Adjusted Eurocurrency Rate determined applicable to
such Eurocurrency Loan plus the Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the Alternate
Base Rate plus the Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), all outstanding Loans and Reimbursement Obligations
(whether or not overdue) shall bear interest at a rate per annum which is equal
to (x) in the case of the Loans, the rate that would otherwise be applicable
thereto pursuant to the foregoing provisions of this Section 2.15 plus 2% or
(y) (1) in the case of Reimbursement Obligations in Dollars, the rate applicable
to Revolving Credit Loans that are ABR Loans plus 2%, or (2) in the case of
Reimbursement Obligations in an Optional Currency, the Overnight Eurocurrency
Rate for such Optional Currency plus the Applicable Margin plus 2%, and (ii) if
all or a portion of any interest payable on any Loan or Reimbursement Obligation
or any facility fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to ABR Loans under the relevant Facility plus 2% (in the case of overdue amounts
in Dollars) or the Overnight Eurocurrency Rate for the relevant Optional
Currency plus the Applicable Margin plus 2% (in the case of an overdue amount in
an Optional Currency), in each case, with respect to clauses (i) and (ii) above,
from the date of such nonpayment until such amount is paid in full (as well
after as before judgment).

 

58



--------------------------------------------------------------------------------

(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (c) of this Section 2.15 shall be
payable from time to time on demand.

SECTION 2.16 Computation of Interest and Fees. (a) Interest, fees and
commissions payable pursuant hereto shall be calculated on the basis of a
360-day year for the actual days elapsed, except that, with respect to (i) ABR
Loans the rate of interest on which is calculated on the basis of the Prime Rate
and (ii) Loans denominated in Sterling, the interest thereon shall be calculated
on the basis of a 365- (or 366-, as the case may be) day year for the actual
days elapsed. The Administrative Agent shall as soon as practicable notify the
Parent Borrower and the relevant Lenders of each determination of a Adjusted
Eurocurrency Rate. Any change in the interest rate on a Loan resulting from a
change in the Alternate Base Rate or the Statutory Reserves shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Parent Borrower and the relevant Lenders of the effective date and the amount of
each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Parent Borrower, deliver to the Parent
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.15(a) and the calculation of
any Statutory Reserves.

SECTION 2.17 Inability to Determine Interest Rate. (a) IfSubject to clauses (b),
(c), (d), (e), (f) and (g) of this Section 2.17, if prior to the first day of
any Interest Period for any Eurocurrency Loan in Dollars or any Optional
Currency:

(i) the Administrative Agent shall have reasonably determined that adequate and
reasonable means do not exist for ascertaining the Eurocurrency Rate or the
Adjusted Eurocurrency Rate, as applicable, for such Eurocurrency Loan in such
currency for such Interest Period (including because the applicable Screen Rate
is not available or published on a current basis); provided that no Benchmark
Transition Event shall have occurred at such time, or

(ii) the Administrative Agent shall have received written notice from the
Majority Facility Lenders in respect of a Facility that the Eurocurrency Rate or
the Adjusted Eurocurrency Rate, as applicable, determined or to be determined
with respect to such Eurocurrency Loan under such Facility in such currency for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their respective Loans during such Interest
Period;

then the Administrative Agent shall give notice thereof (which may be by
telephone confirmed in writing) to the Parent Borrower and the relevant Lenders
as soon as practicable thereafter. If such notice is given (w) any Eurocurrency
Loans in Dollars under such Facility requested to be made on the first day of
such Interest Period shall be made as ABR Loans and any Eurocurrency Loans in an
Optional Currency so requested shall be made as a Loan bearing interest at an
interest rate reasonably determined by, and until the Administrative Agent,
after consultation with notifies the Parent Borrower and the applicable Lenders,
to compensate the applicable Lenders for such Loan in such currency for the
applicable period plus the Applicable Margin, (x) any Loans in Dollars under
such Facility that were to have been converted on the

 

59



--------------------------------------------------------------------------------

first day of such Interest Period toLenders that the circumstances giving rise
to such notice no longer exist, (A) any request to convert any Loans to, or
continue any Loans as, Eurocurrency Loans shall be continued as ABR Loans,
(y) any outstandingineffective, (B) if any borrowing request requests a
Eurocurrency Loans in Dollars under such Facility shall be converted, such
Borrowing shall be made as an ABR Borrowing and (C) if any borrowing request
requests a Eurocurrency Borrowing in an Optional Currency, then such request
shall be ineffective; provided that if the circumstances giving rise to such
notice affect Borrowings in only certain currencies, then Borrowings in
unaffected currencies that are Agreed Currencies shall be permitted.
Furthermore, if any Eurocurrency Loan in any Agreed Currency is outstanding on
the date of the Parent Borrower’s receipt of the notice from the Administrative
Agent referred to in this Section 2.17(a) with respect to a Relevant Rate
applicable to such Eurocurrency Loan, then (i) if such Eurocurrency Loan is
denominated in Dollars, on the last day of the then-current Interest Period, to
ABR Loans and (z) any outstanding Eurocurrency Loans in an Optional Currency
shall continue to bear interest at the rate most recently in effect with respect
to Loans made in such currency. The Administrative Agent shall withdraw such
notice as soon as adequate and reasonable means exist for ascertaining the
Eurocurrency Rate or the Adjusted Eurocurrency Rate, as applicable. Until such
notice has been withdrawn by the Administrative Agent, no further Eurocurrency
Loans under such Facility shall be made or continued as such, nor shall the
Borrowers have the right to convert Loans to Eurocurrency Loans under such
Facility. applicable to such Loan (or the next succeeding Business Day if such
day is not a Business Day), such Loan shall be converted by the Administrative
Agent to, and shall constitute as, an ABR Loan denominated in Dollars on such
day or (ii) if such Eurocurrency Loan is denominated in any Optional Currency,
such Loan shall, on the last day of the Interest Period applicable to such Loan
(or the next succeeding Business Day if such day is not a Business Day), at the
Parent Borrower’s election prior to such day: (A) be prepaid by the Parent
Borrower on such day or (B) be converted by the Administrative Agent to, and
(subject to the remainder of this subclause (B)) shall constitute, an ABR Loan
denominated in Dollars (in an amount equal to the Dollar Equivalent of such
Agreed Currency) on such day (it being understood and agreed that if the Parent
Borrower does not so prepay such Loan on such day by 12:00 noon, Local Time, the
Administrative Agent is authorized to effect such conversion of such
Eurocurrency Loan into an ABR Loan denominated in Dollars), and, in the case of
such subclause (B), upon the Parent Borrower’s receipt of notice from the
Administrative Agent that the circumstances giving rise to the aforementioned
notice no longer exist, such ABR Loan denominated in Dollars shall then be
converted by the Administrative Agent to, and shall constitute, a Eurocurrency
Loan denominated in such original Agreed Currency (in an amount equal to the
Alternative Currency Equivalent of such Agreed Currency) on the day of such
notice being given to the Parent Borrower by the Administrative Agent.

(a) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of a Screen Rate for any currency has
made a public statement that the administrator of such Screen Rate for the
applicable currency is insolvent (and there is no successor administrator that
will continue publication of such Screen Rate for the applicable currency),
(x) the administrator of such Screen Rate for the applicable currency has made a
public statement identifying a specific date after which such Screen Rate for
the applicable currency will permanently or indefinitely cease to be published
by it (and there is no successor administrator that will continue publication of
such Screen Rate for the applicable currency), (y) the supervisor for the
administrator of such Screen Rate for the applicable currency has made a public
statement identifying a specific date after which such Screen Rate for the
applicable currency will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of such Screen Rate for the applicable
currency or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which such
Screen Rate for the applicable currency may no longer be used for determining
interest rates for loans, then the Administrative Agent and the Parent

 

60



--------------------------------------------------------------------------------

Borrower shall endeavor to establish an alternate rate of interest to the
Eurocurrency Rate in respect of the affected currency that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in such currency in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Margin); provided that, if such
alternate rate of interest, as so determined, would be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement. Notwithstanding
anything to the contrary in Section 10.1, (A) if the affected currency is
Dollars, any amendment pursuant to the above shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment and (B) if the affected currency is any currency other
than Dollars, such alternate rate of interest shall not be effective until
consented to by the Majority Facility Lenders of any affected Facility. Until an
alternate rate of interest shall be determined in accordance with this clause
(b) (but, in the case of the circumstances described in clause (ii)(w), clause
(ii)(x) or clause (ii)(y) of the first sentence of this Section 2.17(b), only to
the extent the LIBOR Screen Rate for the applicable currency and such Interest
Period is not available or published at such time on a current basis), (x) any
notice of continuation or conversion requests the conversion of any Borrowing of
Loans to, or continuation of any Borrowing of Loans as, a Borrowing of
Eurocurrency Loans shall be ineffective, (y) (1) if any notice of borrowing
requests a Borrowing of Eurocurrency Loans denominated in Dollars, such
Borrowing shall be made as an Borrowing of ABR Loans and (2) if any notice of
borrowing requests a Borrowing of Eurocurrency Loans denominated in a currency
that is not Dollars, such Borrowing shall be not be made and (z) any outstanding
Eurocurrency Loans in an Optional Currency shall continue to bear interest at
the rate most recently in effect with respect to Loans made in such currency.

(a) Notwithstanding anything to the contrary herein or in any other Loan
Document (and any Swap Agreement shall be deemed not to be a “Loan Document” for
purposes of this Section 2.17), if a Benchmark Transition Event or an Early
Opt-in Election, as applicable, and its related Benchmark Replacement Date have
occurred prior to the Reference Time in respect of any setting of the
then-current Benchmark, then (x) if a Benchmark Replacement is determined in
accordance with clause (a) or (b) of the definition of “Benchmark Replacement”
for such Benchmark Replacement Date, such Benchmark Replacement will replace
such Benchmark for all purposes hereunder and under any Loan Document in respect
of such Benchmark setting and subsequent Benchmark settings without any
amendment to, or further action or consent of any other party to, this Agreement
or any other Loan Document and (y) if a Benchmark Replacement is determined in
accordance with clause (c) of the definition of “Benchmark Replacement” for such
Benchmark Replacement Date, such Benchmark Replacement will replace such
Benchmark for all purposes hereunder and under any Loan Document in respect of
any Benchmark setting at or after 5:00 p.m., New York City time, on the fifth
Business Day after the date notice of such Benchmark Replacement is provided to
the Lenders without any amendment to, or further action or consent of any other
party to, this Agreement or any other Loan Document so long as the
Administrative Agent has not received, by such time, written notice of objection
to such Benchmark Replacement from Lenders comprising the Majority Facility
Lenders in respect of each affected Facility.

(b) Notwithstanding anything to the contrary herein or in any other Loan
Document and subject to the proviso below in this paragraph, solely with respect
to a Dollar Loan, if a Term SOFR Transition Event and its related Benchmark
Replacement Date have occurred prior to the Reference Time in respect of any
setting of the then-current Benchmark, then the applicable Benchmark Replacement
will replace the then-current Benchmark for all purposes hereunder or under any
Loan Document in respect of such Benchmark setting and subsequent Benchmark
settings, without any amendment to, or further action or consent of any other
party to, this Agreement or any other Loan Document; provided that, this clause
(c) shall not be effective unless the Administrative Agent has delivered to the
Lenders and the Parent Borrower a Term SOFR Notice. For the avoidance of doubt,
the Administrative Agent shall not be required to deliver a Term SOFR Notice
after a Term SOFR Transition Event and may do so in its sole discretion.

 

61



--------------------------------------------------------------------------------

(c) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement or any other Loan
Document.

(d) The Administrative Agent will promptly notify the Parent Borrower and the
Lenders of (i) any occurrence of a Benchmark Transition Event, a Term SOFR
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes, (iv) the removal or reinstatement of any tenor of a Benchmark pursuant
to clause (f) below and (v) the commencement or conclusion of any Benchmark
Unavailability Period. Any determination, decision or election that may be made
by the Administrative Agent or, if applicable, any Lender (or group of Lenders)
pursuant to this Section 2.17, including any determination with respect to a
tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action
or any selection, will be conclusive and binding absent manifest error and may
be made in its or their sole discretion and without consent from any other party
to this Agreement or any other Loan Document, except, in each case, as expressly
required pursuant to this Section 2.17.

(e) Notwithstanding anything to the contrary herein or in any other Loan
Document, at any time (including in connection with the implementation of a
Benchmark Replacement), (i) if the then-current Benchmark is a term rate
(including Term SOFR or Eurocurrency Rate) and either (A) any tenor for such
Benchmark is not displayed on a screen or other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion or (B) the regulatory supervisor for the administrator
of such Benchmark has provided a public statement or publication of information
announcing that any tenor for such Benchmark is or will be no longer
representative, then the Administrative Agent may modify the definition of
“Interest Period” for any Benchmark settings at or after such time to remove
such unavailable or non-representative tenor and (ii) if a tenor that was
removed pursuant to clause (i) above either (A) is subsequently displayed on a
screen or information service for a Benchmark (including a Benchmark
Replacement) or (B) is not, or is no longer, subject to an announcement that it
is or will no longer be representative for a Benchmark (including a Benchmark
Replacement), then the Administrative Agent may modify the definition of
“Interest Period” for all Benchmark settings at or after such time to reinstate
such previously removed tenor.

(f) Upon the Parent Borrower’s receipt of notice of the commencement of a
Benchmark Unavailability Period, the Parent Borrower may revoke any request for
a Eurocurrency Borrowing of, conversion to or continuation of Eurocurrency Loans
to be made, converted or continued during any Benchmark Unavailability Period
and, failing that, either (x) the Parent Borrower will be deemed to have
converted any such request for a Eurocurrency Borrowing denominated in Dollars
into a request for a Borrowing of or conversion to ABR Loans or (y) any
Eurocurrency Borrowing denominated in an Optional Currency shall be ineffective.
During any Benchmark Unavailability Period or at any time that a tenor for the
then-current Benchmark is not an Available Tenor, the component of the Alternate
Base Rate based upon the then-current Benchmark or such tenor for such
Benchmark, as applicable, will not be used in any determination of the Alternate
Base Rate. Furthermore, if any Eurocurrency Loan in any Agreed Currency is
outstanding on the date of the Parent Borrower’s receipt of notice of the

 

62



--------------------------------------------------------------------------------

commencement of a Benchmark Unavailability Period with respect to a Relevant
Rate applicable to such Eurocurrency Loan, then (i) if such Eurocurrency Loan is
denominated in Dollars, then on the last day of the Interest Period applicable
to such Loan (or the next succeeding Business Day if such day is not a Business
Day), such Loan shall be converted by the Administrative Agent to, and shall
constitute, an ABR Loan denominated in Dollars on such day or (ii) if such
Eurocurrency Loan is denominated in any Agreed Currency (other than Dollars),
then such Loan shall, on the last day of the Interest Period applicable to such
Loan (or the next succeeding Business Day if such day is not a Business Day), at
the Parent Borrower’s election prior to such day: (A) be prepaid by the
applicable Borrower on such day or (B) be converted by the Administrative Agent
to, and (subject to the remainder of this subclause (B)) shall constitute, an
ABR Loan denominated in Dollars (in an amount equal to the Dollar Equivalent of
such Agreed Currency) on such day (it being understood and agreed that if the
applicable Borrower does not so prepay such Loan on such day by 12:00 noon,
Local Time, the Administrative Agent is authorized to effect such conversion of
such Eurocurrency Loan into an ABR Loan denominated in Dollars), and, in the
case of such subclause (B), upon any subsequent implementation of a Benchmark
Replacement in respect of such Agreed Currency pursuant to this Section 2.17,
such ABR Loan denominated in Dollars shall then be converted by the
Administrative Agent to, and shall constitute, a Eurocurrency Loan denominated
in such original Agreed Currency (in an amount equal to the Alternative Currency
Equivalent of such Agreed Currency) on the day of such implementation, giving
effect to such Benchmark Replacement in respect of such Agreed Currency.

SECTION 2.18 Pro Rata Treatment and Payments. (a) Each borrowing by the
Borrowers from the Lenders hereunder, each payment by the Borrowers on account
of any commitment fee and any reduction of the Commitments of the Lenders shall
be made pro rata according to the respective Tranche A Term Loan Percentages,
Delayed Draw Term Loan Percentages, Incremental Term Loan Percentages, USD
Revolving Credit Percentages or Multicurrency Revolving Credit Percentages, as
the case may be, of the relevant Lenders.

(b) Each payment (including each prepayment) by the Parent Borrower on account
of principal of and interest on the Term Loans shall be made pro rata according
to the respective outstanding principal amounts of the Term Loans then held by
the Term Loan Lenders. The amount of each principal prepayment of the Term Loans
shall be applied to reduce the then remaining installments of the Tranche A Term
Loans and Incremental Term Loans, as the case may be, pro rata based upon the
respective then remaining principal amounts thereof. Amounts prepaid on account
of the Term Loans may not be reborrowed.

(c) Each payment (including each prepayment) by any Borrower on account of
principal of and interest on any Revolving Credit Loans under any Revolving
Credit Facility shall be made pro rata according to the respective outstanding
principal amounts of such Revolving Credit Loans under such Revolving Credit
Facility then held by the Revolving Credit Lenders under such Revolving Credit
Facility.

(d) All payments (including prepayments) to be made by the Borrowers hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, Local
Time, on the due date thereof to the Administrative Agent, for the account of
the Lenders, at the applicable Funding Office, in Dollars (or, in the case of
any payment of principal or interest on any Multicurrency Revolving Credit Loans
denominated in an Optional Currency, the applicable Optional Currency) and in
immediately available funds. The Administrative Agent shall distribute such
payments to the Lenders promptly upon receipt in like funds as received. If any
payment hereunder (other than payments on the Eurocurrency Loans) becomes due
and payable on a day other than a Business Day, such payment shall be extended
to the next succeeding Business Day. If any payment on a Eurocurrency Loan
becomes due and payable on a day other than a Business Day, the

 

63



--------------------------------------------------------------------------------

maturity thereof shall be extended to the next succeeding Business Day unless
the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day. In the case of any extension of any payment of principal
pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate during such extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the respective Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon at a
rate equal to the greater of (i) the Federal Funds Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section 2.18(e) shall be conclusive in the absence of manifest error.
If such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to ABR Loans under the
relevant Facility, on demand, from the applicable Borrower, and, if so
recovered, such amount shall no longer be deemed outstanding hereunder.

(f) Unless the Administrative Agent shall have been notified in writing by any
Borrower prior to the date of any payment being made hereunder that such
Borrower will not make such payment to the Administrative Agent, the
Administrative Agent may assume that such Borrower is making such payment, and
the Administrative Agent may, but shall not be required to, in reliance upon
such assumption, make available to the Lenders their respective pro rata shares
of a corresponding amount. If such payment is not made to the Administrative
Agent by such Borrower within three Business Days of such required date, the
Administrative Agent shall be entitled to recover, on demand, from each Lender
to which any amount which was made available pursuant to the preceding sentence,
such amount with interest thereon at the rate per annum equal to the daily
average Federal Funds Effective Rate. Nothing herein shall be deemed to limit
the rights of the Administrative Agent or any Lender against the respective
Borrower.

(g) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.7(b), 2.7(c), 2.18(e), 2.18(f), 2.20(g), 3.4(a) or 9.7,
then the Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Lender to satisfy such
Lender’s obligations to it under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

SECTION 2.19 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

64



--------------------------------------------------------------------------------

(i) shall subject any Lender to any taxes (other than (A) Non-Excluded Taxes in
respect of payments under any Loan Document, (B) Other Taxes and (C) taxes in
respect of payments under any Loan Document for which a Loan Party is not
responsible for the payment of additional amounts under Section 2.20(a)) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto;

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the Adjusted Eurocurrency Rate
hereunder; or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans (or in the case of (i), any Loans)
or issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Parent
Borrower shall promptly pay (or shall cause the relevant Borrower to pay) such
Lender, upon its demand, any additional amounts necessary to compensate such
Lender for such increased cost or reduced amount receivable; provided that in
the event of the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority described in this Section 2.19(a)(i), the
Parent Borrower shall not be required to compensate a Lender pursuant to this
paragraph for any amounts incurred more than six months prior to the date that
such Lender notifies the Parent Borrower of such Lender’s intention to claim
compensation therefor; provided, further, that, if the circumstances giving rise
to such claim have a retroactive effect, then such six-month period shall be
extended to include the period of such retroactive effect. If any Lender becomes
entitled to claim any additional amounts pursuant to this Section 2.19, it shall
promptly notify the Parent Borrower (with a copy to the Administrative Agent) of
the event by reason of which it has become so entitled (and any related
calculations).

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or liquidity or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority made subsequent to the date hereof shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations to lend hereunder or under or in respect of any
Letter of Credit to a level below that which such Lender or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy or liquidity) by an amount deemed by such Lender to be
material, then from time to time, after submission by such Lender to the Parent
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Parent Borrower shall pay (or shall cause the relevant Borrower to
pay) to such Lender such additional amount or amounts as will compensate such
Lender or such corporation for such reduction provided that the respective
Borrower shall not be required to compensate a Lender pursuant to this paragraph
for any amounts incurred more than six months prior to the date that such Lender
notifies the Parent Borrower of such Lender’s intention to claim compensation
therefor; provided, further, that, if the circumstances giving rise to such
claim have a retroactive effect, then such six-month period shall be extended to
include the period of such retroactive effect.

 

65



--------------------------------------------------------------------------------

(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in
Requirements of Law, regardless of the date enacted, adopted, issued or
implemented. Notwithstanding the foregoing, no Lender shall be entitled to seek
compensation for costs imposed pursuant to matters set forth in this clause
(c) unless it is generally seeking compensation for such costs from similarly
situated borrowers under yield protection provisions in credit agreements with
such borrowers that provide for such compensation.

(d) If payment in respect of any Multicurrency Revolving Extension of Credit
shall be due in a currency other than Dollars and/or at a place of payment other
than New York and if, by reason of any change in a Requirement of Law subsequent
to the Closing Date, disruption of currency or foreign exchange markets, war or
civil disturbance or similar event, payment of such Obligations in such currency
or such place of payment shall be impossible or such Optional Currency is no
longer available or readily convertible to Dollars, or the Dollar Equivalent of
such Optional Currency is no longer readily calculable, then, at the election of
any affected Lender, the applicable Borrower shall make payment of such
Multicurrency Revolving Extension of Credit in Dollars (based upon the Exchange
Rate in effect for the day on which such payment occurs, as determined by the
Administrative Agent in accordance with the terms hereof) and/or in New York,
and shall indemnify such Lender against any currency exchange losses or
reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.

(e) A certificate as to any additional amounts payable pursuant to this
Section 2.19 submitted by any Lender to the Parent Borrower (with a copy to the
Administrative Agent) shall contain reasonable supporting calculations and an
explanation in connection therewith and shall be conclusive in the absence of
manifest error. The obligations of the Borrowers pursuant to this Section 2.19
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder, except to the extent provided for in
Section 2.19(b).

SECTION 2.20 Taxes. (a) All payments made by or on behalf of any Loan Party
under this Agreement or any other Loan Document shall be made free and clear of,
and without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, excluding (i) net income taxes, branch
profits taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender (x) as a result of such Administrative
Agent or such Lender being organized under the laws of, or having its principal
office located (or, in the case of a Lender, its applicable lending office
located) in the jurisdiction imposing such tax (or any political subdivision
thereof), or (y) as a result of any present or former connection between the
Administrative Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Administrative Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document), (ii) in the case of a Lender, U.S. federal withholding
taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan, Letter of Credit or Commitment
pursuant to a law in effect on the date on which (x) such Lender acquires such
interest in the Loan, Letter of Credit or Commitment (other than pursuant to an
assignment request by the Parent Borrower under Section 2.24), or (y) such
Lender changes its lending office, except in each case to the extent that,
pursuant to this Section 2.20, amounts with respect to such taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest

 

66



--------------------------------------------------------------------------------

in a Loan, Letter of Credit or Commitment or to such Lender immediately before
it changed its lending office, (iii) taxes attributable to such Administrative
Agent or Lender’s failure to comply with Section 2.20(d), and (iv) withholding
taxes imposed under FATCA; provided that, if any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Lender, as determined in good
faith by the applicable withholding agent, (x) such amounts shall be paid to the
relevant Governmental Authority in accordance with applicable law and (y) the
amounts so payable by the applicable Loan Party to the Administrative Agent or
such Lender shall be increased to the extent necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.20), the
amounts received with respect to this Agreement equal the sum which would have
been received had no such deduction or withholding been made.

(b) In addition, the Parent Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law or at the option of the
Administrative Agent timely reimburse it for the payment of Other Taxes.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Parent
Borrower, as promptly as possible thereafter the Parent Borrower shall send to
the Administrative Agent, a certified copy of an original official receipt
received by the Parent Borrower showing payment thereof or other evidence of
such payment reasonably satisfactory to the Administrative Agent. If (i) the
Parent Borrower fails to pay any Non-Excluded Taxes or Other Taxes when due to
the appropriate taxing authority, (ii) the Parent Borrower fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence or (iii) any Non-Excluded Taxes or Other Taxes are imposed directly
upon the Administrative Agent or any Lender (including Non-Excluded Taxes
imposed or asserted on or attributable to amounts payable under this Section),
the Parent Borrower shall indemnify the Administrative Agent and the Lenders
within 10 days of demand therefor, for such amounts and any additions to tax,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure, in the case of (i) and (ii), or any such
direct imposition, in the case of (iii). A certificate as to the amount of such
payment or liability delivered to the Parent Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(d) Each Lender that is a “United States person” as defined in
Section 7701(a)(30) of the Code shall deliver to the Parent Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly executed copies of U.S. Internal
Revenue Service (“IRS”) Form W-9 (or any successor form) certifying that such
Lender is exempt from U.S. federal withholding tax. Each Lender (or Transferee)
that is not a “United States person” as defined in Section 7701(a)(30) of the
Code (a “Non-U.S. Lender”) shall deliver to the Parent Borrower and the
Administrative Agent (or, in the case of a Participant, to the Lender from which
the related participation shall have been purchased) in such number of copies as
shall be reasonably requested, but in any case not less than two copies: (i) in
the case of a Lender that is a beneficial owner, a properly completed and duly
executed IRS Form W-8BEN, Form W-8BEN-E or Form W-8ECI, as applicable, (together
with any applicable underlying documentation), on which such Non-U.S. Lender
shall claim any exemption from or reduction of U.S. federal withholding tax for
which such Non-U.S. Lender is eligible; (ii) in the case of a Non-U.S. Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest,” a statement
substantially in the form of Exhibit F to the effect that such Foreign Lender is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and the applicable IRS Form W-8,

 

67



--------------------------------------------------------------------------------

or any subsequent versions thereof or successors thereto, properly completed and
duly executed by such Non-U.S. Lender; or (iii) to the extent a Non-U.S. Lender
is not the beneficial owner, executed copies of IRS Form W-8IMY, accompanied by
IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W 8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Non-U.S. Lender is a partnership and one or more direct or indirect
partners of such Non-U.S. Lender are claiming the portfolio interest exemption,
such Non-U.S. Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit F on behalf of each such direct and indirect partner. In
addition any Non-U.S. Lender shall, to the extent it is legally entitled,
deliver to Parent Borrower and the Administrative Agent any other form
prescribed by the applicable requirements of U.S. federal income tax law as a
basis for claiming exemption from or a reduction in U.S. federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable requirements of law to permit the Parent Borrower and
the Administrative Agent to determine the withholding or deduction required to
be made. Such forms shall be delivered by each Non-U.S. Lender on or before the
date it becomes a party to this Agreement (or, in the case of any Participant,
on or before the date such Participant purchases the related participation) and
from time to time thereafter upon the request of the Parent Borrower or the
Administrative Agent. Each Non-U.S. Lender shall deliver such forms promptly
upon the obsolescence or invalidity of any form previously delivered by such
Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the Parent Borrower
and the Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Parent Borrower
(or any other form of certification adopted by the U.S. taxing authorities for
such purpose). Notwithstanding any other provision of this Section 2.20, a
Non-U.S. Lender shall deliver any documentation pursuant to this Section 2.20
that such Non-U.S. Lender is not legally prohibited from delivering.

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Parent Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Parent Borrower (with a copy
to the Administrative Agent), at the time or times prescribed by applicable law
or reasonably requested by the Parent Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate;
provided that such Lender is legally entitled to complete, execute and deliver
such documentation and in such Lender’s reasonable judgment such completion,
execution or submission would not materially prejudice the legal or commercial
position of such Lender.

(f) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Parent Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Parent Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Parent Borrower or
the Administrative Agent as may be necessary for the Parent Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (f), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

68



--------------------------------------------------------------------------------

(g) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) the full amount of any taxes, levies,
imposts, duties, charges, fees, deductions, withholdings or similar charges
imposed by any Governmental Authority that are attributable to such Lender (but,
in the case of Non-Excluded Taxes or Other Taxes for which the Parent Borrower
is responsible pursuant to paragraph (a) of this Section 2.20, only to the
extent that the Parent Borrower has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Parent Borrower to do so) and that are payable or paid by the Administrative
Agent, together with all additions to tax, interest, penalties, reasonable costs
and expenses arising therefrom or with respect thereto, as determined by the
Administrative Agent in good faith; (ii) any taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.6(c) relating to the
maintenance of a Participant Register and (iii) any taxes other than
Non-Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by the Administrative Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Each Lender hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender under
any Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (g). A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.

(h) The agreements in this Section 2.20 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

SECTION 2.21 Indemnity. Each Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any loss or expense (in each case as
reasonably determined by such Lender) that such Lender may sustain or incur as a
consequence of (a) default by such Borrower in making a borrowing of, conversion
into or continuation of Eurocurrency Loans after such Borrower has given a
notice requesting the same in accordance with the provisions of this Agreement
(except as a result of a notice by the Administrative Agent pursuant to
Section 2.17), (b) default by such Borrower in making any prepayment of or
conversion from Eurocurrency Loans after such Borrower has given a notice
thereof in accordance with the provisions of this Agreement, (c) the making of a
prepayment of Eurocurrency Loans on a day that is not the last day of an
Interest Period with respect thereto (including as a result of an Event of
Default) or (d) the assignment of a Eurocurrency Loan on a day that is not the
last day of an Interest Period with respect thereto as a result of a request by
the Parent Borrower pursuant to Section 2.24. Without limiting the generality of
the foregoing, such indemnification shall include the costs and expenses of each
Lender that are attributable to the premature unwinding of any hedging agreement
entered into by such Lender in respect of the foreign currency exposure
attributable to such actual or proposed Eurocurrency Loan. Such indemnification
may include an amount equal to the excess, if any, of (i) the amount of interest
that would have accrued on the amount so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurocurrency market. A certificate as to any
amounts payable pursuant to this Section 2.21 submitted to the relevant Borrower
by any Lender shall be conclusive in the absence of manifest error. This
covenant shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

 

69



--------------------------------------------------------------------------------

SECTION 2.22 Illegality. (a) Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurocurrency Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurocurrency Loans, continue Eurocurrency Loans as such
and convert ABR Loans to Eurocurrency Loans shall forthwith be cancelled and
(b) each of such Lender’s Loans then outstanding as a Eurocurrency Loan, if any,
shall (i) if denominated in Dollars, be converted automatically to an ABR Loan
on the last day of the then current Interest Period with respect to such Loan or
within such earlier period as required by law and (ii) if denominated in an
Optional Currency, be repaid by the relevant Borrower on the last day of the
then current Interest Periods with respect to such Loan or within such earlier
period as required by law. If any such conversion or repayment of a Eurocurrency
Loan occurs on a day which is not the last day of the then current Interest
Period with respect thereto, the relevant Borrower shall pay to such Lender such
amounts, if any, as may be required pursuant to Section 2.21.

(b) Notwithstanding any other provision herein, if the adoption of or any change
in any Requirement of Law or in the interpretation or application thereof shall
make it unlawful for any Revolving Credit Lender to issue, make, maintain, fund
or charge interest with respect to any extension of credit to any Foreign
Subsidiary Borrower or to give effect to its obligations as contemplated by this
Agreement with respect to any extension of credit to any Foreign Subsidiary
Borrower, then, upon written notice by such Revolving Credit Lender (each such
Revolving Credit Lender providing such notice, an “Impacted Lender”) to the
Parent Borrower and the Administrative Agent:

(i) the obligations of the Revolving Credit Lenders hereunder to make extensions
of credit to such Foreign Subsidiary Borrower shall forthwith be (x) suspended
until each Impacted Lender notifies the Parent Borrower and the Administrative
Agent in writing that it is no longer unlawful for such Revolving Credit Lender
to issue, make, maintain, fund or charge interest with respect to any extension
of credit to such Foreign Subsidiary Borrower or (y) to the extent required by
law, cancelled;

(ii) if it shall be unlawful for any Impacted Lender to maintain or charge
interest with respect to any outstanding Revolving Credit Loan to such Foreign
Subsidiary Borrower, such Foreign Subsidiary Borrower shall repay (or at its
option and to the extent permitted by law, assign to the Parent Borrower)
(x) all Revolving Credit Loans outstanding as ABR Loans made to such Foreign
Subsidiary Borrower within three Business Days or such earlier period as
required by law and (y) all Revolving Credit Loans outstanding as Eurocurrency
Loans made to such Foreign Subsidiary Borrower on the last day of the then
current Interest Periods with respect to such Eurocurrency Loans or within such
earlier period as required by law; and

(iii) if it shall be unlawful for any Impacted Lender to maintain, charge
interest or hold any participation with respect to any Letter of Credit issued
on behalf of such Foreign Subsidiary Borrower, such Foreign Subsidiary Borrower
shall deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the L/C Obligations with respect to such Letters of Credit
within three Business Days or within such earlier period as required by law.

SECTION 2.23 Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.19 or 2.20(a)
with respect to such Lender, it will, if requested by the Parent Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage; provided, further, that nothing in this Section 2.23 shall affect
or postpone any of the obligations of the Borrowers or the rights of any Lender
pursuant to Section 2.19 or 2.20(a).

 

70



--------------------------------------------------------------------------------

SECTION 2.24 Replacement of Lenders under Certain Circumstances. The Parent
Borrower shall be permitted to replace any Lender which (a) requests
reimbursement for amounts owing pursuant to Section 2.19 or 2.20, (b) becomes a
Defaulting Lender or (c) does not consent to any proposed amendment, supplement,
modification, consent or waiver of any provision of this Agreement or any other
Loan Document that requires the consent of each of the Lenders or each of the
Lenders affected thereby (so long as the consent of the Required Lenders has
been obtained), with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.23 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 2.19 or 2.20, (iv) the replacement financial
institution shall purchase, at par, all Loans and pay all other amounts owing to
such replaced Lender on or prior to the date of replacement, (v) the relevant
Borrower shall be liable to such replaced Lender under Section 2.21 if any
Eurocurrency Loan owing to such replaced Lender shall be purchased other than on
the last day of the Interest Period relating thereto, (vi) the replacement
financial institution, if not already a Lender, shall be reasonably satisfactory
to the Administrative Agent, (vii) the replaced Lender shall be obligated to
make such replacement in accordance with the provisions of Section 10.6
(provided that the relevant Borrower shall be obligated to pay the registration
and processing fee referred to therein), (viii) until such time as such
replacement shall be consummated, the relevant Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.19 or 2.20, as the case may be,
and (ix) any such replacement shall not be deemed to be a waiver of any rights
which the Borrowers, the Administrative Agent or any other Lender shall have
against the replaced Lender. Each party hereto agrees that an assignment
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Parent Borrower, the Administrative Agent and the
assignee, and that the Lender required to make such assignment need not be a
party thereto in order for such assignment to be effective.

SECTION 2.25 Foreign Subsidiary Borrowers. (a) The Parent Borrower may at any
time, with the prior consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed), add as a party to this Agreement
any Foreign Subsidiary to be a Foreign Subsidiary Borrower. Upon satisfaction of
the conditions specified in Section 5.3, such Foreign Subsidiary shall for all
purposes be a party hereto as a Foreign Subsidiary Borrower as fully as if it
had executed and delivered this Agreement. The Administrative Agent shall notify
the Revolving Credit Lenders at least five Business Days prior to granting such
consent and, if any Revolving Credit Lender notifies the Administrative Agent
within five Business Days that it is not permitted by applicable Requirements of
Law or any of its organizational policies to make Revolving Credit Loans to, or
participate in Letters of Credit for the account of, the relevant Foreign
Subsidiary, shall withhold such consent or shall give such consent only upon
effecting changes to the provisions of this Article II as are contemplated by
paragraph (c) of this Section 2.25 that will assure that such Revolving Credit
Lender is not required to make Revolving Credit Loans to, or participate in
Letters of Credit for the account of, such Foreign Subsidiary.

(b) So long as the principal of and interest on any Loans made to any Foreign
Subsidiary Borrower under this Agreement shall have been paid in full and all
other obligations of such Foreign Subsidiary Borrower under this Agreement shall
have been fully performed, the Parent Borrower may, by not less than five
Business Days’ prior notice to the Administrative Agent (which shall promptly
notify the relevant Lenders thereof), terminate such Subsidiary’s status as a
“Foreign Subsidiary Borrower”.

 

71



--------------------------------------------------------------------------------

(c) In order to accommodate (i) the addition of a Foreign Subsidiary as a
Foreign Subsidiary Borrower or (ii) extensions of credit to a Foreign Subsidiary
Borrower, in each case, where one or more Revolving Credit Lenders are able and
willing to lend Revolving Credit Loans to, and participate in Letters of Credit
issued for the account of, such Foreign Subsidiary, but other Revolving Credit
Lenders are not so able and willing, the Administrative Agent shall be
permitted, with the consent of the Parent Borrower, to effect such changes to
the provisions of this Article II as it reasonably believes are appropriate in
order for such provisions to operate in a customary and usual manner for
“multiple-currency” syndicated lending agreements to a corporation and certain
of its foreign subsidiaries, all with the intention of providing procedures for
the Revolving Credit Lenders who are so able and willing to extend credit to
such Foreign Subsidiaries and for the other Revolving Credit Lenders not to be
required to do so. Prior to effecting any such changes, the Administrative Agent
shall give all Revolving Credit Lenders at least five Business Days’ notice
thereof and an opportunity to comment thereon.

SECTION 2.26 Parent Borrower as Agent for Foreign Subsidiary Borrowers. (a) Each
Foreign Subsidiary Borrower hereby irrevocably appoints the Parent Borrower as
the borrowing agent and attorney-in-fact for such Foreign Subsidiary Borrower,
which appointment shall remain in full force and effect unless and until
Administrative Agent shall have received prior written notice signed by the
Parent Borrower that it has resigned such position. Each Foreign Subsidiary
Borrower hereby irrevocably appoints and authorizes the Parent Borrower to
(i) provide all notices and instructions under this Agreement and (ii) take such
action as the Parent Borrower deems appropriate on its behalf to obtain
Revolving Credit Loans and the issuance of Letters of Credit and to exercise
such other powers as are reasonably incidental thereto to carry out the purposes
of this Agreement.

(b) Each Foreign Subsidiary Borrower hereby severally agrees to indemnify each
Lender and the Administrative Agent and hold each Lender and the Administrative
Agent harmless against any and all liability, expense, loss or claim of damage
or injury, made against the Lenders and the Administrative Agent by such Foreign
Subsidiary Borrower or by any third party whosoever, arising from or incurred by
reason of the Lenders’ or the Administrative Agent’s relying on any instructions
of the Parent Borrower on behalf of such Foreign Subsidiary Borrower, except
that such Foreign Subsidiary Borrower will have no liability under this
subsection 2.26(b) with respect to any liability that is found by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Lender or the Administrative Agent.

SECTION 2.27 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving Credit
Commitments of such Defaulting Lender pursuant to Section 2.9(a) and the
unfunded portion of the Delayed Draw Term Loan Commitment of such Defaulting
Lender pursuant to Section 2.9(b);

(b) the Commitments of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 10.1); provided that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender affected
thereby;

(c) if any Swingline Loans are outstanding or L/C Obligations exist at the time
such Lender becomes a Defaulting Lender then:

 

72



--------------------------------------------------------------------------------

(i) all or any part of the Swingline Exposure and L/C Exposure of such
Defaulting Lender (other than the portion of such Swingline Exposure referred to
in clause (b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective USD Revolving Credit
Percentages but only to the extent the sum of all non-Defaulting Lenders’ USD
Revolving Extensions of Credit plus such Defaulting Lender’s Swingline Exposure
and L/C Exposure does not exceed the total of all non-Defaulting Lenders’ USD
Revolving Credit Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the relevant Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such excess
Swingline Exposure of the Defaulting Lender not reallocated among the
non-Defaulting Lenders and (y) second, cash collateralize for the benefit of the
Issuing Lender only the Borrowers’ obligations corresponding to such Defaulting
Lender’s L/C Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Article VIII
for so long as such L/C Exposure is outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;

(iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 3.3(a) shall be adjusted in accordance with such non-Defaulting Lenders’
USD Revolving Credit Percentages; and

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all fees payable under Section 3.3(a) with respect to such
Defaulting Lender’s L/C Exposure shall be payable to the Issuing Lender until
and to the extent that such L/C Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the USD Revolving Credit Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.27(c), and participating interests in any newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.27(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the Closing Date and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Lender, as the case may be, shall have entered
into arrangements with the Parent Borrower or such Lender, satisfactory to the
Swingline Lender or the Issuing Lender, as the case may be, to defease any risk
to it in respect of such Lender hereunder.

 

73



--------------------------------------------------------------------------------

In the event that the Administrative Agent, the Parent Borrower, the Swingline
Lender and the Issuing Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and L/C Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s USD Revolving Credit
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its USD Revolving Credit Percentage.

SECTION 2.28 Incremental Facilities. (a) The Parent Borrower and any one or more
Lenders (including New Lenders) may from time to time agree that such Lenders
shall make, obtain or increase the amount of their Incremental Term Loans (an
“Incremental Term Loan Facility”) or the USD Revolving Credit Commitments or the
Multicurrency Revolving Credit Commitments (“Increased Revolving Credit
Commitments”; together with any Incremental Term Loan Facility, the “Incremental
Facilities”), as applicable, by executing and delivering to the Administrative
Agent an Increased Facility Activation Notice specifying (i) the amount of such
increase, (ii) the applicable Increased Facility Closing Date, (iii) in the case
of Incremental Term Loans, (x) the applicable Incremental Term Maturity Date,
(y) the amortization schedule for such Incremental Term Loans, and (z) the
Applicable Margin for such Incremental Term Loans; provided that (i) no Default
or Event of Default exists or would exist after giving effect to such
Incremental Facility and the incurrence of any Loans thereunder on the
applicable Increased Facility Closing Date, (ii) the maturity date and Weighted
Average Life to Maturity of any such Incremental Term Loan Facility shall be no
earlier than (or the same as) the maturity date and Weighted Average Life to
Maturity, respectively, of the Tranche A Term Loans, (iii) the interest rates
and amortization schedule applicable to any Incremental Term Loan Facility shall
be determined by the Parent Borrower and the lenders thereunder and (iv) any
Increased Revolving Credit Commitments shall be on terms and pursuant to
documentation applicable to the applicable Revolving Credit Facility (including
the maturity date in respect thereof) and any Incremental Term Loan Facility
shall be on terms and pursuant to documentation, to the extent such terms and
documentation are not consistent with, in the case of an Incremental Term Loan
Facility, the Tranche A Term Loan Facility (except to the extent permitted by
clause (ii) and (iii) above), reasonably satisfactory to the Administrative
Agent (including as to the identity of the New Lenders); provided that if the
total yield (calculated for both the Incremental Term Loans and the existing
Term Loans, including the upfront fees, any interest rate floors and any OID (as
defined below), but excluding any arrangement, structuring, syndication or other
similar fees paid by the Parent Borrower) in respect of any Incremental Term
Loans exceeds the total yield for the existing Term Loans (it being understood
that any such increase may take the form of original issue discount (“OID”),
with OID being equated to the interest rates in a manner determined by the
Administrative Agent based on an assumed four-year life to maturity) by more
than 0.50% per annum, the Applicable Margin for the existing Term Loans shall be
increased so that the total yield in respect of such Incremental Term Loans is
0.50% per annum greater than the total yield for the existing Term Loans.
Notwithstanding the foregoing, (i) without the consent of the Required Lenders,
the aggregate amount of Incremental Term Loans and Increased Revolving Credit
Commitments obtained after the Closing Date pursuant to this paragraph shall not
exceed $100,000,000 and (ii) without the consent of the Administrative Agent,
each increase effected pursuant to this paragraph shall be in a minimum amount
of at least $10,000,000. No Lender shall have any obligation to participate in
any increase described in this paragraph unless it agrees to do so in its sole
discretion.

 

74



--------------------------------------------------------------------------------

(b) Any additional bank, financial institution or other entity which, with the
consent of the Parent Borrower and the Administrative Agent (which consent shall
not be unreasonably withheld), elects to become a “Lender” under this Agreement
in connection with any transaction described in Section 2.28(a) shall execute a
New Lender Supplement (each, a “New Lender Supplement”), substantially in the
form of Exhibit H, whereupon such bank, financial institution or other entity (a
“New Lender”) shall become a Lender for all purposes and to the same extent as
if originally a party hereto and shall be bound by and entitled to the benefits
of this Agreement.

(c) Unless otherwise agreed by the Administrative Agent, on each Increased
Facility Closing Date with respect to the applicable Revolving Credit Facility,
the Parent Borrower shall borrow Revolving Credit Loans under the relevant
increased Revolving Credit Commitments from each Lender participating in the
relevant increase in an amount determined by reference to the amount of each
Type of Revolving Credit Loan (and, in the case of Eurocurrency Loans, of each
Eurocurrency Tranche) which would then have been outstanding from such Lender if
(i) each such Type or Eurocurrency Tranche had been borrowed or effected on such
Increased Facility Closing Date and (ii) the aggregate amount of each such Type
or Eurocurrency Tranche requested to be so borrowed or effected had been
proportionately increased. The Eurocurrency Rate applicable to any Eurocurrency
Loan borrowed pursuant to the preceding sentence shall equal the Eurocurrency
Rate then applicable to the Eurocurrency Loans of the other Revolving Credit
Lenders in the same Eurocurrency Tranche (or, until the expiration of the
then-current Interest Period, such other rate as shall be agreed upon between
the Parent Borrower and the relevant Revolving Credit Lender).

(d) Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Increased Facility Closing Date, this
Agreement shall be amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Incremental Term Loans evidenced thereby.
Any such deemed amendment may be effected in writing by the Administrative Agent
with the Parent Borrower’s consent (not to be unreasonably withheld) and
furnished to the other parties hereto.

ARTICLE III. LETTERS OF CREDIT

SECTION 3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, the
Issuing Lender, in reliance on the agreements of the other USD Revolving Credit
Lenders set forth in Section 3.4(a), agrees to issue letters of credit (“Letters
of Credit”) for the account of any Borrower on any Business Day during the
Revolving Credit Commitment Period in such form as may be approved from time to
time by the Issuing Lender; provided that the Issuing Lender shall have no
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations (including the Dollar Equivalent of the L/C
Obligations denominated in Optional Currencies) would exceed the L/C Commitment
or (ii) the aggregate amount of the Available Revolving Credit Commitments in
respect of the USD Revolving Credit Facility would be less than zero. Each
Letter of Credit shall (i) be denominated in Dollars or an Optional Currency and
(ii) expire no later than the earlier of (x) the first anniversary of its date
of issuance and (y) the date which is five Business Days prior to the Revolving
Credit Termination Date; provided that any Letter of Credit with a one-year term
may provide for the renewal thereof for additional one-year periods (which shall
in no event extend beyond the date referred to in clause (y) above).

(b) Each Letter of Credit shall be subject to the Uniform Customs and, to the
extent not inconsistent therewith, the laws of the State of New York.

(c) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

 

75



--------------------------------------------------------------------------------

SECTION 3.2 Procedure for Issuance of Letters of Credit. The Parent Borrower (on
its own behalf or on behalf of a Foreign Subsidiary Borrower) may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may reasonably request. Upon receipt of any Application, the Issuing Lender will
process such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Parent Borrower. The Issuing Lender shall furnish a copy
of such Letter of Credit to the Parent Borrower promptly following the issuance
thereof. The Issuing Lender shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Lenders, notice of the issuance of
each Letter of Credit (including the amount thereof).

SECTION 3.3 Commissions, Fees and Other Charges. (a) The relevant Borrower will
pay a commission on all undrawn and unpaid Letters of Credit at a per annum rate
equal to the Applicable Margin then in effect with respect to Eurocurrency Loans
under the USD Revolving Credit Facility, shared ratably among the USD Revolving
Credit Lenders and payable quarterly in arrears on each L/C Fee Payment Date
after the issuance date. In addition, the relevant Borrower shall pay to the
Issuing Lender for its own account a fronting fee of 0.125% per annum on the
undrawn and unexpired amount of each Letter of Credit, payable quarterly in
arrears on each L/C Fee Payment Date after the issuance date.

(b) In addition to the foregoing fees and commissions, the relevant Borrower
shall pay or reimburse the Issuing Lender for such normal and customary costs
and expenses as are incurred or charged by the Issuing Lender in issuing,
negotiating, effecting payment under, amending or otherwise administering any
Letter of Credit.

SECTION 3.4 L/C Participations. (a) The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from the Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s USD Revolving Credit Percentage in the Issuing Lender’s
obligations and rights under each Letter of Credit issued hereunder and the
amount of each draft paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the respective Borrower in accordance with the terms of
this Agreement, such L/C Participant shall pay to the Issuing Lender upon demand
at the Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s USD Revolving Credit Percentage of the amount of such
draft, or any part thereof, which is not so reimbursed.

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Rate (or, in the case of any such amount in an Optional Currency, the daily
average rate for the settlement of obligations between banks in such currency as
determined by the Administrative Agent) during the period from and including the
date such payment is required to the date on which such payment is immediately
available to the Issuing Lender, times (iii) a fraction the numerator of which
is the number of days that elapse during such period

 

76



--------------------------------------------------------------------------------

and the denominator of which is 360. If any such amount required to be paid by
any L/C Participant pursuant to Section 3.4(a) is not made available to the
Issuing Lender by such L/C Participant within three Business Days after the date
such payment is due, the Issuing Lender shall be entitled to recover from such
L/C Participant, on demand, such amount with interest thereon calculated from
such due date at the rate per annum applicable to ABR Loans under the USD
Revolving Credit Facility (or, in the case of any such amount in an Optional
Currency, the Overnight Eurocurrency Rate for such Optional Currency plus the
Applicable Margin for Eurocurrency Loans under the USD Revolving Credit
Facility). A certificate of the Issuing Lender submitted to any L/C Participant
with respect to any amounts owing under this Section 3.4 shall be conclusive in
the absence of manifest error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from any Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided that in
the event that any such payment received by the Issuing Lender shall be required
to be returned by the Issuing Lender, such L/C Participant shall return to the
Issuing Lender the portion thereof previously distributed by the Issuing Lender
to it.

SECTION 3.5 Reimbursement Obligation of the Borrowers. Each Borrower agrees to
reimburse the Issuing Lender on each date on which the Issuing Lender notifies
the relevant Borrower of the date and amount of a draft presented under any
Letter of Credit and paid by the Issuing Lender for the amount of (a) such draft
so paid and (b) any taxes, fees, charges or other costs or expenses incurred by
the Issuing Lender in connection with such payment; provided that if the Issuing
Lender does not notify the relevant Borrower as provided for above earlier than
9:30 a.m., New York City time, on the date such draft is paid then such
reimbursement payment may be made the Business Day immediately subsequent to the
date such draft is paid. Each such payment shall be made to the Issuing Lender
at its address for notices specified herein or as it may otherwise direct in
lawful money of the United States or in the relevant Optional Currency, as the
case maybe, and in immediately available funds. Interest shall be payable on any
and all amounts remaining unpaid by the relevant Borrower under this Article III
from the date such amounts become payable (whether at stated maturity, by
acceleration or otherwise) until payment in full at the rate set forth in
Section 2.15(c); provided that if the Issuing Lender does not notify the
relevant Borrower as provided for above earlier than 9:30 a.m., New York City
time, on the date such draft is paid, then for such day (and until the next
Business Day) all amounts remaining unpaid in respect of such notice shall bear
interest the rate set forth in Section 2.15(c). Each drawing under any Letter of
Credit shall (unless an event of the type described in clause (i) or (ii) of
Section 8(f) shall have occurred and be continuing with respect to the relevant
Borrower, in which case the procedures specified in Section 3.4 for funding by
L/C Participants shall apply) constitute a request by such Borrower to the
Administrative Agent for a borrowing pursuant to Section 2.5 of ABR Loans in the
amount of such drawing. The Borrowing Date with respect to such borrowing shall
be the date of such drawing.

SECTION 3.6 Obligations Absolute. Each Borrower’s obligations under this Article
III shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which such
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. Each Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and such Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among such Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of such Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing

 

77



--------------------------------------------------------------------------------

Lender shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a court of competent jurisdiction to have resulted from the
gross negligence or willful misconduct of the Issuing Lender. Each Borrower
agrees that any action taken or omitted by the Issuing Lender under or in
connection with any Letter of Credit or the related drafts or documents, if done
in the absence of gross negligence or willful misconduct and in accordance with
the standards of care specified in the Uniform Commercial Code of the State of
New York, shall be binding on such Borrower and shall not result in any
liability of the Issuing Lender to such Borrower.

SECTION 3.7 Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
relevant Borrower of the date and amount thereof. The responsibility of the
Issuing Lender to the relevant Borrower in connection with any draft presented
for payment under any Letter of Credit shall, in addition to any payment
obligation expressly provided for in such Letter of Credit, be limited to
determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are in conformity with such
Letter of Credit.

SECTION 3.8 Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Article III, the provisions of this Article III shall apply.

SECTION 3.9 Transitional Provisions. On the Closing Date, the certain letters of
credit outstanding under the Previous Credit Agreement as of the Closing Date
(the “Existing Facility Letters of Credit”), (i) shall be deemed to be Letters
of Credit issued pursuant to and in compliance with this Article III, (ii) the
face amount of such Existing Facility Letters of Credit (including the Dollar
Equivalent of the Existing Facility Letters of Credit denominated in Optional
Currencies) shall be included in the calculation of the available L/C Commitment
and the USD Revolving Extensions of Credit, (iii) the provisions of this Article
III shall apply thereto, and the Parent Borrower and the USD Revolving Credit
Lenders hereunder hereby expressly assume all obligations with respect to such
Letters of Credit and (iv) all liabilities of the Parent Borrower with respect
to such Existing Facility Letters of Credit shall constitute Obligations.

SECTION 3.10 Cash Collateralization. If on any date the L/C Obligations
(including the Dollar Equivalent of the L/C Obligations denominated in Optional
Currencies) shall exceed the L/C Commitment, then the Borrowers shall within
three Business Days after notice thereof from the Administrative Agent deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to such excess plus accrued and unpaid interest thereon.

SECTION 3.11 Currency Adjustments. (a) Notwithstanding anything to the contrary
contained in this Agreement, for purposes of calculating any fee in respect of
any Letter of Credit in respect of any Business Day, the Administrative Agent
shall convert the amount available to be drawn under any Letter of Credit
denominated in an Optional Currency into the Dollar Equivalent thereof.

(b) Notwithstanding anything to the contrary contained in this Article III,
prior to demanding any reimbursement from the L/C Participants pursuant to
Section 3.4 in respect of any Letter of Credit denominated in an Optional
Currency, the Issuing Lender shall convert the Borrowers’ obligations under
Section 3.5 to reimburse the Issuing Lender in such currency into an obligation
to reimburse the Issuing Lender in Dollars, and the obligations in respect of
such Letter of Credit shall be Dollar obligations for all purposes thereafter.
The Dollar amount of the reimbursement obligation of the Borrowers and the L/C
Participants shall be computed by the Issuing Lender based upon the Exchange
Rate in effect for the day on which such conversion occurs, as determined by the
Administrative Agent in accordance with the terms hereof.

 

78



--------------------------------------------------------------------------------

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Parent Borrower (and with respect to Section 4.22 only, each Foreign Subsidiary
Borrower) hereby represents and warrants to the Administrative Agent and each
Lender that:

SECTION 4.1 Financial Condition. (a) The unaudited pro forma consolidated
balance sheet and related pro forma consolidated statement of income of the
Parent Borrower and its Subsidiaries as of and for the twelve-month period
ending on September 30, 2018 (including the notes thereto) (the “Pro Forma
Financial Statements”), copies of which have heretofore been furnished to each
Lender, have been prepared giving effect (as if such events had occurred on such
date (in the case of the balance sheet) or at the beginning of such period (in
the case of the statement of income)) to the consummation of the Filtration
Acquisition and the incurrence of Indebtedness in connection therewith. The Pro
Forma Financial Statements have been prepared in good faith based on information
believed by the Parent Borrower as of the date of delivery thereof to be
reasonable, and present fairly in all material respects the financial position
of Parent Borrower and its Subsidiaries as of September 30, 2018, assuming that
the events specified in the preceding sentence had occurred at such date or at
the beginning of such period, as applicable.

(b) The audited consolidated balance sheets of the Parent Borrower and its
Subsidiaries as at December 31, 2016 and 2017 and the related consolidated
statements of income and of cash flows for the fiscal years ended December 31,
2015, 2016 and 2017, reported on by and accompanied by an unqualified report
from PricewaterhouseCoopers LLP, present fairly in all material respects the
consolidated financial position of the Parent Borrower and its Subsidiaries as
at such dates, and the consolidated results of its operations and its
consolidated cash flows for the respective fiscal years then ended. The
unaudited consolidated balance sheet of the Parent Borrower and its Subsidiaries
as at September 30, 2018 and the related consolidated statements of income and
of cash flows for the nine-month period ended on such date, present fairly in
all material respects the consolidated financial position of the Parent Borrower
and its Subsidiaries as at such date, and the consolidated results of its
operations and its consolidated cash flows for the nine-month period then ended.
All such financial statements, including the related schedules and any notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants (in the case of audited financial statements) or an officer of
the Parent Borrower (in the case of unaudited financial statements) and
disclosed therein; provided that the unaudited financial statements need not
contain footnotes).

(c) The unaudited combined balance sheet of the Acquired Companies as of, and
the related statements of income and cash flow for the year ended December 31,
2017 presents fairly in all material respects the combined financial position of
the Acquired Companies as at such date and the income and cash flow for such
fiscal year. The unaudited combined balance sheet of the Acquired Companies as
of, and related statements of income and cash flow for the nine months ended
September 30, 2018, presents fairly in all material respects the combined
financial position of the Acquired Companies as at such date and the income and
cash flow for such nine month period. All such financial statements, including
the related schedules and any notes thereto, have been prepared in accordance
with GAAP (except as may be noted therein or in the notes thereto or as
otherwise described in Section 3.7(b) of the Filtration Acquisition Agreement).

 

79



--------------------------------------------------------------------------------

(d) As of the date of the most recent financial statements referred to in
Sections 4.1(b), the Parent Borrower and its Subsidiaries did not have any
material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that were not reflected in such
financial statements, except as set forth on Part I of Schedule 4.1. During the
period from December 31, 2017 to and including the date hereof, there has been
no Disposition by the Parent Borrower of any material part of its business or
Property, except as set forth on Part II of Schedule 4.1.

SECTION 4.2 No Change. Since December 31, 2017, there has been no development or
event which has had or would reasonably be expected to have a Material Adverse
Effect.

SECTION 4.3 Corporate Existence; Compliance with Law. Each of the Parent
Borrower and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) has
the corporate power and authority, and the legal right, to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
corporation and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of Property or the conduct of its business
requires such qualification and (d) is in compliance with all Requirements of
Law except in the case of clauses (c) and (d) to the extent that the failure to
so qualify and be in good standing or to so comply would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

SECTION 4.4 Corporate Power; Authorization; Enforceable Obligations. Each Loan
Party has the corporate power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrowers, to borrow hereunder. Each Loan Party has taken all necessary
corporate action to authorize the execution, delivery and performance of the
Loan Documents to which it is a party and, in the case of the Borrowers, to
authorize the borrowings on the terms and conditions of this Agreement. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents, except (i) consents, authorizations, filings and notices described in
Schedule 4.4 and (ii) the filings referred to in Section 4.19. Each Loan
Document has been duly executed and delivered on behalf of each Loan Party party
thereto. This Agreement constitutes, and each other Loan Document upon execution
will constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws relating to or
affecting the enforcement of creditors’ rights and to general equity principles
(whether enforcement is sought by proceedings in equity or at law).

SECTION 4.5 No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of the Parent Borrower or any
of its Subsidiaries in any material respect and will not result in, or require,
the creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents). No Requirement of Law
(excluding compliance in the ordinary course of business with the laws and
regulations enforced by the United States Food and Drug Administration and any
compliance with comparable health and safety requirements) or Contractual
Obligation applicable to the Parent Borrower or any of its Subsidiaries would
reasonably be expected to have a Material Adverse Effect.

 

80



--------------------------------------------------------------------------------

SECTION 4.6 No Material Litigation. Except as set forth on Schedule 4.6, no
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Parent Borrower,
threatened by or against the Parent Borrower or any of its Subsidiaries or
against any of their respective properties or revenues (a) with respect to any
of the Loan Documents or any of the transactions contemplated hereby or thereby
or (b) which would reasonably be expected to have a Material Adverse Effect.

SECTION 4.7 No Default. Neither the Parent Borrower nor any of its Subsidiaries
is in default under or with respect to any of its Contractual Obligations in any
respect which would reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

SECTION 4.8 Ownership of Property; Liens. Each of the Parent Borrower and its
Subsidiaries has title in fee simple to, or a valid leasehold interest in, all
its real property, and sufficient title to enjoy the benefits of, or a valid
leasehold interest in, all its other Property, and none of such Property is
subject to any Lien except as permitted by Section 7.3.

SECTION 4.9 Intellectual Property. Except as set forth on Schedule 4.9, (a) the
Parent Borrower and each of its Subsidiaries owns, or is licensed to use or
otherwise possess a legally enforceable right to use, all Intellectual Property
necessary for the conduct of its business as currently conducted; (b) no
material claim has been asserted and is pending by any Person challenging or
questioning the use of any material constituent of the Intellectual Property or
the validity or effectiveness of any material constituent of the Intellectual
Property, nor does the Parent Borrower know of any valid basis for any such
claim; and (c) to the Parent Borrower’s knowledge, the use of Intellectual
Property by the Parent Borrower and its Subsidiaries does not infringe on the
valid rights of any Person in any material respect.

SECTION 4.10 Taxes. Each of the Parent Borrower and each of its Subsidiaries has
filed or caused to be filed all U.S. federal, state and other material tax
returns which are required to be filed and has paid all taxes shown to be due
and payable on said returns or on any assessments made against it or any of its
Property and all other taxes, fees or other charges imposed on it or any of its
Property by any Governmental Authority (other than any such taxes, fees or other
charges, the amount or validity of which are currently being contested in good
faith by appropriate procedures and with respect to which reserves in conformity
with GAAP have been provided on the books of the Parent Borrower or its
Subsidiaries, as the case may be); no tax Lien has been filed, and, to the
knowledge of the Parent Borrower, no material claim is being asserted, with
respect to any such tax, fee or other charge.

SECTION 4.11 Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect without
prior written notice to the Administrative Agent or for any purpose which
violates the provisions of the regulations of the Board. If requested by any
Lender or the Administrative Agent, the Parent Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U.

SECTION 4.12 Labor Matters. There are no strikes or other labor disputes against
the Parent Borrower or any of its Subsidiaries pending or, to the knowledge of
the Parent Borrower, threatened that (individually or in the aggregate) would
reasonably be expected to have a Material Adverse Effect. Hours worked by and
payment made to employees of the Parent Borrower and its Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable

 

81



--------------------------------------------------------------------------------

Requirement of Law dealing with such matters that (individually or in the
aggregate) would reasonably be expected to have a Material Adverse Effect. All
payments due from the Parent Borrower or any of its Subsidiaries on account of
employee health and welfare insurance that (individually or in the aggregate)
would reasonably be expected to have a Material Adverse Effect if not paid have
been paid or accrued as a liability on the books of the Parent Borrower or the
relevant Subsidiary.

SECTION 4.13 ERISA. During the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, neither a
Reportable Event with respect to a Single Employer Plan nor a failure by any
Single Employer Plan to satisfy the minimum funding standards (within the
meaning of Section 412 of the Code or Section 302 of ERISA) applicable to such
Single Employer Plan has occurred, whether or not waived, and each Plan has
complied in all material respects with the applicable provisions of ERISA and
the Code. No termination of a Single Employer Plan has occurred, and no Lien in
favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan did not,
as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits by a material amount (determined in both
cases using the assumptions applicable thereto promulgated under Section 430 of
the Code). Neither the Parent Borrower nor any Commonly Controlled Entity has
had a complete or partial withdrawal from any Multiemployer Plan which has
resulted or would reasonably be expected to result in a material liability under
ERISA, and neither the Parent Borrower nor any Commonly Controlled Entity would
become subject to any material liability under ERISA if the Parent Borrower or
any such Commonly Controlled Entity were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made. No such Multiemployer Plan is
Insolvent.

SECTION 4.14 Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) which limits its ability to incur Indebtedness.

SECTION 4.15 Subsidiaries. (a) Schedule 4.15 sets forth as of the Closing Date
the name and jurisdiction of incorporation of each Subsidiary and, as to each
such Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party.

(b) There are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than equity compensation granted to
employees, consultants, officers or directors, directors’ qualifying shares,
Permitted Bond Hedge Transactions and Permitted Warrant Transactions) of any
nature relating to the issuance of any Capital Stock of the Parent Borrower or
any Subsidiary, except under the Loan Documents.

SECTION 4.16 Use of Proceeds. The proceeds of the Tranche A Term Loans borrowed
on the Closing Date shall be used to replace the “Term Loans” outstanding under
the Previous Credit Agreement on the Closing Date. The proceeds of the Delayed
Draw Term Loans borrowed on the Filtration Acquisition Closing Date shall be
used to finance in part the Transactions. The proceeds of the Revolving Credit
Loans shall be used to finance in part the Transactions and for the general
corporate purposes of the Parent Borrower and its Subsidiaries, including for
acquisitions not prohibited by this Agreement and for repurchases of Capital
Stock of the Parent Borrower, and to repay revolving loans outstanding under the
Previous Credit Agreement. The proceeds of any Incremental Term Loans, Letters
of Credit and Swingline Loans shall be used for the general corporate purposes
of the Parent Borrower and its Subsidiaries, including for acquisitions not
prohibited by this Agreement and for repurchases of Capital Stock of the Parent
Borrower.

 

82



--------------------------------------------------------------------------------

SECTION 4.17 Environmental Matters. Except as individually or in the aggregate
would not reasonably be expected to result in a Material Adverse Effect:

(a) The facilities and properties owned, leased or operated by the Parent
Borrower or any of its Subsidiaries (the “Properties”) do not contain, and have
not previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances which (i) constitute or constituted a
violation of, or (ii) would reasonably be expected to have given rise to a
release or a threat of release, as regulated or defined, under any Environmental
Law.

(b) The Properties and all operations at the Properties are in material
compliance, and have in the last five years been in material compliance, with
all applicable Environmental Laws, and there is no contamination at, under or
about the Properties or violation of any Environmental Law with respect to the
Properties or the business operated by the Parent Borrower or any of its
Subsidiaries (the “Business”). Neither the Parent Borrower nor any of its
Subsidiaries has contractually assumed any liability of any other Person under
Environmental Laws other than in the ordinary course of business.

(c) Neither the Parent Borrower nor any of its Subsidiaries has received or is
aware of any notice of violation, alleged violation, non-compliance, liability
or potential liability, judicial proceeding or governmental or administrative
action or consent decrees or other decrees, consent orders, administrative
orders or other orders, regarding environmental matters or compliance with
Environmental Laws with regard to any of the Properties or the Business, nor
does the Parent Borrower have knowledge or reason to believe that any such
notice will be received or is being threatened.

(d) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location which would
reasonably be expected to give rise to liability under, any Environmental Law,
nor have any Materials of Environmental Concern been generated, treated, stored
or disposed of at, on or under any of the Properties in violation of, or in a
manner that would reasonably be expected to give rise to liability under, any
applicable Environmental Law.

(e) There has been no release or threat of release of Materials of Environmental
Concern at or from the properties previously owned or operated by the Parent
Borrower or any Subsidiary (the “Former Properties”) during such period of
ownership or operation, or arising from or related to the operations of the
Parent Borrower or any Subsidiary in connection with the Former Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that would reasonably be expected to give rise to liability under
Environmental Laws.

SECTION 4.18 Accuracy of Information, etc. No statement or information contained
in this Agreement, any other Loan Document, the Lender Presentation or any other
document, certificate or statement furnished to the Administrative Agent or the
Lenders or any of them, by or on behalf of any Loan Party for use in connection
with the transactions contemplated by this Agreement or the other Loan
Documents, contained as of the date such statement, information, document or
certificate was so furnished (or, in the case of the Lender Presentation, as of
the Closing Date), in each case, when taken as a whole with all supplements and
updates thereto on or prior to such date and all public filings made by the
Parent Borrower or any of its Subsidiaries on or prior to such date, any untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements contained herein or therein not misleading;
provided that the foregoing shall not apply to projections, pro forma financial
information, forward-looking statements, estimates and information of a general
economic or industry-specific nature. The projections, pro forma financial
information, forward-looking statements and

 

83



--------------------------------------------------------------------------------

estimates contained in the materials referenced above are based upon good faith
estimates and assumptions believed by management of the Parent Borrower to be
reasonable at the time made, it being recognized by the Lenders that (a) such
projections, pro forma financial information, forward-looking statements and
estimates relate to future events, are not to be viewed as fact, are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Parent Borrower and its Subsidiaries, and are not a guarantee of
financial performance and (b) no assurance can be given that any particular
projections, pro forma financial information, forward-looking statements or
estimates will be realized and actual results during the period or periods
covered by such projections, pro forma financial information, forward-looking
statements and estimates may differ from the projected results set forth therein
by a material amount. There is no fact known to any Loan Party that would
reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents, in the Lender
Presentation or in any other documents, certificates and statements furnished to
the Administrative Agent and the Lenders for use in connection with the
transactions contemplated hereby and by the other Loan Documents or in the
public filings made by the Parent Borrower and its Subsidiaries. As of the
Closing Date, to the best knowledge of the Parent Borrower, the information
included in the Beneficial Ownership Certification provided on or prior to the
Closing Date to any Lender in connection with this Agreement is true and correct
in all material respects.

SECTION 4.19 Security Documents. The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the Pledged Stock
described in the Guarantee and Collateral Agreement, when stock certificates
representing such Pledged Stock are delivered to the Administrative Agent, and
in the case of the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements in appropriate form are filed in the
offices specified on Schedule 4.19 and such other filings as are specified on
Schedule 3 to the Guarantee and Collateral Agreement, the Guarantee and
Collateral Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations (as defined
in the Guarantee and Collateral Agreement), in each case prior and superior in
right to any other Person (except, in the case of Collateral other than Pledged
Stock, Liens permitted by Section 7.3).

SECTION 4.20 Solvency. Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith will be and will continue to be, Solvent.

SECTION 4.21 Anti-Corruption Laws and Sanctions. The Parent Borrower has
implemented and maintains in effect policies and procedures reasonably designed
to ensure compliance by the Parent Borrower, its Subsidiaries and their
respective directors, officers, employees and agents (when acting for the Parent
Borrower or any of its Subsidiaries) with Anti-Corruption Laws and applicable
Sanctions. The Parent Borrower, its Subsidiaries and their respective directors
and officers and, to the knowledge of the Parent Borrower and its Subsidiaries,
their respective employees and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. The Parent Borrower and
its Subsidiaries, and to the knowledge of the Parent Borrower and its
Subsidiaries, their respective officers, employees, directors and agents, are
not knowingly engaged in any activity that would reasonably be expected to
result in any Borrower being designated as a Sanctioned Person. None of (a) the
Parent Borrower, any Subsidiary or, to the knowledge of the Parent Borrower or
such Subsidiary, any of their respective directors, officers or employees, or
(b) to the knowledge of the Parent Borrower, any agent of the Parent Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby is a Sanctioned Person (other than, in
the case of this clause (b), a Sanctioned Person within the meaning of clause
(b) of the definition thereof (or a Person owned or controlled by a Person that
is a Sanctioned Person under clause (b) of the definition thereof) whose status

 

84



--------------------------------------------------------------------------------

as a Sanctioned Person does not result in a violation of Sanctions by the Parent
Borrower or any of its Subsidiaries. Neither the Parent Borrower nor any of its
Subsidiaries will use the proceeds of any Loan or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country to the extent such activities,
business or transaction would be prohibited by Sanctions if conducted by a
Person organized in any jurisdiction governed by the laws of the United States,
the United Kingdom or in a European Union member state in which the Parent
Borrower or any of its Subsidiaries is organized from time to time, or (C) in
any manner that would result in the violation of any Sanctions applicable to any
party hereto.

SECTION 4.22 Foreign Subsidiary Borrowers. With respect to each Foreign
Subsidiary Borrower party to this Agreement as of the Closing Date:

(a) subject to applicable Requirements of Law, the obligations of such Foreign
Subsidiary Borrower under this Agreement, when executed and delivered by such
Foreign Subsidiary Borrower, will rank at least pari passu with all unsecured
Indebtedness of such Foreign Subsidiary Borrower;

(b) such Foreign Subsidiary Borrower is subject to civil and commercial law with
respect to its obligations under this Agreement and any Note, and the execution,
delivery and performance by such Foreign Subsidiary Borrower of this Agreement
constitute and will constitute private and commercial acts and not public or
governmental acts;

(c) neither such Foreign Subsidiary Borrower nor any of its property, whether or
not held for its own account, has any immunity (sovereign or other similar
immunity) from any suit or proceeding, from jurisdiction of any court or from
set-off or any legal process (whether service or notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
other similar immunity) under laws of the jurisdiction in which such Foreign
Subsidiary Borrower is organized and existing in respect of its obligations
under this Agreement or any Note;

(d) such Foreign Subsidiary Borrower has waived, and hereby does waive, every
immunity (sovereign or otherwise) to which it or any of its properties would
otherwise be entitled from any legal action, suit or proceeding, from
jurisdiction of any court and from set-off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) under the laws of the jurisdiction
in which such Foreign Subsidiary Borrower is organized and existing in respect
of its obligations under this Agreement and any Note;

(e) the waiver by such Foreign Subsidiary Borrower described in clause (d) of
this Section 4.22 is the legal, valid and binding obligation of such Foreign
Subsidiary Borrower, subject to customary qualifications and limitations;

(f) this Agreement and each Note, if any, is in proper legal form under the law
of the jurisdiction in which such Foreign Subsidiary Borrower is organized and
existing for the enforcement hereof or thereof against such Foreign Subsidiary
Borrower under the law of such jurisdiction, and to ensure the legality,
validity, enforceability or admissibility in evidence of this Agreement and any
such Note;

 

85



--------------------------------------------------------------------------------

(g) it is not necessary to ensure the legality, validity, enforceability or
admissibility in evidence of this Agreement and any such Note that this
Agreement, any Note or any other document be filed, registered or recorded with,
or executed or notarized before, any court or other authority in the
jurisdiction in which such Foreign Subsidiary Borrower is organized and existing
or that any registration charge or stamp or similar tax be paid on or in respect
of this Agreement, any Note or any other document, except for any such filing,
registration or recording, or execution or notarization, as has been made or is
not required to be made until this Agreement, any Note or any other document is
sought to be enforced and for any charge or tax as has been timely paid; and

(h) the execution, delivery and performance by such Foreign Subsidiary Borrower
of this Agreement, any Note or the other Loan Documents is, under applicable
foreign exchange control regulations of the jurisdiction in which such Foreign
Subsidiary Borrower is organized and existing, not subject to any notification
or authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in immediately preceding clause (ii) shall be made or
obtained as soon as is reasonably practicable).

SECTION 4.23 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

ARTICLE V. CONDITIONS PRECEDENT

SECTION 5.1 Conditions to the Effectiveness of this Agreement. The amendment and
restatement of the Previous Credit Agreement effected hereby and the agreement
of each Lender to make the extensions of credit requested to be made by it is
subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Closing Date, of the following conditions precedent:

(a) Credit Agreement. The Administrative Agent shall have received this
Agreement executed and delivered by the Administrative Agent, the Parent
Borrower, each Foreign Subsidiary Borrower party hereto on the date hereof and
each Lender (which Lenders shall constitute Required Lenders (as defined under
the Previous Credit Agreement)), the “Revolving Credit Commitments” under the
Previous Credit Agreement shall have been replaced with the Revolving Credit
Commitments hereunder, the Existing Revolving Credit Loans of Existing Revolving
Credit Lenders that are not Revolving Credit Lenders hereunder (or whose
aggregate Revolving Credit Commitments hereunder are less than their outstanding
Existing Revolving Credit Loans) on the Closing Date shall have been repaid, in
whole or in part, as applicable (together with accrued interest thereon), and
the Existing Term Loans of Existing Term Loan Lenders that are not Term Loan
Lenders hereunder (or whose Tranche A Term Loan Commitments hereunder are less
than their outstanding Existing Term Loans) on the Closing Date shall have been
repaid, in whole or in part, as applicable (together with accrued interest
thereon) (provided that Lenders constituting the Required Lenders (as defined in
the Previous Credit Agreement) have executed and delivered this Agreement, any
Existing Revolving Credit Lender and any Existing Term Loan Lender that is not a
Lender under this Agreement shall be deemed to have been replaced under
Section 2.24 of the Previous Credit Agreement by the Revolving Credit Lenders
and the Term Loan Lenders, as applicable, hereunder).

(b) Fees. The Lenders, the Administrative Agent and the Arrangers shall have
received (to the extent invoiced at least three Business Days prior to the
Closing Date) all fees and reasonable and documented expenses required to be
paid on or before the Closing Date (including the reasonable and documented fees
and expenses of one legal counsel) on or before the Closing Date.

 

86



--------------------------------------------------------------------------------

(c) Reaffirmation Agreement. The Administrative Agent shall have received a
Reaffirmation Agreement dated as of the Closing Date, executed and delivered by
an authorized officer of the Parent Borrower and each other Loan Party that is
party to the Guarantee and Collateral Agreement immediately prior to giving
effect to the Closing Date.

(d) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Parent
Borrower and its Subsidiaries are located, and such search shall reveal no liens
on any of the assets of the Parent Borrower or any Subsidiary except for liens
permitted by Section 7.3 or discharged on or prior to the Closing Date pursuant
to documentation satisfactory to the Administrative Agent.

(e) Closing Certificate. The Administrative Agent shall have received (i) a
certificate of each Loan Party party to any Loan Document on the Closing Date,
dated the Closing Date, substantially in the form of Exhibit C, with appropriate
insertions and attachments and (ii) a long form good standing certificate for
each Loan Party (other than the Foreign Subsidiary Borrower party hereto on the
Closing Date) from its jurisdiction of organization.

(f) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate, dated as of the Closing Date, from an authorized officer
of the Parent Borrower, substantially in the form of Exhibit D.

(g) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

(i) a customary legal opinion of Sullivan & Cromwell LLP, counsel to the Parent
Borrower and its Subsidiaries, that is reasonably satisfactory to the
Administrative Agent;

(ii) a customary legal opinion of NautaDutilh N.V., Dutch counsel to Linvatec
Nederland B.V., that is reasonably satisfactory to the Administrative Agent; and

(iii) a customary legal opinion of Daniel S. Jonas, general counsel of the
Parent Borrower, that is reasonably satisfactory to the Administrative Agent.

(h) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (or in all respects if qualified by
materiality) on and as of the Closing Date as if made on and as of such date.

(i) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing the shares of Capital Stock
pledged pursuant to the Guarantee and Collateral Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Guarantee and Collateral
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.

(j) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 7.3), shall be filed or be in proper form
for filing, registration or recordation.

 

87



--------------------------------------------------------------------------------

(k) PATRIOT Act, FinCen. (i) The Administrative Agent shall have received, at
least three days prior to the Closing Date, all such documentation and other
information about the Parent Borrower and the Guarantors as shall have been
reasonably requested by the Administrative Agent in writing at least ten
Business Days prior to the Closing Date that is required by U.S. bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act and
(ii) to the extent any Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, at least three days prior to the Closing Date,
if any Lender has requested the same in a written notice to the Parent Borrower
at least ten Business Days prior to the Closing Date, such Lender shall have
received a Beneficial Ownership Certification in relation to such Borrower.

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

SECTION 5.2 Conditions to Each Extension of Credit. The agreement of each Lender
to make any extension of credit requested to be made by it on any date (other
than its initial extension of credit on the Closing Date and any extension of
credit in respect of the Delayed Draw Term Loans) is subject to the satisfaction
of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (or in all respects if qualified by
materiality) on and as of such date as if made on and as of such date, except
for representations and warranties expressly stated to relate to a specific
earlier date, in which case such representations and warranties were true and
correct in all material respects (or in all respects if qualified by
materiality) as of such earlier date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c) Use of Proceeds Certificate. With respect to any borrowing of Loans during
the Suspension Period, if the aggregate amount of Available Cash would exceed
$75,000,000 after giving effect to such borrowing and any other transactions
occurring prior to or substantially simultaneously with such borrowing, the
applicable Borrower shall have delivered to the Administrative Agent a
certificate with respect to such borrowing, certifying the proposed used of the
proceeds of such borrowing (which shall be a use permitted by Section 4.16).

Each borrowing by and issuance of a Letter of Credit on behalf of any Borrower
hereunder (other than the initial extensions of credit on the Closing Date)
shall constitute a representation and warranty by such Borrower as of the date
of such extension of credit that the conditions contained in this Section 5.2
have been satisfied.

SECTION 5.3 Conditions to Initial Loan to Each Foreign Subsidiary Borrower. The
agreement of each Revolving Credit Lender to make any Loans or issue any Letters
of Credit to any Foreign Subsidiary Borrower that was not a party to this
Agreement as of the Closing Date is subject to the satisfaction of the following
conditions precedent:

 

88



--------------------------------------------------------------------------------

(a) Joinder Agreement. The Administrative Agent shall have received a Foreign
Subsidiary Borrower Joinder Agreement, substantially in the form of Exhibit I,
executed and delivered by such Foreign Subsidiary Borrower and the Parent
Borrower.

(b) Opinion. The Administrative Agent shall have received an opinion of counsel
for such Foreign Subsidiary Borrower reasonably acceptable to the Administrative
Agent, covering such matters relating to the transactions contemplated hereby as
the Administrative Agent may reasonably request.

(c) Other Documents. (i) The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
such Foreign Subsidiary Borrower, the authorization of the transactions
contemplated hereby relating to such Foreign Subsidiary Borrower and any other
legal matters relating to such Foreign Subsidiary Borrower, all in form and
substance reasonably satisfactory to the Administrative Agent and (ii) to the
extent any Foreign Subsidiary Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, on or prior to the date of the
effectiveness of the applicable Joinder Agreement, if any Lender has requested
the same in a written notice to the Parent Borrower at least three Business Days
prior to the date of the effectiveness of such Joinder Agreement, such Lender
shall have received a Beneficial Ownership Certification in relation to such
Foreign Subsidiary Borrower.

(d) Additional Representations and Warranties. Unless otherwise agreed by the
Administrative Agent, the following representations and warranties shall be true
and correct on and as of such date:

(i) Pari Passu. Subject to applicable Requirements of Law, the obligations of
such Foreign Subsidiary Borrower under this Agreement, when executed and
delivered by such Foreign Subsidiary Borrower, will rank at least pari passu
with all unsecured Indebtedness of such Foreign Subsidiary Borrower.

(ii) No Immunities, etc. Such Foreign Subsidiary Borrower is subject to civil
and commercial law with respect to its obligations under this Agreement and any
Note, and the execution, delivery and performance by such Foreign Subsidiary
Borrower of this Agreement constitute and will constitute private and commercial
acts and not public or governmental acts. Neither such Foreign Subsidiary
Borrower nor any of its property, whether or not held for its own account, has
any immunity (sovereign or other similar immunity) from any suit or proceeding,
from jurisdiction of any court or from set-off or any legal process (whether
service or notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or other similar immunity) under laws of the
jurisdiction in which such Foreign Subsidiary Borrower is organized and existing
in respect of its obligations under this Agreement or any Note. Such Foreign
Subsidiary Borrower has waived, and hereby does waive, every immunity (sovereign
or otherwise) to which it or any of its properties would otherwise be entitled
from any legal action, suit or proceeding, from jurisdiction of any court and
from set-off or any legal process (whether service or notice, attachment prior
to judgment, attachment in aid of execution of judgment, execution of judgment
or otherwise) under the laws of the jurisdiction in which such Foreign
Subsidiary Borrower is organized and existing in respect of its obligations
under this Agreement and any Note. The waiver by such Foreign Subsidiary
Borrower described in the immediately preceding sentence is the legal, valid and
binding obligation of such Foreign Subsidiary Borrower, subject to customary
qualifications and limitations.

 

89



--------------------------------------------------------------------------------

(iii) No Recordation Necessary. This Agreement and each Note, if any, is in
proper legal form under the law of the jurisdiction in which such Foreign
Subsidiary Borrower is organized and existing for the enforcement hereof or
thereof against such Foreign Subsidiary Borrower under the law of such
jurisdiction, and to ensure the legality, validity, enforceability or
admissibility in evidence of this Agreement and any such Note. It is not
necessary to ensure the legality, validity, enforceability or admissibility in
evidence of this Agreement and any such Note that this Agreement, any Note or
any other document be filed, registered or recorded with, or executed or
notarized before, any court or other authority in the jurisdiction in which such
Foreign Subsidiary Borrower is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of this Agreement, any
Note or any other document, except for any such filing, registration or
recording, or execution or notarization, as has been made or is not required to
be made until this Agreement, any Note or any other document is sought to be
enforced and for any charge or tax as has been timely paid.

(iv) Exchange Controls. The execution, delivery and performance by such Foreign
Subsidiary Borrower of this Agreement, any Note or the other Loan Documents is,
under applicable foreign exchange control regulations of the jurisdiction in
which such Foreign Subsidiary Borrower is organized and existing, not subject to
any notification or authorization except (i) such as have been made or obtained
or (ii) such as cannot be made or obtained until a later date (provided that any
notification or authorization described in immediately preceding clause
(ii) shall be made or obtained as soon as is reasonably practicable).

SECTION 5.4 Conditions to each Delayed Draw Term Loan. The agreement of each
Delayed Draw Term Loan Lender to make the extensions of credit under the Delayed
Draw Term Loan Facility requested to be made by it is subject to the
satisfaction, prior to or concurrently with the making of such extension of
credit on the Filtration Acquisition Closing Date, of the following conditions
precedent:

(a) Closing Date. The Closing Date shall have occurred.

(b) Historical Financial Statements and Pro Forma Financial Statements. The
Administrative Agent shall have received the financial statements described in
Section 4.1(a), Section 4.1(b) and Section 4.1(c).

(c) Filtration Acquisition. Substantially concurrently with the making by each
Lender of its initial extension of credit hereunder, the Filtration Acquisition
shall have been consummated in all material respects in accordance with the
Filtration Acquisition Agreement and no provision thereof shall have been
amended or waived, and no consent shall have been given thereunder, in any
manner materially adverse to the interests of the Lenders without the prior
written consent of the Lead Arranger, such consent not to be unreasonably
withheld, delayed or conditioned (provided that any amendment, modification,
waiver or consent that results in a reduction in the Purchase Price (as defined
in the Filtration Acquisition Agreement) of less than 10% shall be deemed not to
be materially adverse to the interests of the Lenders).

(d) Other Indebtedness. On the Filtration Acquisition Closing Date, after giving
effect to the Transactions, neither the Parent Borrower nor any of its
Subsidiaries shall have any Indebtedness for borrowed money other than such
Indebtedness permitted under this Agreement.

 

90



--------------------------------------------------------------------------------

(e) Fees. The Lenders, the Administrative Agent and the Arrangers shall have
received (to the extent invoiced at least three Business Days prior to the
Filtration Acquisition Closing Date) all fees and reasonable and documented
expenses (including the reasonable and documented fees and expenses of legal
counsel as provided in Section 10.5) required to be paid hereunder on or before
the Filtration Acquisition Closing Date (or provision shall have been made to
deduct such fees and expenses from such extension of credit).

(f) Security Documents. The Administrative Agent shall have received an
Assumption Agreement in the form of Annex I to the Guarantee and Collateral
Agreement, executed and delivered by an authorized officer of the Acquired
Companies.

(g) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Acquired
Companies are located, and such search shall reveal no liens on any of the
assets of the Acquired Companies or their Subsidiaries except for liens
permitted by Section 7.3 or discharged on or prior to the Filtration Acquisition
Closing Date pursuant to documentation satisfactory to the Administrative Agent.

(h) Closing Certificate. The Administrative Agent shall have received (i) a
certificate of the Parent Borrower and each Acquired Company, dated the
Filtration Acquisition Closing Date, substantially in the form of Exhibit C,
with appropriate insertions and attachments and (ii) a long form good standing
certificate for each Acquired Company from its jurisdiction of organization.

(i) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate, dated as of the Filtration Acquisition Closing Date and
after giving effect to the Transactions consummated on the Filtration
Acquisition Closing Date, from an authorized officer of the Parent Borrower,
substantially in the form of Exhibit D.

(j) Legal Opinions. The Administrative Agent shall have received a customary
legal opinion of Sullivan & Cromwell LLP, counsel to the Parent Borrower and its
Subsidiaries, that is reasonably satisfactory to the Administrative Agent.

(k) Specified Acquisition Agreement Representations. Each of the Specified
Acquisition Agreement Representations shall be true and correct (to the extent
required by the definition thereof) on and as of the Filtration Acquisition
Closing Date, except to the extent expressly made as of an earlier date, in
which case such Specified Acquisition Agreement Representations shall have been
true and correct (to the extent required by the definition thereof) as of such
earlier date.

(l) Specified Representations. Each of the Specified Representations shall be
true and correct in all material respects (or in all respects if qualified by
materiality or “Material Adverse Effect”) on and as of the Filtration
Acquisition Closing Date as if made on and as of such date, except to the extent
expressly made as of an earlier date, in which case such Specified
Representations shall have been true and correct in all material respects (or in
all respects if qualified by materiality or “Material Adverse Effect”) as of
such earlier date.

(m) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing the shares of Capital Stock
pledged pursuant to the Guarantee and Collateral Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Guarantee and

 

91



--------------------------------------------------------------------------------

Collateral Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof; provided that if,
notwithstanding the use by the Parent Borrower of commercially reasonable
efforts (without undue delay, burden or expense) to deliver to the
Administrative Agent any certificate or related stock power in respect of the
Capital Stock of any Acquired Company required by clause (i) or any promissory
note or related transfer form required by clause (ii) above, such certificates,
stock powers, promissory notes and/or transfer forms are not delivered as of the
Filtration Acquisition Closing Date, delivery of such items shall not be a
condition to the agreement of each Lender to make the initial extension of
credit requested to be made by it (but shall be required to be satisfied within
90 days of the Filtration Acquisition Closing Date (or such later date as the
Administrative Agent may agree in its reasonable discretion)).

(n) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 7.3), shall be filed or be in proper form
for filing, registration or recordation; provided that if, notwithstanding the
use by the Parent Borrower of commercially reasonable efforts (without undue
delay, burden or expense) to satisfy the requirement set forth in this
Section 5.1(m), such requirement is not satisfied as of the Filtration
Acquisition Closing Date, the satisfaction of such requirement (other than with
respect to the filing of any Uniform Commercial Code financing statement) shall
not be a condition to the agreement of each Lender to make the initial extension
of credit requested to be made by it (but shall be required to be satisfied
within 90 days of the Filtration Acquisition Closing Date (or such later date as
the Administrative Agent may agree in its reasonable discretion)).

(o) PATRIOT Act, FinCen. (i) The Administrative Agent shall have received, at
least three days prior to the Filtration Acquisition Closing Date, all such
documentation and other information about the Parent Borrower and the Guarantors
as shall have been reasonably requested by the Administrative Agent in writing
at least ten Business Days prior to the Filtration Acquisition Closing Date that
is required by U.S. bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the PATRIOT Act and (ii) to the extent any Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, at least
three days prior to the Filtration Acquisition Closing Date, if any Lender has
requested the same in a written notice to the Parent Borrower at least ten
Business Days prior to the Filtration Acquisition Closing Date, such Lender
shall have received a Beneficial Ownership Certification in relation to the
applicable Borrower.

(p) Acquired Company Material Adverse Effect.

(i) As of the Filtration Acquisition Signing Date, except as set forth in
Schedule 3.9 to the Filtration Acquisition Agreement (as of the Filtration
Acquisition Signing Date), since September 30, 2018, there shall have not been
any one or more changes, events, or developments that, individually or in the
aggregate, have had or would be reasonably expected to have an Acquired Company
Material Adverse Effect.

 

92



--------------------------------------------------------------------------------

(ii) Since the Filtration Acquisition Signing Date, no event, change or
development shall have occurred and remains in effect that, individually or
taken together with any other events, changes or developments, that have
occurred since the Filtration Acquisition Agreement Signing Date and remains in
effect, have had or are reasonably expected to have an Acquired Company Material
Adverse Effect.

For the purpose of determining compliance with the conditions specified in this
Section 5.4, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.4 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Filtration Acquisition Closing
Date specifying its objection thereto.

ARTICLE VI. AFFIRMATIVE COVENANTS

The Parent Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, the Parent Borrower
shall and shall cause each of its Subsidiaries to:

SECTION 6.1 Financial Statements. Furnish to the Administrative Agent and each
Lender:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Parent Borrower and its Subsidiaries, a copy of the audited
consolidated balance sheet of the Parent Borrower and its Subsidiaries as at the
end of such year and the related audited consolidated statements of income and
of cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by PricewaterhouseCoopers LLP or other independent certified public
accountants of nationally recognized standing; and

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the Parent
Borrower and its Subsidiaries, the unaudited consolidated balance sheet of the
Parent Borrower and its Subsidiaries as at the end of such quarter and the
related unaudited consolidated statements of income and of cash flows for such
quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments);

all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein; provided that the financial statements referred to in
Section 6.1(b) need not contain footnotes).

SECTION 6.2 Certificates; Other Information. Furnish to the Administrative Agent
and each Lender, or, in the case of clauses (f) and (g), to the Administrative
Agent for the relevant Lender:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;

 

93



--------------------------------------------------------------------------------

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by the Parent Borrower and its Subsidiaries with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the Parent Borrower and its Subsidiaries, as the case may be, (y) to the
extent not previously disclosed to the Administrative Agent, a listing of any
county or state within the United States where any Loan Party keeps inventory or
equipment and of any Intellectual Property acquired by any Loan Party since the
date of the most recent list delivered pursuant to this clause (y) (or, in the
case of the first such list so delivered, since the Closing Date) and (z) any
change of jurisdiction of organization of any Loan Party;

(c) no later than 45 days after the end of each fiscal year of the Parent
Borrower and its Subsidiaries, a detailed consolidated budget for the fiscal
year in which such budget is delivered (including a projected consolidated
balance sheet of the Parent Borrower and its Subsidiaries as of the end of such
fiscal year, and the related consolidated statements of projected cash flow,
projected changes in financial position and projected income) (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections are based
upon good faith estimates and assumptions believed by such Responsible Officer
to be reasonable at the time made, it being recognized by the Lenders that
(i) such Projections relate to future events, are not to be viewed as fact, are
subject to significant uncertainties and contingencies, many of which are beyond
the control of the Parent Borrower and its Subsidiaries, and are not a guarantee
of financial performance and (ii) no assurance can be given that any particular
Projections will be realized and actual results during the period or periods
covered by such Projections may differ from the projected results set forth
therein by a material amount;

(d) within 45 days (and 90 days in the case of the end of a fiscal year) after
the end of each fiscal quarter of the Parent Borrower and its Subsidiaries,
either (i) a Form 10-Q or 10-K for the Parent Borrower and its Subsidiaries for
such fiscal quarter, which contains a narrative discussion and analysis of the
financial condition and results of operations of the Parent Borrower and its
Subsidiaries for such fiscal quarter, or (ii) such narrative discussion and
analysis;

(e) (i) within five days after the same are sent, copies of all financial
statements and reports which the Parent Borrower sends to the holders of any
class of its debt securities or public equity securities and (ii) within five
days after the same are filed, copies of all financial statements and periodic
reports which the Parent Borrower may make to, or file with, the SEC; provided
that the Parent Borrower shall be deemed to have complied with this clause
(e)(ii) if the Parent Borrower provides written notice (which may be in
electronic form) of the making or filing of any such financial statements or
reports and the same is continuously available on “EDGAR”, the Electronic Data
Gathering Analysis and Retrieval system of the SEC, or
“http://www.sec.gov/edgarhp.htm”;

(f) promptly, such additional financial and other information as any Lender may
from time to time reasonably request through the Administrative Agent; and

 

94



--------------------------------------------------------------------------------

(g) promptly following a Borrower’s receipt of any written request therefor,
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with the Beneficial Ownership
Regulation.

SECTION 6.3 Payment of Obligations. (a) Pay, discharge or otherwise satisfy at
or before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate procedures or
reserves in conformity with GAAP with respect thereto have been provided on the
books of the Parent Borrower or its Subsidiaries, as the case may be.

(b) Each of the Loan Parties will pay and discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all
material taxes, assessments and governmental charges or levies imposed upon the
Collateral or in respect of income or profits therefrom, as well as all claims
of any kind (including claims for labor, materials and supplies) against or with
respect to the Collateral, except that no such charge need be paid if the amount
or validity thereof is currently being contested in good faith by appropriate
procedures or reserves in conformity with GAAP with respect thereto have been
provided on the books of such Loan Party and such proceedings could not
reasonably be expected to result in the sale, forfeiture or loss of any material
portion of the Collateral or any interest therein.

SECTION 6.4 Conduct of Business and Maintenance of Existence, etc.
(a) (i) Preserve, renew and keep in full force and effect its corporate
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.4 and except, in the
case of clause (ii) above, to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect; (b) comply with all
Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith would not, in the aggregate, reasonably be expected
to have a Material Adverse Effect; and (c) maintain in effect and enforce
policies and procedures reasonably designed to ensure compliance by the Parent
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

SECTION 6.5 Maintenance of Property; Insurance. (a) Keep all Property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted; (b) maintain with financially sound and reputable insurance
companies insurance on all its Property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business; (c) maintain, with
financially sound and reputable companies, insurance policies (i) insuring the
Inventory and Equipment against loss by fire, explosion, theft and such other
casualties as may be reasonably satisfactory to the Administrative Agent and
(ii) insuring such Loan Party against liability for personal injury and property
damage relating to such Inventory and Equipment, such policies to be in such
form and amounts and having such coverage as may be reasonably satisfactory to
the Administrative Agent and the Lenders (all such insurance shall (A) provide
that no cancellation, material reduction in amount or material change in
coverage thereof shall be effective until at least 30 days after receipt by the
Administrative Agent of written notice thereof, (B) name the Administrative
Agent, on behalf of the Lenders, as loss payee, and (C) be reasonably
satisfactory in all other respects to the Administrative Agent); and (d) the
Parent Borrower shall deliver to the Administrative Agent and the Lenders a
report of a reputable insurance broker with respect to such insurance during the
month of November in each calendar year and such supplemental reports with
respect thereto as the Administrative Agent may from time to time reasonably
request.

 

95



--------------------------------------------------------------------------------

SECTION 6.6 Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Parent Borrower
and its Subsidiaries with officers and employees of the Parent Borrower and its
Subsidiaries and with its independent certified public accountants.

SECTION 6.7 Notices. Promptly give notice to the Administrative Agent and each
Lender of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any material Contractual
Obligation of the Parent Borrower or any of its Subsidiaries or (ii) litigation,
investigation or proceeding which may exist at any time between the Parent
Borrower or any of its Subsidiaries and any Governmental Authority, which in
either case, if not cured or if adversely determined, as the case may be, would
reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding directly affecting the Parent Borrower or any
of its Subsidiaries not disclosed in a filing made by a Loan Party with the SEC
in which (i) the amount sought from the Parent Borrower and its Subsidiaries is
$40,000,000 or more and not covered by insurance or (ii) injunctive or similar
relief material to the operations of the Parent Borrower is sought, in each
case, as to which the Parent Borrower or any of its Subsidiaries has knowledge
or reasonably should have knowledge;

(d) the following events, as soon as possible and in any event within 30 days
after the Parent Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Parent Borrower or any Commonly Controlled
Entity or any Multiemployer Plan with respect to the withdrawal from, or the
termination or Insolvency of, any Plan;

(e) any development or event which has had or would reasonably be expected to
have a Material Adverse Effect; and

(f) any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Parent Borrower or the relevant Subsidiary
proposes to take with respect thereto.

SECTION 6.8 Environmental Laws. (a) Comply with, and make all reasonable efforts
to ensure compliance by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply with and maintain, and make all
reasonable efforts to ensure that all tenants and subtenants obtain and comply
with and maintain, any and all licenses, approvals, notifications, registrations
or permits required by applicable Environmental Laws, except to the extent that
any noncompliance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

96



--------------------------------------------------------------------------------

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except to the extent that any
noncompliance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

SECTION 6.9 Additional Collateral, etc. (a) With respect to any Property
acquired after the Closing Date by the Parent Borrower or any of its Material
Domestic Subsidiaries (other than (x) any Property described in paragraph (c) or
(d) below and, (y) any real property and (z) any Property subject to a Lien
expressly permitted by Section 7.3(g), (l) (if such Lien was granted in a
transaction comparable to that permitted by Section 7.3(g)), (o) or (q) (if such
Lien was granted in a transaction comparable to that permitted by
Section 7.3(g)) as to which the Administrative Agent, for the benefit of the
Lenders, does not have a perfected Lien, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent deems necessary or advisable
in order to grant to the Administrative Agent, for the benefit of the Lenders, a
security interest in such Property and (ii) take all actions necessary or
reasonably advisable to grant to the Administrative Agent, for the benefit of
the Lenders, a perfected first priority security interest in such Property,
subject to no Liens except as permitted by Section 7.3, including the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent.

(b) [Reserved].

(c) With respect to any new Material Domestic Subsidiary created (including
pursuant to a Division) or acquired after the Closing Date by the Parent
Borrower or any of its Subsidiaries (which, for the purposes of this paragraph
(c), shall include any existing Domestic Subsidiary that (1) becomes or is
designated a Material Domestic Subsidiary or (2) ceases to be a Foreign
Subsidiary Holdco and is a Material Domestic Subsidiary), the Parent Borrower or
the Subsidiary owning the Capital Stock of such new Material Domestic Subsidiary
shall promptly (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement as the Administrative Agent
deems necessary or reasonably advisable in order to grant to the Administrative
Agent, for the benefit of the Lenders, a perfected first priority security
interest in the Capital Stock of such new Material Domestic Subsidiary which is
owned by the Parent Borrower or any of its Subsidiaries, (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the Parent Borrower or such Subsidiary, as the case may be,
(iii) cause such new Material Domestic Subsidiary (A) to become a party to the
Guarantee and Collateral Agreement and (B) to take such actions necessary or
reasonably advisable to grant to the Administrative Agent for the benefit of the
Lenders a perfected first priority security interest in the Collateral described
in the Guarantee and Collateral Agreement with respect to such new Material
Domestic Subsidiary, subject to no Liens except as permitted by Section 7.3,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent, and (iv) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance and with customary exceptions and qualifications, and from counsel,
reasonably satisfactory to the Administrative Agent.

 

97



--------------------------------------------------------------------------------

(d) With respect to any new Material Foreign Subsidiary that is a Pledge
Eligible Foreign Subsidiary (65%) created or acquired after the Closing Date by
the Parent Borrower or any of its Subsidiaries (which, for the purposes of this
paragraph (d), shall include (1) any existing Foreign Subsidiary or Foreign
Subsidiary Holdco that (A) becomes or is designated a Material Foreign
Subsidiary that is a Pledge Eligible Foreign Subsidiary (65%) or (B) is a
Material Foreign Subsidiary and becomes a Pledge Eligible Foreign Subsidiary
(65%) and (2) any Domestic Subsidiary that becomes a Foreign Subsidiary Holdco
that is a Material Foreign Subsidiary that is a Pledge Eligible Foreign
Subsidiary (65%)), the Parent Borrower or the Subsidiary owning the Capital
Stock of such Material Foreign Subsidiary shall promptly (i) execute and deliver
to the Administrative Agent such amendments to the Guarantee and Collateral
Agreement as the Administrative Agent deems necessary or reasonably advisable in
order to grant to the Administrative Agent, for the benefit of the Lenders, a
perfected first priority security interest in the Capital Stock of such new
Material Foreign Subsidiary that is owned by the Parent Borrower or any of its
Subsidiaries (provided that in no event shall more than 65% of the total
outstanding Capital Stock of any such new Material Foreign Subsidiary be
required to be so pledged), (ii) deliver to the Administrative Agent the
certificates representing such Capital Stock, if such Capital Stock is
certificated, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the Parent Borrower or such
Subsidiary, as the case may be, and take such other action as may be necessary
or, in the opinion of the Administrative Agent, desirable to perfect the Lien of
the Administrative Agent thereon, and (iii) if requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance and with
customary exceptions and qualifications, and from counsel, reasonably
satisfactory to the Administrative Agent.

(e) With respect to any new Material Foreign Subsidiary that is a Pledge
Eligible Foreign Subsidiary (100%) created or acquired after the Closing Date by
the Parent Borrower or any of its Subsidiaries (which, for the purposes of this
paragraph (e), shall include (1) any existing Foreign Subsidiary or Foreign
Subsidiary Holdco that (A) becomes or is designated a Material Foreign
Subsidiary that is a Pledge Eligible Foreign Subsidiary (100%) or (B) is a
Material Foreign Subsidiary and becomes a Pledge Eligible Foreign Subsidiary
(100%) and (2) any existing Domestic Subsidiary that becomes a Foreign
Subsidiary Holdco that is a Material Foreign Subsidiary and a Pledge Eligible
Foreign Subsidiary (100%)), the Parent Borrower or the Subsidiary owning the
Capital Stock of such new Material Foreign Subsidiary shall promptly (i) execute
and deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent deems necessary or reasonably
advisable in order to grant to the Administrative Agent, for the benefit of the
Lenders, a perfected first priority security interest in the Capital Stock of
such new Material Foreign Subsidiary that is owned by the Parent Borrower or any
of its Subsidiaries, (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, if such Capital Stock is certificated, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the Parent Borrower or such Subsidiary, as the case may be, and take
such other action as may be necessary or, in the opinion of the Administrative
Agent, desirable to perfect the Lien of the Administrative Agent thereon,
(iii) cause such new Material Foreign Subsidiary (A) to become a party to the
Guarantee and Collateral Agreement and (B) to take such actions necessary or
reasonably advisable to grant to the Administrative Agent for the benefit of the
Lenders a perfected first priority security interest in the Collateral described
in the Guarantee and Collateral Agreement with respect to such new Material
Foreign Subsidiary, subject to no Liens except as permitted by Section 7.3,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent, and (iv) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance and with customary exceptions and qualifications, and from counsel,
reasonably satisfactory to the Administrative Agent.

 

98



--------------------------------------------------------------------------------

SECTION 6.10 Additional Covenants Relating to Collateral. (a) If any amount in
excess of $10,000,000 payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument or Chattel Paper, deliver such
Instrument or Chattel Paper immediately to the Administrative Agent, duly
indorsed in a manner satisfactory to the Administrative Agent, to be held as
Collateral pursuant to the Guarantee and Collateral Agreement.

(b) Not, except upon 15 days’ prior written notice to the Administrative Agent
and delivery to the Administrative Agent of (A) all additional executed
financing statements and other documents reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the
security interests provided for in the Guarantee and Collateral Agreement, and
(B) if applicable, a written supplement to Schedule 5 to the Guarantee and
Collateral Agreement showing any additional location at which Inventory or
Equipment shall be kept:

(i) permit any of the Inventory or Equipment to be kept at a location other than
those listed on Schedule 5 to the Guarantee and Collateral Agreement, as
supplemented (other than mobile goods and Inventory and Equipment located
temporarily in a UCC financing statement filing jurisdiction the aggregate fair
market value of which is less than $75,000,000);

(ii) change the location of its chief executive office or sole place of business
from that referred to in Section 4.4 of the Guarantee and Collateral Agreement;
or

(iii) change its name, identity or corporate structure to such an extent that
any financing statement filed by the Administrative Agent in connection with the
Guarantee and Collateral Agreement would become misleading.

(c) Advise the Administrative Agent and the Lenders promptly, in reasonable
detail, of:

(i) any Lien (other than security interests created hereby or Liens permitted
under Section 7.3) on any material portion of the Collateral which would
adversely affect the ability of the Administrative Agent to exercise any of its
remedies hereunder in any material respect; and

(ii) the occurrence of any other event which would reasonably be expected to
have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby.

SECTION 6.11 Post-Closing Covenant. Satisfy, to the extent not satisfied on the
Closing Date, the requirements set forth in Section 5.4(n) and (o) within the
time period set forth in such Section.

ARTICLE VII. NEGATIVE COVENANTS

The Parent Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, the Parent Borrower
shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:

 

99



--------------------------------------------------------------------------------

SECTION 7.1 Financial Condition Covenants.

(a) Consolidated Senior Secured Leverage Ratio. Permit the Consolidated Senior
Secured Leverage Ratio as at the last day of any period of four consecutive
fiscal quarters of the Parent Borrower and its Subsidiaries ending with any
fiscal quarter set forth below to exceed the ratio set forth below opposite such
fiscal quarter:

 

Fiscal Quarter Ending

  

Consolidated

Senior Secured

Leverage Ratio

March 31, 2019    4.25 to 1.00 June 30, 2019    4.25 to 1.00 September 30, 2019
   4.25 to 1.00 December 31, 2019    4.00 to 1.00 March 31, 2020    4.00 to 1.00
June 30, 2020    Not applicable September 30, 2020    Not applicable unless the
Suspension Period has been terminated pursuant to clause (b)(i) of the
definition thereof, in which case 4.00 to 1.00 December 31, 2020    Not
applicable unless the Suspension Period has been terminated pursuant to clause
(b)(i) or (b)(ii) of the definition thereof, in which case 3.75 to 1.00
March 31, 2021    Not applicable unless the Suspension Period has been
terminated pursuant to clause (b)(i), (b)(ii) or (b)(iii) of the definition
thereof, in which case 3.75 to 1.00 June 30, 2021 and thereafter    3.75 to 1.00

Notwithstanding the foregoing, if the Parent Borrower or any of its Subsidiaries
consummates a Material Acquisition, at the election of the Parent Borrower (the
notice of which election shall be given prior to the earlier of (i) the date
that is thirty (30) days after consummating the relevant Material Acquisition
and (ii) the date by which the Parent Borrower has to deliver financial
statements in accordance with Section 6.1(a) or (b) in respect of the fiscal
quarter in which such Material Acquisition was consummated), the Consolidated
Senior Secured Leverage Ratio may be 0.50 to 1.00 (or such lesser amount as is
required to comply with clause (x) of the proviso below) greater than the ratios
set forth in the table above or the proviso in the immediately preceding
sentence, as applicable, for four consecutive fiscal quarters starting with the
fiscal quarter in which such Material Acquisition is consummated; provided that
(x) the required Consolidated Senior Secured Leverage Ratio that would apply as
a result of any such step-up shall be no greater than 4.25 to 1.00, (y) such
step-up shall only be permitted twice during this Agreement and (z) there shall
be at least two fiscal quarters in between any such step-ups.

(b) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as at the last day of any period of four consecutive fiscal quarters of
the Parent Borrower and its Subsidiaries ending with any fiscal quarter set
forth below to exceed the ratio set forth below opposite such fiscal quarter:

 

100



--------------------------------------------------------------------------------

Fiscal Quarter Ending

  

Consolidated Total

Leverage Ratio

March 31, 2019    5.75 to 1.00 June 30, 2019    5.75 to 1.00 September 30, 2019
   5.75 to 1.00 December 31, 2019    5.50 to 1.00 March 31, 2020    5.50 to 1.00
June 30, 2020    Not applicable September 30, 2020    Not applicable unless the
Suspension Period has been terminated pursuant to clause (b)(i) of the
definition thereof, in which case 5.50 to 1.00 December 31, 2020    Not
applicable unless the Suspension Period has been terminated pursuant to clause
(b)(i) or (b)(ii) of the definition thereof, in which case 5.25 to 1.00
March 31, 2021    Not applicable unless the Suspension Period has been
terminated pursuant to clause (b)(i), (b)(ii) or (b)(iii) of the definition
thereof, in which case 5.25 to 1.00 June 30, 2021    5.25 to 1.00 September 30,
2021    5.25 to 1.00 December 31, 2021 and thereafter    5.00 to 1.00

Notwithstanding the foregoing, if the Parent Borrower or any of its Subsidiaries
consummates a Material Acquisition, at the election of the Parent Borrower (the
notice of which election shall be given prior to the earlier of (i) the date
that is thirty (30) days after consummating the relevant Material Acquisition
and (ii) the date by which the Parent Borrower has to deliver financial
statements in accordance with Section 6.1(a) or (b) in respect of the fiscal
quarter in which such Material Acquisition was consummated), the Consolidated
Total Leverage Ratio may be 0.50 to 1.00 (or such lesser amount as is required
to comply with clause (x) of the proviso below) greater than the ratios set
forth in the table above (as amended by the first proviso in the immediately
preceding sentence) or the second proviso in the immediately preceding sentence,
as applicable, for four consecutive fiscal quarters starting with the fiscal
quarter in which such Material Acquisition is consummated; provided that (x) the
required Consolidated Total Leverage Ratio that would apply as a result of any
such step-up shall be no more than 5.50 to 1.00, (y) such step-up shall only be
permitted twice during this Agreement and (z) there shall be at least two fiscal
quarters in between any such step-ups.

(c) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio for any period of four consecutive fiscal quarters of the
Parent Borrower and its Subsidiaries ending with any fiscal quarter set forth
below to be less than the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter Ending

  

Consolidated Fixed Charge

Coverage Ratio

March 31, 2019 – March 31, 2020    2.25 to 1.00 June 30, 2020    2.00 to 1.00
September 30, 2020    1.50 to 1.00 unless the Suspension Period has been
terminated pursuant to clause (b)(i) of the definition thereof, in which case
2.25 to 1.00

 

101



--------------------------------------------------------------------------------

Fiscal Quarter Ending

  

Consolidated Fixed Charge

Coverage Ratio

December 31, 2020    1.75 to 1.00 unless the Suspension Period has been
terminated pursuant to clause (b)(i) or (b)(ii) of the definition thereof, in
which case 2.25 to 1.00 March 31, 2021    1.75 to 1.00 unless the Suspension
Period has been terminated pursuant to clause (b)(i), (b)(ii) or (b)(iii) of the
definition thereof, in which case 2.25 to 1.00 June 30, 2021 and thereafter   
2.25 to 1.00

(d) Minimum Liquidity. Permit Liquidity, as of any date from the Second
Amendment Effective Date through March 31, 2021, to be less than $135,000,000.

SECTION 7.2 Limitation on Indebtedness. Create, incur, assume or suffer to exist
any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness of the Parent Borrower to any Subsidiary and of any Subsidiary
Guarantor to the Parent Borrower or any other Subsidiary;

(c) Indebtedness secured by Liens permitted by Section 7.3(g); provided that the
Parent Borrower shall be in compliance, on a pro forma basis after giving effect
to the incurrence of such Indebtedness, with the financial covenants contained
in Section 7.1 recomputed as at the last day of the most recently ended fiscal
quarter of the Parent Borrower and its Subsidiaries for which financial
statements are available as if such Indebtedness had been incurred on the first
day of each relevant period for testing such compliance; provided, further, that
no Indebtedness may be incurred pursuant to this Section 7.2(c) during the
Suspension Period.

(d) Capital Lease Obligations in an aggregate principal amount not to exceed the
greater of (x) $50,000,000 and (y) 3.0% of Consolidated Total Assets (measured
on the date of incurrence of such Capital Lease Obligations) at any one time
outstanding;

(e) Indebtedness outstanding on the Closing Date and listed on Schedule 7.2(e)
and any refinancings, refundings, renewals or extensions thereof (without any
increase in the principal amount thereof);

(f) guarantees made in the ordinary course of business by the Parent Borrower or
any of its Subsidiaries of obligations of any Subsidiary Guarantor;

(g) Indebtedness of the Parent Borrower or its Subsidiaries on account of
industrial revenue bonds in an aggregate principal amount not to exceed the
greater of (x) $50,000,000 and (y) 3.0% of Consolidated Total Assets (measured
on the date of incurrence of such Indebtedness) at anyone one time outstanding;

 

102



--------------------------------------------------------------------------------

(h) guarantees made in the ordinary course of business by the Parent Borrower or
any of its Subsidiaries of lease obligations of their customers in respect of
equipment sold by the Parent Borrower or any of its Subsidiaries to a third
party and then leased to such customer in an aggregate amount outstanding at any
time not to exceed the greater of (x) $50,000,000 and (y) 3.0% of Consolidated
Total Assets (measured on the date of incurrence of such Indebtedness);

(i) Indebtedness in respect of letters of credit (not otherwise permitted under
this Section 7.2) outstanding in the ordinary course of business in an aggregate
face amount not to exceed the greater of (x) $50,000,000 and (y) 3.0% of
Consolidated Total Assets (measured on the date of incurrence of such
Indebtedness);

(j) Indebtedness of (i) any Subsidiary that is not a Loan Party to any other
Subsidiary that is not a Loan Party and (ii) any Subsidiary Guarantor to any
Subsidiary that is not a Loan Party;

(k) Indebtedness of any Foreign Subsidiary or Foreign Subsidiary Holdco to the
Parent Borrower or any other Subsidiary (so long as no Default or Event of
Default shall have occurred and be continuing at the time of the incurrence of
such Indebtedness); provided that (x) the requirements of Section 6.9 are
satisfied and (y) the aggregate principal amount of such Indebtedness at any
time outstanding shall not exceed (A) during the Suspension Period, $50,000,000
and (B) otherwise, the greater of (1) $150,000,000 and (2) 10.0% of Consolidated
Total Tangible Assets (measured on the date of incurrence of such Indebtedness);
provided, further, that any Indebtedness permitted by this Section 7.2(k) shall
be evidenced by a note or similar instrument and pledged in accordance with
Section 6.9 and the Guarantee and Collateral Agreement;

(l) (i) Permitted Unsecured Indebtedness; provided that (x) at the time of, and
after giving effect to, the incurrence of such Indebtedness, no Default or Event
of Default shall have occurred and be continuing (or, with respect to any
Permitted Unsecured Indebtedness incurred to finance the Filtration Acquisition,
no Event of Default under clause (a) or clause (f) of Article VIII shall have
occurred and be continuing) and (y) the Parent Borrower shall be in compliance,
on a pro forma basis after giving effect to the incurrence of such Indebtedness,
with the financial covenant contained in Section 7.1(b), in each case recomputed
as at the last day of the most recently ended fiscal quarter of the Parent
Borrower and its Subsidiaries for which financial statements are available as if
such Indebtedness had been incurred on the first day of such period (or, at the
election of the Parent Borrower, with respect to any Permitted Unsecured
Indebtedness incurred to finance the Filtration Acquisition, the Consolidated
Total Leverage Ratio of the Parent Borrower and its Subsidiaries, on a pro forma
basis after giving effect to the incurrence of such Indebtedness, shall not
exceed 5.75 to 1.00 (or, if the Parent Borrower issues at least $75 million of
Capital Stock after the date of execution of the Filtration Acquisition
Agreement but on or prior to the consummation of the Filtration Acquisition,
5.25 to 1.00) recomputed as at the last day of the most recently ended fiscal
quarter of the Parent Borrower and its Subsidiaries for which financial
statements are available as of the date of execution of the Filtration
Acquisition Agreement as if the Filtration Acquisition and related financings or
other transactions (without regard to the making of any earn-out payments) had
occurred on the first day of the relevant period for testing such compliance)
and (ii) any guarantee by any Subsidiary in respect of any Permitted Unsecured
Indebtedness; provided that (x) no Subsidiary that is not a Loan Party shall
guarantee any Permitted Unsecured Indebtedness and (y) any such guarantee in
respect of Permitted Unsecured Indebtedness shall be unsecured; provided,
further, that no Indebtedness may be incurred pursuant to this Section 7.2(l)
during the Suspension Period unless the Net Cash Proceeds of such Indebtedness
are applied to prepay the Term Loans as set forth in Section 2.12(f) within five
Business Days after such incurrence;

 

103



--------------------------------------------------------------------------------

(m) Indebtedness incurred in connection with or in substitution or replacement
of a Receivables Transfer Program in an aggregate principal amount not to exceed
the greater of (x) $125,000,000 and (y) 7.5% of Consolidated Total Assets
(measured on the date of incurrence of such Indebtedness);

(n) (i) Permitted Subordinated Indebtedness; provided that the Parent Borrower
shall be in compliance, on a pro forma basis after giving effect to the
incurrence of such Indebtedness, with the financial covenant contained in
Section 7.1(b), recomputed on a pro forma basis as at the last day of the most
recently ended fiscal quarter of the Parent Borrower and its Subsidiaries for
which financial statements are available as if such Indebtedness had been
incurred on the first day of such period and (ii) any guarantee by any
Subsidiary in respect of any Permitted Subordinated Indebtedness; provided that
(x) no Subsidiary that is not a Loan Party shall guarantee any Permitted
Subordinated Indebtedness and (y) any such guarantee shall be subordinated to
the prior payment in full of the Obligations on the same basis as the related
Permitted Subordinated Indebtedness; provided, further, that no Indebtedness may
be incurred pursuant to this Section 7.2(n) during the Suspension Period unless
the Net Cash Proceeds of such Indebtedness are applied to prepay the Term Loans
as set forth in Section 2.12(f) within five Business Days after such incurrence
;

(o) unsecured Indebtedness not otherwise permitted by this Section 7.2 in an
aggregate principal amount not to exceed (i) during the Suspension Period,
$25,000,000 and (ii) otherwise, the greater of (A) $60,000,000 and (B) 3.25% of
Consolidated Total Assets (measured on the date of incurrence of such
Indebtedness);

(p) (i) Obligations under or in respect of interest rate Swap Agreements up to
an aggregate notional principal amount not to exceed at any time an amount equal
to the Commitments of all the Lenders in the aggregate at such time,
(ii) Obligations owing under Swap Agreements entered into in order to manage
existing or anticipated exchange rate or commodity price risks and not for
speculative purposes, (iii) Obligations in respect of Swap Agreements entered
into in connection with any Permitted Bond Hedge Transaction and
(iv) Obligations in respect of Swap Agreements entered into in connection with
any Permitted Warrant Transaction;

(q) Indebtedness of a Subsidiary of the Parent Borrower acquired pursuant to the
Filtration Acquisition; provided that the Consolidated Senior Secured Leverage
Ratio of the Parent Borrower and its Subsidiaries, computed on a pro forma basis
as at the last day of the most recently ended fiscal quarter of the Parent
Borrower and its Subsidiaries for which financial statements are available as of
the date of execution of the Filtration Acquisition Agreement giving effect to
the Indebtedness contemplated by this clause (q) and calculated as if the
Filtration Acquisition and related financings or other transactions (without
regard to the making of any earn-out payments) had occurred on the first day of
the relevant period for testing such compliance, is no greater than 4.00 to
1.00; and

(r) Indebtedness of the Parent Borrower and the Restricted Subsidiaries assumed
in connection with Permitted Business Acquisitions or similar Investments so
long as (i) after giving effect to the assumption of such Indebtedness and such
Permitted Business Acquisition on a pro forma basis as of the last day of the
most recent period of four consecutive fiscal quarters have been delivered, the
Parent Borrower shall be in compliance, on a pro forma basis with the financial
covenants contained in Section 7.1(a) and (b), in each case recomputed as at the
last day

 

104



--------------------------------------------------------------------------------

of the most recently ended fiscal quarter of the Parent Borrower and its
Restricted Subsidiaries for which financial statements are available as if such
Indebtedness had been incurred on the first day of such period, (ii) before and
after giving effect thereto, no Event of Default shall have occurred and be
continuing and (iii) any such Indebtedness shall be unsecured or secured only by
a mortgage, purchase money security interest, Capital Lease Obligation or
similar arrangement on the Property acquired in connection with such Permitted
Business Acquisition or similar Investment (and any accessions thereto or
improvements thereon), and no Lien shall extend to cover any other Property of
the Parent Borrower or any Subsidiary Guarantor; provided that no Indebtedness
may be incurred pursuant to this Section 7.2(r) during the Suspension Period.

For purposes of determining compliance with this Section 7.2, (A) Indebtedness
need not be permitted solely by reference to one category of permitted
Indebtedness described in Section 7.2(a) through (r) but may be permitted in
part under any combination thereof and (B) in the event that an item of
Indebtedness (or any portion thereof) meets the criteria of one or more of the
categories of permitted Indebtedness described in Sections 7.2(a) through (r),
the Parent Borrower shall, in its sole discretion, classify or reclassify, or
later divide, classify or reclassify, such item of Indebtedness (or any portion
thereof) in any manner that complies with this Section 7.2 and will only be
required to include the amount and type of such item of Indebtedness (or any
portion thereof) in one of the above clauses and such item of Indebtedness shall
be treated as having been incurred or existing pursuant to only one of such
clauses.

SECTION 7.3 Limitation on Liens. Create, incur, assume or suffer to exist any
Lien upon any of its Property or revenues, whether now owned or hereafter
acquired, except for:

(a) Liens for taxes, assessments or charges not yet due or which are being
contested in good faith by appropriate proceedings; provided that adequate
reserves with respect thereto are maintained on the books of the Parent Borrower
or its Subsidiaries, as the case may be, in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
supplier’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or which are being contested
in good faith by appropriate proceedings and Liens securing judgments to the
extent not constituting an Event of Default pursuant to Section 8(h);

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the Property subject thereto or materially interfere with the ordinary
conduct of the business of the Parent Borrower or any of its Subsidiaries;

(f) Liens in existence on the Closing Date listed on Schedule 7.3(f) (and any
replacements or extensions thereof), securing Indebtedness permitted by
Section 7.2(e); provided that no such Lien is spread to cover any additional
Property after the Closing Date and that the amount of Indebtedness secured
thereby is not increased;

 

105



--------------------------------------------------------------------------------

(g) Liens upon real and/or tangible personal Property acquired after the Closing
Date (by purchase, construction or otherwise) by the Parent Borrower or any of
its Subsidiaries, each of which Liens either (i) existed on such Property before
the time of its acquisition and was not created in anticipation thereof or
(ii) was created solely for the purpose of securing Indebtedness representing,
or incurred to finance, refinance or refund, the cost (including the cost of
construction) of such Property and permitted by Section 7.2; provided that
(A) no such Lien shall extend to or cover any Property of the Parent Borrower or
such Subsidiary other than the Property so acquired or financed, and (B) the
principal amount of Indebtedness secured by any such Lien shall at no time
exceed 80% of the fair market value (as determined in good faith by a
Responsible Officer) of such Property at the time it was acquired (by purchase,
construction or otherwise);

(h) Liens created pursuant to the Security Documents;

(i) any interest or title of a lessor under any lease entered into by the Parent
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

(j) Liens arising from precautionary UCC financing statement filings regarding
operating leases or consignment arrangements entered into by the Parent Borrower
or its Subsidiaries in the ordinary course of business;

(k) Liens in favor of banking institutions encumbering the deposits (including
the right of setoff) held by such banking institutions in the ordinary course of
business and which are within the general parameters customary in the banking
industry;

(l) Liens on property or assets acquired pursuant to any Permitted Business
Acquisition or similar Investment, or on property or assets of a Person in
existence at the time such Person is acquired pursuant to such Permitted
Business Acquisition or similar Investment or otherwise becomes a Subsidiary of
the Parent Borrower; provided that (i) any Indebtedness that is secured by such
Liens is permitted to exist under Section 7.2, (ii) such Liens are not created
in anticipation of such Permitted Business Acquisition or similar Investment or
such Person otherwise becoming a Subsidiary of the Parent Borrower and do not
attach to any other asset of the Parent Borrower or any of its Subsidiaries
other than any replacements of such property or assets and accessions thereto
and proceeds thereof, or, in the case of any acquired Subsidiary, after-acquired
property of such Person of the same type and consistent with that contemplated
at the time such original Lien was created and (iii) such Liens secure no
greater principal amount of Indebtedness than the aggregate principal amount of
the Indebtedness, if any, secured by such Liens on the date of such Permitted
Business Acquisition or similar Investment or date on which such Person
otherwise becomes a Subsidiary;

(m) Liens not otherwise permitted by this Section 7.3 so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Parent Borrower and
all Subsidiaries) (A) during the Suspension Period, $15,000,000 and
(B) otherwise, the greater of (1) $50,000,000 and (2) 3.0% of Consolidated Total
Assets (measured on the date of incurrence of such Liens);

(n) Liens securing Indebtedness permitted by Section 7.2(e) on the real property
of the Parent Borrower or its Subsidiaries in Largo, Florida;

 

106



--------------------------------------------------------------------------------

(o) Liens on accounts receivable or related ancillary rights and assets sold,
transferred, encumbered or otherwise disposed of, or purported to have been
sold, transferred, encumbered or otherwise disposed of pursuant to a Receivables
Transfer Program in accordance with Section 7.5(k);

(p) Liens in the nature of escrow arrangements for deferred payments to be made
in connection with a Permitted Business Acquisition to the extent such payments
constitute amounts permitted under Section 7.8(k) and the rights of any
beneficiary thereunder; and

(q) Liens on property or assets acquired pursuant to the Filtration Acquisition,
or on property or assets of a Subsidiary of the Parent Borrower in existence at
the time such Subsidiary is acquired pursuant to the Filtration Acquisition;
provided that (i) any Indebtedness that is secured by such Liens is permitted to
exist under Section 7.2(q), (ii) such Liens do not attach to any other asset of
the Parent Borrower or any of its Subsidiaries other than any replacements of
such property or assets and accessions thereto and proceeds thereof, or, in the
case of any acquired Subsidiary, after-acquired property of such Person of the
same type and consistent with that contemplated at the time such original Lien
was created and (iii) such Liens secure no greater principal amount of
Indebtedness than the aggregate principal amount of the Indebtedness, if any,
secured by such Liens on the date of the Filtration Acquisition.

For purposes of determining compliance with this Section 7.3, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens described in Section 7.3(a) through (q) but may
be permitted in part under any combination thereof and (B) in the event that a
Lien securing an item of Indebtedness (or any portion thereof) meets the
criteria of one or more of the categories of permitted Liens described in
Section 7.3(a) through (q), the Parent Borrower shall, in its sole discretion,
classify or reclassify, or later divide, classify or reclassify, such Lien
securing such item of Indebtedness (or any portion thereof) in any manner that
complies with this covenant and will only be required to include the amount and
type of such Lien or such item of Indebtedness secured by such Lien in one of
the above clauses and such Lien securing such item of Indebtedness will be
treated as being incurred or existing pursuant to only one of such clauses.

SECTION 7.4 Limitation on Fundamental Changes. Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), consummate a Division as the Dividing
Person or Dispose of all or substantially all of its Property or business
except:

(a) (i) any Subsidiary may be merged or consolidated with or into the Parent
Borrower (provided that the Parent Borrower shall be the continuing or surviving
Person), any Subsidiary Guarantor (provided that the Subsidiary Guarantor shall
be the continuing or surviving Person) or an entity that will become a
Subsidiary Guarantor following a Permitted Business Acquisition; (ii) any
Subsidiary (other than a Subsidiary Guarantor) may be merged or consolidated
with or into a Subsidiary Guarantor (provided that the Subsidiary Guarantor
shall be the continuing or surviving Person), (iii) any Subsidiary that is a
limited liability company may consummate a Division as the Dividing Person if,
immediately upon the consummation of the Division, any assets of the applicable
Dividing Person not held by the Dividing Person or one of more Wholly-Owned
Subsidiaries are held by Persons to whom such assets could have been transferred
in compliance with Section 7.5 immediately prior to the consummation of the
Division (provided that (w) any Division consummated in reliance on clause
(iii) above shall be deemed to be a utilization of the applicable baskets in
Section 7.5, (x) any such Division of a Material Domestic Subsidiary shall only
be permitted if each Division Successor is a Material Domestic Subsidiary that
is (or upon consummation of such Division becomes) a Loan Party, (y)

 

107



--------------------------------------------------------------------------------

any such Division of a Material Foreign Subsidiary that is a Pledge Eligible
Foreign Subsidiary (100%) shall only be permitted if each Division Successor is
a Material Foreign Subsidiary that is a Pledge Eligible Foreign Subsidiary
(100%) and (z) any such Division of a Material Foreign Subsidiary that is a
Pledge Eligible Foreign Subsidiary (65%) shall only be permitted if each
Division Successor is a Material Foreign Subsidiary that is either a Pledge
Eligible Foreign Subsidiary (100%) or a Pledge Eligible Foreign Subsidiary
(65%)) and (iv) the Parent Borrower may be merged or consolidated with or into
any Subsidiary provided that if the Parent Borrower shall not be the continuing
or surviving Person (any such continuing or surviving Person, the “Successor
Borrower”), (w) the Successor Borrower shall be an entity organized or existing
under the laws of the United States or any state or other political subdivision
thereof, (x) the Successor Borrower shall expressly assume all the obligations
of the Parent Borrower under this Agreement and the other Loan Documents to
which the Parent Borrower is a party pursuant to a supplement hereto or thereto
in form and substance reasonably satisfactory to the Administrative Agent,
(y) each Loan Party other than the Parent Borrower, unless it is the other party
to such merger or consolidation, shall have reaffirmed, pursuant to an agreement
in form and substance reasonably satisfactory to the Administrative Agent, that
its guarantee of, and grant of any Liens as security for, the Obligations shall
apply to the Successor Borrower’s obligations under this Agreement and (z) the
Parent Borrower shall have delivered to the Administrative Agent a certificate
of a Responsible Officer and an opinion of counsel, each stating that such
merger or consolidation complies with this Agreement; provided, further, that
(1) no Event of Default exists after giving effect to such merger or
consolidation, and (2) if the foregoing requirements are satisfied, the
Successor Borrower will succeed to, and be substituted for, the Parent Borrower
under this Agreement and the other Loan Documents and shall become the “Parent
Borrower” for all purposes of the Loan Documents; provided, further, that the
Parent Borrower agrees to provide, within three Business Days of any request
therefor, (A) any documentation and other information about such Successor
Borrower as shall have been reasonably requested in writing by any Lender
through the Administrative Agent that such Lender shall have reasonably
determined is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act and (B) to any Lender that requests the same in writing through the
Administrative Agent, a Beneficial Ownership Certification in relation to the
Successor Borrower;

(b) (i) any Subsidiary may Dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Parent Borrower or any Subsidiary Guarantor in
which the Parent Borrower has an equal or higher direct or indirect ownership
percentage and (ii) any Subsidiary that is not a Loan Party may Dispose of any
or all of its assets (upon voluntary liquidation or otherwise) to any other
Subsidiary that is not a Loan Party in which the Parent Borrower has an equal or
higher direct or indirect ownership percentage or any Subsidiary Guarantor;

(c) any Foreign Subsidiary may be merged or consolidated with or into any other
Foreign Subsidiary (provided that if (1) one such Subsidiary is a Wholly-Owned
Foreign Subsidiary, such Wholly-Owned Foreign Subsidiary shall be the continuing
or surviving Person, (2) one such Subsidiary is a Pledge Eligible Foreign
Subsidiary (65%), such Pledge Eligible Foreign Subsidiary (65%) shall be the
continuing or surviving Person or the continuing or surviving Person shall be
designated a Pledge Eligible Foreign Subsidiary (65%) and (3) one such
Subsidiary is a Pledge Eligible Foreign Subsidiary (100%), the Pledge Eligible
Foreign Subsidiary (100%) shall be the continuing or surviving Person or the
continuing or surviving Person shall be designated a Pledge Eligible Foreign
Subsidiary (100%)); and

(d) to the extent permitted by Section 7.5.

 

108



--------------------------------------------------------------------------------

SECTION 7.5 Limitation on Sale of Assets. Dispose of any of its Property or
business (including receivables and leasehold interests), whether now owned or
hereafter acquired, or, in the case of any Subsidiary, issue or sell any shares
of such Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

(b) the sale or other Disposition of inventory in the ordinary course of
business;

(c) Dispositions permitted by Section 7.4(b);

(d) the sale or issuance of the Capital Stock of (i) any Subsidiary to the
Parent Borrower or any Subsidiary Guarantor, (ii) any Subsidiary (other than a
Subsidiary Guarantor) to any Subsidiary Guarantor and (iii) any Subsidiary that
is not a Loan Party to any other Subsidiary;

(e) the sale or transfer of any Capital Stock of any Subsidiary that is not a
Loan Party acquired pursuant to a Permitted Business Acquisition to any other
Subsidiary;

(f) any Asset Sale (including any sale and leaseback transactions permitted by
Section 7.11) or Recovery Event; provided that (i) the aggregate fair market
value of all assets sold in connection with Asset Sales in reliance on this
clause (f) shall not exceed (x) 10% of Consolidated Total Assets (measured as of
the last day of the immediately preceding fiscal year of the Parent Borrower and
its Subsidiaries for which audited financial statements are available) in any
fiscal year and (y) 20% of Consolidated Total Assets (measured as of the last
day of the most recently ended fiscal quarter of the Parent Borrower and its
Subsidiaries for which financial statements are available, but tested only at
incurrence) in the aggregate during any four-year rolling period and (ii) the
aggregate amount of Consolidated EBITDA attributable to all assets sold in
connection with Asset Sales in reliance on this clause (f) shall not exceed
(x) 7.5% of Consolidated EBITDA (measured based on Consolidated EBITDA for the
immediately preceding fiscal year of the Parent Borrower and its Subsidiaries
for which audited financial statements are available) in any fiscal year and
(y) 15% of Consolidated EBITDA (measured based on Consolidated EBITDA for the
most recently ended period of four consecutive fiscal quarters of the Parent
Borrower and its Subsidiaries for which financial statements are available, but
tested only at incurrence) in the aggregate during any four-year rolling period;
provided, further, that the requirements of Section 2.12(b) are complied with in
connection with such Asset Sale or Recovery Event;

(g) monetary payments made in the ordinary course of business;

(h) the sale or discount without recourse of accounts receivable arising in the
ordinary course of business of the Parent Borrower or its Subsidiaries in
connection with the compromise or collection thereof;

(i) the sale or issuance of a minimal number of any Foreign Subsidiary’s Capital
Stock to a foreign national to the extent required by local law in a
jurisdiction outside the United States;

(j) any Disposition of Property or business or series of related Dispositions of
Property or businesses which yields net proceeds to the Parent Borrower or any
of its Subsidiaries (valued at the initial principal amount thereof in the case
of non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) of less than the
greater of (x) $25,000,000 and (y) 1.5% of Consolidated Total Assets (measured
on the date of such Disposition);

(k) the sale, transfer, encumbrance or other disposition of accounts receivable
or related ancillary rights and assets pursuant to a Receivables Transfer
Program;

 

109



--------------------------------------------------------------------------------

(l) the sale, transfer, encumbrance or other disposition of securities or
related ancillary rights and assets pursuant to sales, marketing and
distribution arrangements;

(m) Dispositions of Property from the Parent Borrower or a Subsidiary Guarantor
to the Parent Borrower or another Subsidiary Guarantor; and

(n) Dispositions of Property from any Subsidiary that is not a Loan Party to any
other Subsidiary that is not a Loan Party.

Any Collateral which is sold, transferred or otherwise conveyed pursuant to this
Section 7.5 to a Person other than the Parent Borrower and its Subsidiaries
shall, upon the consummation of such sale in accordance with the terms of this
Agreement and the other Loan Documents, be released from the Liens granted
pursuant to the Security Documents and each Lender hereby authorizes and
instructs the Administrative Agent to take such action as the Parent Borrower
reasonably may request to evidence such release.

SECTION 7.6 Limitation on Restricted Payments. Declare or pay any dividend
(other than dividends payable solely in Capital Stock of the Person making such
dividend) on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any shares of any class of Capital Stock of
the Parent Borrower or any Subsidiary or any warrants or options to purchase any
such Capital Stock, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of the Parent Borrower or any Subsidiary
(collectively, “Restricted Payments”), except:

(a) that (i) any Subsidiary that is not a Loan Party may make Restricted
Payments to the Parent Borrower or any Wholly-Owned Subsidiary and (ii) any
Subsidiary Guarantor may make Restricted Payments to the Parent Borrower or any
Subsidiary Guarantor;

(b) (A) repurchases of Capital Stock made in order to fulfill the obligations of
the Parent Borrower or any Subsidiary under an employee or director stock
purchase plan or similar plan covering employees of the Parent Borrower or any
Subsidiary as from time to time in effect and (B) cash payments made in lieu of
issuing fractional shares of Borrower’s Capital Stock, in an aggregate amount
for purposes of clauses (A) and (B) not to exceed $25,000,000 per year; provided
that no Restricted Payments may be made pursuant to this Section 7.6(b) during
the Suspension Period.

(c) redemptions of Capital Stock in connection with a rights plan adopted by the
Board of Directors of the Parent Borrower in an aggregate amount equal to
$25,000,000 since the Closing Date; provided that during the Suspension Period,
the Restricted Payments made pursuant to this Section 7.6(c) shall not exceed
$5,000,000;

(d) the Parent Borrower may make Restricted Payments in any fiscal year in an
aggregate amount not to exceed $40,000,000; provided that during the Suspension
Period, the Restricted Payments made pursuant to this Section 7.6(d) shall not
exceed $30,000,000;

(e) so long as (i) the Consolidated Senior Secured Leverage Ratio of the Parent
Borrower and its Subsidiaries, computed on a pro forma basis (giving effect to
such Restricted Payment and any Indebtedness incurred in connection therewith)
as at the last day of the most recently ended fiscal quarter of the Parent
Borrower and its Subsidiaries for which financial statements are available, is
no greater than 3.50 to 1.00 and no Event of Default has occurred and is
continuing or would result therefrom, the Parent Borrower may make Restricted
Payments in an unlimited amount; provided that no Restricted Payments may be
made pursuant to this Section 7.6(e) during the Suspension Period;

 

110



--------------------------------------------------------------------------------

(f) the Parent Borrower may (i) pay any premium or other amount in respect of,
and otherwise perform its obligations under, any Permitted Bond Hedge
Transaction or Permitted Warrant Transaction and (ii) make any Restricted
Payments and/or payments or deliveries required by the terms of, and otherwise
perform its obligations under, any Permitted Bond Hedge Transaction or Permitted
Warrant Transaction (including making payments and/or deliveries due upon
exercise and settlement or termination thereof); and

(g) the Parent Borrower or any Subsidiary Borrower may make any Restricted
Payments and/or payments or deliveries in shares of common stock (or other
securities or property following a merger event or other change of the common
stock of the Parent Borrower or any such Subsidiary Borrower) (and cash in lieu
of fractional shares) and/or cash required by the terms of, and otherwise
perform its obligations under, any Permitted Unsecured Indebtedness (including
making payments of interest and principal thereon, making payments due upon
required repurchase thereof and/or making payments and deliveries due upon
conversion thereof).

SECTION 7.7 [Reserved]

SECTION 7.8 Limitation on Investments, Loans and Advances. Make any advance,
loan, extension of credit (by way of guaranty or otherwise) or capital
contribution to, or purchase any stock, bonds, notes, debentures or other
securities of or any assets constituting all or a material part of a business
unit of, or make any other investment in, any Person (collectively,
“Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in Cash Equivalents;

(c) Guarantee Obligations permitted by Section 7.2;

(d) loans and advances to employees or directors of the Parent Borrower or its
Subsidiaries in the ordinary course of business (including for travel,
entertainment and relocation expenses) in an aggregate amount for the Parent
Borrower and its Subsidiaries not to exceed $5,000,000 at any one time
outstanding; provided, however that this provision shall not limit key man
insurance;

(e) the investment by the Parent Borrower or its Subsidiaries of accounts
receivable or related rights and assets pursuant to a Receivables Transfer
Program into a Subsidiary;

(f) Investments made by the Parent Borrower or any of its Subsidiaries with the
proceeds of any Reinvestment Deferred Amount;

(g) Investments by the Parent Borrower or any of its Subsidiaries in the Parent
Borrower or any Subsidiary Guarantor in the ordinary course of business;

(h) Investments (including debt obligations and Capital Stock) by the Parent
Borrower or its Subsidiaries received in connection with the bankruptcy or
reorganization of suppliers and customers and in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business;

 

111



--------------------------------------------------------------------------------

(i) so long as no Default or Event of Default shall have occurred and be
continuing, the Parent Borrower or any Subsidiary may make advances, loans or
extensions of credit to any Foreign Subsidiary or Foreign Subsidiary Holdco;
provided that the Indebtedness of such Foreign Subsidiary or Foreign Subsidiary
Holdco is permitted under Section 7.2(k);

(j) in addition to Investments otherwise permitted by this Section 7.8, so long
as no Default or Event of Default shall have occurred and be continuing,
Investments by the Parent Borrower or any of its Subsidiaries; provided that
(x) to the extent such Investments consist of equity investments (by way of
capital contribution or otherwise) in any Subsidiary, the requirements of
Section 6.9 are satisfied and (y) the Consolidated Senior Secured Leverage Ratio
of the Parent Borrower and its Subsidiaries, computed on a pro forma basis
(giving effect to such Investments and any Indebtedness incurred in connection
therewith) as at the last day of the most recently ended fiscal quarter of the
Parent Borrower and its Subsidiaries for which financial statements are
available, is no greater than the Consolidated Senior Secured Leverage Ratio
that is 0.25x lower than the Consolidated Senior Secured Leverage Ratio in
effect for such fiscal quarter under Section 7.1(a) ; provided that no
Investments may be made pursuant to this Section 7.8(j) during the Suspension
Period;

(k) other Investments constituting Permitted Business Acquisitions; provided
that no Investments may be made pursuant to this Section 7.8(k) during the
Suspension Period;

(l) in addition to Investments otherwise permitted by this Section 7.8, so long
as no Default or Event of Default shall have occurred and be continuing,
Investments by the Parent Borrower or any of its Subsidiaries in an aggregate
amount (valued at cost) not to exceed the greater of (x) $75,000,000 and
(y) 3.5% of Consolidated Total Assets (measured on the date of the making of
such Investment) at any time outstanding; provided that during the Suspension
Period, no more than $50,000,000 of Investments may be outstanding at any time
under this Section 7.8(l); and

(m) to the extent constituting Investments, any (i) interest rate Swap
Agreements in the ordinary course of business up to an aggregate notional
principal amount not to exceed at any time an amount equal to the Commitments of
all the Lenders in the aggregate at such time, (ii) Swap Agreements in the
ordinary course of business entered into in order to manage existing or
anticipated exchange rate or commodity price risks and not for speculative
purposes or (iii) Permitted Bond Hedge Transaction or any Permitted Warrant
Transaction.

For purposes of this Agreement, the amount of any Investment shall be the
original cost of such Investment plus the cost of all additions thereto, without
any adjustments for increases or decreases in value, or write-ups, write-downs
or write-offs with respect to such Investment, but giving effect to any
repayments of principal in the case of Investments in the form of loans and any
return of capital or return on Investment in the case of equity Investments
(whether as a distribution, dividend, redemption or sale, but not in excess of
the amount of the initial Investment).

SECTION 7.9 Limitation on Optional Payments and Modifications of Debt
Instruments, etc. (a) Make or offer to make any voluntary payment, prepayment,
repurchase or redemption of or otherwise defease or segregate funds (any such
action, a “Prepayment”) with respect to Permitted Subordinated Indebtedness or
Permitted Unsecured Indebtedness, unless (i) both immediately prior to and
immediately after giving effect to any such Prepayment, no Default or Event of
Default shall have occurred and be continuing, (ii) the Parent Borrower and the
Subsidiaries are in compliance, on a pro forma basis after giving effect to such
Prepayment, with the financial covenants contained in Section 7.1, recomputed as
at the last day of the most recently ended fiscal quarter of the Parent Borrower
and its

 

112



--------------------------------------------------------------------------------

Subsidiaries for which financial statements are available and (iii) such
Prepayment is not made during the Suspension Period, except this Section 7.9(a)
shall not limit payments or deliveries by the Parent Borrower or any Subsidiary
Borrower in shares of common stock (or other securities or property following a
merger event or other change of the common stock of the Parent Borrower or any
such Subsidiary Borrower) (and cash in lieu of fractional shares) and/or cash
required by the terms of, and otherwise perform its obligations under, any
Permitted Unsecured Indebtedness (including making payments of interest and
principal thereon, making payments due upon required repurchase thereof and/or
making payments and deliveries due upon conversion thereof);

(b) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to any Permitted Subordinated
Indebtedness (i) which amends or modifies the subordination provisions contained
therein; (ii) which shortens the fixed maturity, or increases the rate or
shortens the time of payment of interest on, or increases the amount or shortens
the time of payment of any principal or premium payable whether at maturity, at
a date fixed for prepayment or by acceleration or otherwise of such
Indebtedness, or increases the amount of, or accelerates the time of payment of,
any fees payable in connection therewith; (iii) which relates to the affirmative
or negative covenants, events of default or remedies under the documents or
instruments evidencing such Indebtedness and the effect of which is to subject
the Parent Borrower or any of its Subsidiaries, to any more onerous or more
restrictive provisions; or (iv) which otherwise adversely affects the interests
of the Lenders as senior creditors or the interests of the Lenders under this
Agreement or any other Loan Document in any respect;

(c) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to any Permitted Unsecured
Indebtedness (i) which shortens the fixed maturity so that any part of the
principal of which is stated to be payable or is required to be paid (whether by
way of mandatory sinking fund, mandatory redemption, mandatory prepayment or
other mandatory payment) prior to the final maturity date of the Term Loans then
outstanding or, if later, the Revolving Credit Termination Date (provided,
however, that, if the Parent Borrower or any Subsidiary Guarantor has the right
to elect to pay, or elects to pay, the principal amount of any such Permitted
Unsecured Indebtedness in cash upon a holder’s exercise of its conversion or
exchange right under such Permitted Unsecured Indebtedness, such right or
payment is not limited by this clause (i)); (ii) which adds any financial
maintenance covenant, (iii) [reserved]; (iv) which relates to the events of
default under the documents or instruments evidencing such Indebtedness and that
results in such Indebtedness having events of default that are materially more
favorable to the holders of such Indebtedness than the events of default set
forth in this Agreement; or (v) which, in the reasonable judgment of the Parent
Borrower, results in the covenants under the documents or instruments evidencing
such Indebtedness that were not generally customary for similarly situated
issuers in capital markets transactions at the time such Indebtedness was
issued; or

(d) amend its certificate of incorporation in any manner materially adverse to
the Lenders without the prior written consent of the Required Lenders.

SECTION 7.10 Limitation on Transactions with Affiliates. Enter into any
transaction, including any purchase, sale, lease or exchange of Property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than transactions between or among the Parent
Borrower and the Subsidiary Guarantors) that involves consideration in excess of
$2,500,000 for such transaction unless such transaction is (a) not otherwise
prohibited under this Agreement and (b) upon fair and reasonable terms no less
favorable to the Parent Borrower or such Subsidiary, as the case may be, than it
would obtain in a comparable arm’s length transaction with a Person which is not
an Affiliate, except that this Section 7.10 shall not prohibit (i) the sale,
transfer, encumbrance or other disposition by the Parent Borrower or its
Subsidiaries to a Subsidiary of accounts

 

113



--------------------------------------------------------------------------------

receivable or related ancillary rights or assets, or interests therein, pursuant
to a Receivables Transfer Program, (ii) overhead and other ordinary course
allocations of costs and services on a reasonable basis, (iii) allocations of
tax liabilities and other tax-related items among the Parent Borrower and its
Affiliates based principally upon the financial income, taxable income, credits
and other amounts directly related to the respective parties, (iv) any
incurrence of Indebtedness not prohibited by Section 7.2, (iii) any Restricted
Payment not prohibited by Section 7.6, (iv) any Investment permitted by
Section 7.8 specifically contemplated by Section 7.8 to be made among Affiliates
or (v) transactions between or among the Parent Borrower and its Subsidiaries in
the ordinary course of business which are pursuant to customary transfer pricing
arrangements or for the achievement of operating efficiencies (but not involving
(x) an Investment not specifically contemplated by Section 7.8 to be made among
Affiliates or (y) an Asset Sale not otherwise permitted under this Agreement).

SECTION 7.11 Limitation on Sales and Leasebacks. Enter into any arrangement with
any Person providing for the leasing by the Parent Borrower or any Subsidiary of
real or personal property which has been or is to be sold or transferred by the
Parent Borrower or such Subsidiary to such Person or to any other Person to whom
funds have been or are to be advanced by such Person on the security of such
property or rental obligations of the Parent Borrower or such Subsidiary, except
in respect of assets the aggregate fair market value of which does not exceed
the greater of (x) $75,000,000 and (y) 3.5% of Consolidated Total Assets
(measured on the date of such sale and leaseback transaction).

SECTION 7.12 Limitation on Changes in Fiscal Periods. Change the Parent
Borrower’s or any Subsidiary’s method of determining fiscal quarters or fiscal
years.

SECTION 7.13 Limitation on Negative Pledge Clauses. Enter into or suffer to
exist or become effective any agreement which prohibits or limits the ability of
the Parent Borrower or any of its Subsidiaries to create, incur, assume or
suffer to exist any Lien upon any of its Property or revenues, whether now owned
or hereafter acquired, to secure the Obligations or, in the case of any
Subsidiary Guarantor, its obligations under the Guarantee and Collateral
Agreement, other than (a) this Agreement and the other Loan Documents, (b) any
agreements governing any purchase money Liens, Capital Lease Obligations
otherwise permitted hereby or Liens permitted by Sections 7.3(f), (g), (l) or
(q) (in which case, any prohibition or limitation shall only be effective
against the assets financed thereby) and (c) any agreement entered into in
connection with a Receivables Transfer Program that prohibits or limits the
ability of the Parent Borrower or any of its Subsidiaries to create, incur,
assume or suffer to exist any Lien upon the accounts receivable or related
ancillary rights or assets, or interests therein, sold, transferred, encumbered
or otherwise disposed of pursuant to such Receivable Transfer Program.

SECTION 7.14 Limitation on Restrictions on Subsidiary Distributions. Enter into
or suffer to exist or become effective any consensual encumbrance or restriction
on the ability of any Subsidiary to (a) pay dividends or make any other
distributions in respect of any Capital Stock of such Subsidiary held by, or pay
any Indebtedness owed to, the Parent Borrower or any other Subsidiary, (b) make
loans or advances to, or other Investments in, the Parent Borrower or any other
Subsidiary or (c) transfer any of its assets to the Parent Borrower or any other
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents, (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement which
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary and (iii) any restrictions
imposed pursuant to a Receivables Transfer Program with respect to a Subsidiary
established solely for the purpose of a Receivables Transfer Program.

SECTION 7.15 Limitation on Lines of Business. Enter into any business, either
directly or through any Subsidiary, except for those businesses in which the
Parent Borrower or any of its Subsidiaries is engaged on the date of this
Agreement or which are reasonably related thereto.

 

114



--------------------------------------------------------------------------------

SECTION 7.16 Limitation on Use of Proceeds. Request any Loan or Letter of
Credit, and the Parent Borrower shall not use, shall procure that its
Subsidiaries shall not use, and shall use its reasonable best efforts to procure
that its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Loan or Letter of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country to the extent such activities, business or transaction
would be prohibited by Sanctions if conducted by a Person organized in any
jurisdiction governed by the laws of the United States, the United Kingdom or in
a European Union member state in which the Parent Borrower or any of its
Subsidiaries is organized from time to time, or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

ARTICLE VIII. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) Any Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or any Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation or any other
amount payable hereunder or under any other Loan Document within five days after
any such interest or other amount becomes due in accordance with the terms
hereof; or

(b) Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or which is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) Any Loan Party shall default in the observance or performance of any
covenant contained in clause (i) of Section 6.4(a) (with respect to the
Borrowers only), Section 6.7(a) or Article VII; or

(d) Any Loan Party shall default in the observance or performance of any other
covenant contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Article VIII), and such default
shall continue unremedied for a period of 30 days after receipt by the Parent
Borrower of written notice thereof by the Administrative Agent or the Required
Lenders; or

(e) The Parent Borrower or any of its Subsidiaries shall (i) default in making
any payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Loans) on the scheduled or original due date with
respect thereto; or (ii) default in making any payment of any interest on any
such Indebtedness beyond the period of grace (not to exceed 31 days), if any,
provided in the instrument or agreement under which such Indebtedness was
created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided

 

115



--------------------------------------------------------------------------------

that a default, event or condition described in clause (i), (ii) or (iii) of
this paragraph (e) shall not at any time constitute an Event of Default if the
Indebtedness is in respect of any Permitted Warrant Transaction or unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $50,000,000; provided, further that this clause
(e) shall not apply to any Permitted Unsecured Indebtedness to the extent such
default, event or condition occurs as a result of (x) the satisfaction of a
conversion contingency, (y) the exercise by a holder of Permitted Unsecured
Indebtedness of a conversion right resulting from the satisfaction of a
conversion contingency or (z) a required repurchase under such Permitted
Unsecured Indebtedness; or

(f) (i) The Parent Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Parent Borrower or any of its Subsidiaries shall make a general assignment for
the benefit of its creditors; or (ii) there shall be commenced against the
Parent Borrower or any of its Subsidiaries any case, proceeding or other action
of a nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against the Parent Borrower or any of its Subsidiaries any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (iv) the Parent Borrower or any of its
Subsidiaries shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) the Parent Borrower or any of its Subsidiaries
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or

(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
Single Employer Plan shall fail to satisfy the minimum funding standards (within
the meaning of Section 412 of the Code or Section 302 of ERISA) applicable to
such Single Employer Plan, whether or not waived, or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Parent Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the Parent
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency of, a Multiemployer Plan or (vi) any other
event or condition which shall occur or exist with respect to a Plan; and in
each case in clauses (i) through (vi) above, such event or condition, together
with all other such events or conditions, if any, would, in the sole judgment of
the Required Lenders, reasonably be expected to have a Material Adverse Effect;
or

 

116



--------------------------------------------------------------------------------

(h) One or more judgments or decrees shall be entered against the Parent
Borrower or any of its Subsidiaries involving in the aggregate a liability (not
covered by insurance as to which the relevant insurance company has acknowledged
coverage) of $50,000,000 or more, and all such judgments or decrees shall not
have been paid, vacated, discharged, stayed or bonded pending appeal within 60
days from the entry thereof; or

(i) Any material provision of any of the Security Documents shall cease, for any
reason, to be in full force and effect, or any Loan Party or any Affiliate of
any Loan Party shall so assert, or any material Lien created by any of the
Security Documents in respect of assets shall cease to be enforceable and of the
same effect and priority purported to be created thereby, except to the extent
that any loss of perfection or priority results from the failure of the
Administrative Agent to maintain possession of certificates or other possessory
collateral actually delivered to it representing securities or other Collateral
pledged under the Security Documents or the Administrative Agent’s failure to
file or maintain any filings required for perfection (including the filing of
UCC financing statement or continuations, filings regarding IP rights or similar
filings); or

(j) Any material provision of the guarantee contained in Section 2 of the
Guarantee and Collateral Agreement shall cease, for any reason, to be in full
force and effect or any Loan Party or any Affiliate of any Loan Party shall so
assert; or

(k) (i) Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
(A) shall become, or obtain rights (whether by means of warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of more than 40% of the
outstanding common stock of the Parent Borrower or (B) shall obtain the power
(whether or not exercised) to elect a majority of the Parent Borrower’s
directors; or (ii) the board of directors of the Parent Borrower shall cease to
consist of a majority of Continuing Directors (provided that, for the avoidance
of doubt, subject to the third paragraph of Section 10.1, any amendment,
supplement, modification or waiver of this clause (k) shall require the consent
only of each Loan Party and the Required Lenders (and no other Person)); or

(l) Any Permitted Subordinated Indebtedness or any guarantee thereof shall
cease, for any reason, to be validly subordinated to the Obligations or the
obligations of the Subsidiary Guarantors under the Guarantee and Collateral
Agreement, as the case may be, as provided in the documents evidencing such
Permitted Subordinated Indebtedness, or any Loan Party, any Affiliate of any
Loan Party, the trustee, if any, in respect of such Permitted Subordinated
Indebtedness or the holders of at least 25% in aggregate principal amount of
such Permitted Subordinated Indebtedness shall so assert;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrowers,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Majority Facility Lenders in respect of any Revolving Credit Facility, the
Administrative Agent may, or upon the request of the Majority Facility Lenders
in respect of any Revolving Credit Facility, the Administrative Agent shall, by
notice to the Borrowers declare the Revolving Credit Commitments under such
Revolving Credit Facility to be terminated forthwith, whereupon the Revolving
Credit Commitments under such Revolving

 

117



--------------------------------------------------------------------------------

Credit Facility shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrowers,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrowers shall at such time
deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrowers hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrowers hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrowers (or such other Person as may be lawfully entitled thereto).
Except as expressly provided above in this Article VIII, presentment, demand,
protest and all other notices of any kind are hereby expressly waived by the
Borrowers.

ARTICLE IX. THE ADMINISTRATIVE AGENT

SECTION 9.1 Appointment. Each Lender hereby irrevocably designates and appoints
the Administrative Agent as the agent of such Lender under this Agreement and
the other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against any Administrative Agent.

SECTION 9.2 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or attorneys
in-fact selected by it with reasonable care.

SECTION 9.3 Exculpatory Provisions. Neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any other Loan
Document (except to the extent that any of the foregoing are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness,

 

118



--------------------------------------------------------------------------------

enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party. Without limiting the foregoing, the Administrative
Agent shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce compliance with the provisions
hereof relating to Disqualified Lenders and, without limiting the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Lender or (y) have any liability with respect to or arising out
of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Lender, in each case made by any other Lender.

SECTION 9.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, facsimile,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Loan Parties), independent accountants and other
experts selected by the Administrative Agent. The Administrative Agent may deem
and treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

SECTION 9.5 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrowers referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

SECTION 9.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of a
Loan Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of, and

 

119



--------------------------------------------------------------------------------

investigation into, the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party which may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

SECTION 9.7 Indemnification. The Lenders agree to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by the Borrowers and
without limiting the obligation of the Borrowers to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section 9.7 (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such Aggregate
Exposure Percentages immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever which may at any
time (including at any time following the payment of the Loans) be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of, the Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements which are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the
Administrative Agent’s gross negligence or willful misconduct. The agreements in
this Section 9.7 shall survive the payment of the Loans and all other amounts
payable hereunder.

SECTION 9.8 Administrative Agent in Its Individual Capacity. The Administrative
Agent and its affiliates may make loans to, accept deposits from and generally
engage in any kind of business with any Loan Party as though the Administrative
Agent was not an Administrative Agent. With respect to its Loans made or renewed
by it and with respect to any Letter of Credit issued or participated in by it,
the Administrative Agent shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not an Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.

SECTION 9.9 Successor Administrative Agents. The Administrative Agent may resign
as Administrative Agent upon 30 days’ notice to the Lenders and the Parent
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or
Section 8(f) with respect to the Parent Borrower shall have occurred and be
continuing) be subject to approval by the Parent Borrower (which approval shall
not be unreasonably withheld or delayed), whereupon such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent, and the
term

 

120



--------------------------------------------------------------------------------

“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.

SECTION 9.10 Authorization to Release Liens. The Administrative Agent is hereby
irrevocably authorized by each of the Lenders to release any Lien covering any
Property of the Parent Borrower or any of its Subsidiaries that is the subject
of a Disposition which is permitted by this Agreement, which has been consented
to in accordance with Section 10.1 or in accordance with Section 10.17.

SECTION 9.11 No Other Duties. Notwithstanding anything herein to the contrary,
none of the Arrangers, the Lead Arranger, the syndication agent or the
co-documentation agents shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as a Lender hereunder.

ARTICLE X. MISCELLANEOUS

SECTION 10.1 Amendments and Waivers. Subject to Section 2.17(b), (c) and (d),
neither this Agreement, any other Loan Document, nor any terms hereof or thereof
may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.1. The Required Lenders and each Loan Party party
to the relevant Loan Document may, or (with the written consent of the Required
Lenders) the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders,
or the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided that no such waiver
and no such amendment, supplement or modification shall (i) forgive all or any
portion of the principal amount or any accrued but unpaid interest, or extend
the final scheduled date of maturity of any Loan, extend the scheduled date of
any amortization payment in respect of any Term Loan, reduce the stated rate of
any interest, fee or letter of credit commission payable hereunder or extend the
scheduled date of any payment thereof, permit the duration of any Interest
Period to be beyond six months, amend or modify the definition of “Optional
Currency” to include additional foreign currencies, amend or modify the last
sentence of Section 2.25(a), or increase the amount or extend the expiration
date of any Revolving Credit Lender’s Commitment in each case without the
written consent of each Lender directly affected thereby; (ii) eliminate or
reduce the voting rights of any Lender under this Section 10.1, reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by any Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release all or substantially all of the Subsidiary
Guarantor from their obligations under the Guarantee and Collateral Agreement,
in each case without the written consent of all Lenders; (iii) reduce the
percentage specified in the definition of Majority Facility Lenders without the
written consent of all Lenders under each affected Facility; (iv) amend, modify
or waive any provision of Section 2.18 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
adversely affected thereby; (v)

 

121



--------------------------------------------------------------------------------

reduce the amount of Net Cash Proceeds or Excess Cash Flow required to be
applied to prepay Term Loans under this Agreement without the written consent of
the Majority Facility Lenders with respect to each affected Term Loan Facility;
(vi) amend, modify or waive any provision of Article IX without the written
consent of the Administrative Agent; (vii) amend, modify or waive any provision
of Sections 2.6 and 2.7, without the express written consent of the Swingline
Lender; or (viii) amend, modify or waive any provision of Article III without
the written consent of the Issuing Lenders. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Administrative
Agent and all future holders of the Loans. In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon. For the avoidance
of doubt, subject to the second succeeding paragraph of this Section 10.1, any
amendment, supplement, modification or waiver of clause (k) of Article VIII
shall require the consent only of each Loan Party and the Required Lenders (and
no other Person).

Notwithstanding the foregoing, (a) this Agreement may be amended with the
written consent of the Parent Borrower, the Administrative Agent and the USD
Revolving Credit Lenders providing Extended USD Revolving Credit Commitments (as
defined below) under the Extended USD Revolving Credit Facility (as defined
below) to permit the extension of the USD Revolving Credit Facility beyond the
original Revolving Credit Termination Date (as extended, the “Extended USD
Revolving Credit Facility”) and the Loans thereunder (“Extended USD Revolving
Credit Loans” and the commitments thereunder, “Extended USD Revolving Credit
Commitments”); provided that (i) no Default or Event of Default has occurred and
is continuing or would result from any such extension of the Revolving Credit
Termination Date, (ii) the aggregate Extended USD Revolving Credit Commitment
shall not exceed the Total USD Revolving Credit Commitments in effect
immediately prior to any such extension without the consent of the Required
Lenders, (iii) no USD Revolving Credit Lender shall have any obligation to
participate in any extension described in this paragraph unless it agrees to do
so in its sole discretion, (iv) the USD Revolving Credit Commitments of any
nonparticipating Revolving Credit Lender shall terminate and the USD Revolving
Credit Loans of such Lender shall be due and payable on the original Revolving
Credit Termination Date or such other date specified by Article VIII and (v) all
other terms applicable to such Extended USD Revolving Credit Loans (other than
terms relating to pricing) shall be substantially identical to those applicable
to the USD Revolving Credit Loans, and (b) this Agreement may be amended with
the written consent of the Parent Borrower, the Administrative Agent and the
Multicurrency Revolving Credit Lenders providing Extended Multicurrency
Revolving Credit Commitments (as defined below) under the Extended Multicurrency
Revolving Credit Facility (as defined below) to permit the extension of the
Multicurrency Revolving Credit Facility beyond the original Revolving Credit
Termination Date (as extended, the “Extended Multicurrency Revolving Credit
Facility”) and the Loans thereunder (“Extended Multicurrency Revolving Credit
Loans” and the commitments thereunder, “Extended Multicurrency Revolving Credit
Commitments”); provided that (i) no Default or Event of Default has occurred and
is continuing or would result from any such extension of the Revolving Credit
Termination Date, (ii) the aggregate Extended Multicurrency Revolving Credit
Commitment shall not exceed the Total Multicurrency Revolving Credit Commitments
in effect immediately prior to any such extension without the consent of the
Required Lenders, (iii) no Multicurrency Revolving Credit Lender shall have any
obligation to participate in any extension described in this paragraph unless it
agrees to do so in its sole discretion, (iv) the Multicurrency Revolving Credit
Commitments of any nonparticipating Revolving Credit Lender shall terminate and
the Multicurrency Revolving Credit Loans of such Lender shall be due and payable
on the original Revolving Credit Termination Date or such other date specified
by Article VIII and (v) all other terms applicable to such Extended
Multicurrency Revolving Credit Loans (other than terms relating to pricing)
shall be substantially identical to those applicable to the Multicurrency
Revolving Credit Loans.

 

122



--------------------------------------------------------------------------------

Furthermore, notwithstanding the foregoing, (i) the Administrative Agent, with
the consent of the Parent Borrower, may amend, modify or supplement any Loan
Document without the consent of any Lender or the Required Lenders in order to
correct, amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document and
(ii) amendments pursuant to Section 2.28(d) necessary to reflect the existence
and terms of any Incremental Term Loans evidenced thereby shall be effected in
writing by the Administrative Agent with the Parent Borrower’s consent (not to
be unreasonably withheld) and furnished to the other parties hereto.

SECTION 10.2 Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of facsimile notice,
when received, addressed as follows in the case of the Parent Borrower and the
Administrative Agent, as set forth in an administrative questionnaire delivered
to the Administrative Agent in the case of the Lenders and as set forth in the
Foreign Subsidiary Borrower Joinder Agreement in case of any Foreign Subsidiary
Borrower, or to such other address as may be hereafter notified by the
respective parties hereto:

 

The Borrowers:

  

CONMED Corporation

525 French Road

Utica, New York 13502

Attention: Daniel S. Jonas, General Counsel

                  Sarah M. Oliker, Assistant General Counsel

                  Todd W. Garner, Chief Financial Officer

                  Johonna M. Pelletier, Treasurer

Facsimile: (315) 793-8929 / (315) 797-0321 / (315) 624-3147

Telephone: (315) 624-3208 / (315) 624-3549 / (315) 624-3317 / (315) 624-3502

The Administrative Agent:

  

JPMorgan Chase Bank, N.A.

Agent Bank Services Group

10 So. Dearborn, Floor 7

Chicago, IL 60603-2300

Attention: Muoy Lim

Facsimile: (888) 303-9732

Telephone: (312) 732-2024

with a copy to:

  

JPMorgan Chase Bank, N.A.

1 S Clinton Ave, Floor 07

Rochester, NY 14604

Attention: Judy Marsh

Facsimile: (585) 797-1880

Telephone: (585) 797-0173

and, in the case of any Multicurrency Revolving Extensions of Credit in any
Optional Currencies, a copy to:

  

JPMorgan Chase Bank, N.A.

Agent Bank Services Group

10 So. Dearborn, Floor 7

Chicago, IL 60603-2300

Attention: Muoy Lim

Facsimile: (888) 303-9732

Telephone: (312) 732-2024

 

123



--------------------------------------------------------------------------------

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or any Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

SECTION 10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

SECTION 10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and any other extensions of credit hereunder.

SECTION 10.5 Payment of Expenses. The Parent Borrower agrees (a) to pay or
reimburse the Administrative Agent, the Arrangers and the Lead Arranger for all
their reasonable and documented out-of-pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable and documented fees and disbursements of
one primary counsel selected by the Administrative Agent to the Administrative
Agent, the Arrangers and the Lead Arranger (and of such regulatory counsel and
local counsel as the Administrative Agent may deem appropriate in its good faith
discretion) and, solely in the case of an actual or potential conflict of
interest, of one additional counsel (and, if reasonably necessary, such
regulatory counsel and local counsel as the Administrative Agent may deem
appropriate in its good faith discretion) to each group of similarly affected
Persons and filing and recording fees and expenses, with statements with respect
to the foregoing to be submitted to the Parent Borrower at least three Business
Days prior to the Closing Date (in the case of amounts to be paid on the Closing
Date) and from time to time thereafter on a quarterly basis or such other
periodic basis as the Administrative Agent shall deem appropriate, (b) to pay or
reimburse each Lender and the Administrative Agent for all its reasonable and
documented costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the reasonable and documented fees and
disbursements of one primary counsel selected by the Administrative Agent to the
Lenders and the Administrative Agent (and of such regulatory counsel and local
counsel as the Administrative Agent may deem appropriate in its good faith
discretion) and, solely in the case of an actual or potential conflict of
interest, of one additional counsel (and, if reasonably necessary, such
regulatory counsel and local counsel as the Administrative Agent may deem
appropriate in its good faith discretion) to each group of similarly affected
Persons, (c) to pay, indemnify, and hold each Lender and the Administrative
Agent harmless from, any and all recording and filing fees or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify,

 

124



--------------------------------------------------------------------------------

and hold each Lender, the Administrative Agent and their respective officers,
directors, trustees, employees, affiliates, agents and controlling persons
(each, an “indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever (other than for loss
of profits) with respect to the execution, delivery, enforcement, performance
and administration of this Agreement, the other Loan Documents and any such
other documents, including any of the foregoing relating to the use of proceeds
of the Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Parent Borrower, any of
its Subsidiaries or any of the Properties and the reasonable and documented fees
and expenses of legal counsel in connection with claims, actions or proceedings
by any indemnitee against any Loan Party under any Loan Document (all the
foregoing in this clause (d), collectively, the “indemnified liabilities”);
provided that the Parent Borrower shall have no obligation hereunder to any
indemnitee with respect to indemnified liabilities to the extent such
indemnified liabilities arise from (x) the gross negligence or willful
misconduct of such indemnitee, (y) a material breach by the relevant indemnitee
of its obligations under the Loan Documents, or (z) any dispute solely among
indemnitees or any of their respective directors, officers, trustees, employees,
advisors, agents or controlling persons (other than in the capacity of an
Administrative Agent or any similar role under the Loan Documents and other than
any claims arising out of any act or omission on the part of the Parent Borrower
or its Affiliates). Without limiting the foregoing, and to the extent permitted
by applicable law, the Parent Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to so waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any indemnitee. All amounts due under this Section 10.5 shall
be payable not later than 10 days after written demand therefor. The agreements
in this Article X shall survive repayment of the Loans and all other amounts
payable hereunder.

SECTION 10.6 Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) except for any assignment from any Foreign Subsidiary
Borrower to the Parent Borrower expressly contemplated by Section 2.22(b), no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 10.6. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Lender that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section 10.6) and, to the extent expressly contemplated hereby, the affiliates
of each of the Administrative Agent, the Issuing Lender and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than (A) a natural person (or
any holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of, a natural person), (B) a Defaulting Lender, a subsidiary
of a Defaulting Lender or a Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender or a subsidiary of a Defaulting Lender, (C) a
Disqualified Lender or (D) the Parent Borrower or any of its Subsidiaries)
(each, an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:

 

125



--------------------------------------------------------------------------------

(A) the Parent Borrower; provided that no consent of the Parent Borrower shall
be required for an assignment to a Lender, an affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default under clauses (a) or (f) of
Article VIII has occurred and is continuing, any other Person; provided,
further, that the Parent Borrower shall be deemed to have consented to any such
assignment unless the Parent Borrower shall object thereto by written notice to
the Administrative Agent within 10 Business Days after having received notice
thereof; and

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of (x) any Revolving Credit Commitment
to an Assignee that is a Revolving Credit Lender immediately prior to giving
effect to such assignment or (y) all or any portion of a Term Loan to a Lender,
an affiliate of a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 with respect to the Revolving Credit Commitments and the Revolving
Credit Loans or $1,000,000 with respect to the Term Loans (in each case, other
than in the case of an assignment of all of a Lender’s interests under this
Agreement), unless each of the Parent Borrower and the Administrative Agent
otherwise consent; provided that (1) no such consent of the Parent Borrower
shall be required if an Event of Default under clauses (a) or (f) of Article
VIII has occurred has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

(B) each partial assignment shall be made as an assignment of a proportionate
part of each of the assigning Lender’s rights and obligations under this
Agreement; provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of the assigning Lender’s rights and
obligations in respect of the Revolving Credit Commitments or Term Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (with only one such fee payable in connection with
the simultaneous assignments to or by two or more Approved Funds that are
administered or managed by the same entity or affiliated entities); and

 

126



--------------------------------------------------------------------------------

(D) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Parent Borrower and
its Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws

For the purposes of this Section 10.6, the term “Approved Fund” has the
following meaning:

“Approved Fund” means: any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an affiliate of a Lender or (c) an entity or an
affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.19,
2.20, 2.21 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 10.6.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive (absent manifest error), and each Borrower, the
Administrative Agent, the Issuing Lender and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by each Borrower, the
Issuing Lender and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 10.6
and any written consent to such assignment required by paragraph (b) of this
Section 10.6, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

127



--------------------------------------------------------------------------------

(c) (i) Any Lender may, without the consent of the Parent Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Parent Borrower, the Administrative Agent, the Issuing Lender and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section 10.6, the
Parent Borrower agrees that each Participant shall be entitled to the benefits
of, and subject to the limitations of, Sections 2.19, 2.20 and 2.21 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 10.6, but to no greater extent than
such Lender. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7(b) as though it were a Lender, but to
no greater extent than such Lender; provided such Participant shall be subject
to Section 10.7(a) as though it were a Lender. Each Lender that sells a
participation, acting solely for this purpose as an agent of the Borrowers,
shall maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive, and such Lender, each Loan Party and the Administrative Agent shall
treat each person whose name is recorded in the Participant Register pursuant to
the terms hereof as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
Sections 2.19 or 2.20 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Parent Borrower’s
prior written consent. No Participant shall be entitled to the benefits of
Section 2.20 unless such Participant complies with Section 2.20(d), (e) and
(f) as if it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 10.6 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Parent Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.

 

128



--------------------------------------------------------------------------------

(f) The list of Persons identified in writing by the Parent Borrower to the Lead
Arranger as “Disqualified Lenders” (i) shall be made available to the Lenders by
posting on Intralinks/IntraAgency or another relevant Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent), (ii) shall be provided to any Lender upon request by such
Lender to the Administrative Agent and (iii) shall be provided to any
prospective Assignee upon request by such Assignee and the applicable Lender who
is the prospective assignor in connection with a bona fide potential sale on a
confidential basis.

SECTION 10.7 Adjustments; Set-off. (a) Except as otherwise provided in this
Agreement with respect to a particular Facility, if any Lender (a “Benefitted
Lender”) shall at any time receive any payment of all or part of its Loans or
the Reimbursement Obligations owing to it, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 8(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s Loans or
the Reimbursement Obligations owing to such other Lender, or interest thereon,
such Benefitted Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loan and/or
of the Reimbursement Obligations owing to each such other Lender, or shall
provide such other Lenders with the benefits of any such collateral, or the
proceeds thereof, as shall be necessary to cause such Benefitted Lender to share
the excess payment or benefits of such collateral or proceeds ratably with each
of the Lenders; provided, however, that if all or any portion of such excess
payment or benefits is thereafter recovered from such Benefitted Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest; provided, further, that to
the extent prohibited by applicable law as described in the definition of
“Excluded Swap Obligation,” no amounts received from, or set-off with respect
to, any Guarantor shall be applied to any Excluded Swap Obligations of such
Guarantor.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrowers, any such
notice being expressly waived by the Borrowers to the extent permitted by
applicable law, upon any amount becoming due and payable by any Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Parent Borrower. Each Lender agrees promptly to
notify the respective Borrower and the Administrative Agent after any such
setoff and application made by such Lender; provided that the failure to give
such notice shall not affect the validity of such setoff and application.

SECTION 10.8 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Parent Borrower and the
Administrative Agent.

SECTION 10.9 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

129



--------------------------------------------------------------------------------

SECTION 10.10 Integration. This Agreement and the other Loan Documents represent
the agreement of the Borrowers, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

SECTION 10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 10.12 Submission To Jurisdiction; Waivers. Each Borrower, the
Administrative Agent and each Lender hereby irrevocably and unconditionally:

(a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York, the courts of the
United States for the Southern District of New York, and appellate courts from
any thereof, and, to the extent necessary to enforce the Administrative Agent’s
or the Lenders’ rights under the Security Documents, courts where Collateral may
be located or deemed to be located;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid at its address set forth in
Section 10.2 or at such other address of which the Administrative Agent shall
have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 10.12 any special, exemplary, punitive or consequential damages;
provided that the waiver set forth in this clause (e) shall not affect or limit
the Borrowers’ obligations under Section 10.5.

SECTION 10.13 Acknowledgements. Each Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrowers, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

130



--------------------------------------------------------------------------------

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.

SECTION 10.14 WAIVERS OF JURY TRIAL. EACH BORROWER, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

SECTION 10.15 PATRIOT Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of such Borrower and other information that will
allow such Lender to identify such Borrower in accordance with the Act.

SECTION 10.16 Confidentiality. Each of the Administrative Agent, the Issuing
Lender and each Lender agrees to keep confidential all Information (as defined
below); provided that nothing herein shall prevent the Administrative Agent, the
Issuing Lender or any Lender from disclosing any such Information (i) to the
Administrative Agent, the Issuing Lender or any other Lender or any affiliate
thereof in each case which is bound by this Section 10.16, (ii) to any
Participant or Assignee (each, a “Transferee”) or any prospective Transferee or
any direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), in each case, which agrees to comply with the
provisions of this Section 10.16, (iii) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates who have been advised with respect to the confidentiality obligations
hereof, (iv) upon the request or demand of any Governmental Authority having
jurisdiction over the Administrative Agent, the Issuing Lender or such Lender,
(v) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (vi) if required
to do so under applicable law in connection with any litigation or similar
proceeding or in litigation to enforce this Agreement, (vii) which has been
publicly disclosed other than in breach of this Section 10.16, (viii) to the
National Association of Insurance Commissioners or any similar organization or
any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (ix) in connection with the exercise of any remedy
hereunder or under any other Loan Document, (x) if agreed by the Parent Borrower
in its sole discretion or (xi) to data service providers, including league table
providers, that serve the lending industry (but, in the case of this clause
(xi), solely to the extent that (a) such Information is information about the
terms of the financing contemplated hereby routinely provided by arrangers to
data services providers and (b) such Information is provided to such data
service providers no earlier than the fifth Business Day after the Closing
Date); provided that, if reasonably requested by the Parent Borrower, the
Administrative Agent, the Issuing Lender and the Lenders shall make commercially
reasonable efforts to determine, and inform the Parent Borrower of, the Persons
who received such Information. “Information” means all information received from
a Loan Party, other than any such information that is available to the
Administrative Agent, the Issuing Lender or any Lender on a non-confidential
basis prior to disclosure by such Loan Party; provided that in the case of
Information received from a Loan Party after the date hereof, such Information
is clearly identified at the time of delivery as confidential. The Loan Parties
consent to the publication by the Administrative Agent or any Lender of
customary advertising material relating to the transactions contemplated hereby
using the name, product photographs, logo or trademark of the Loan Parties.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement may include material non-public information concerning the Parent
Borrower and its Affiliates and their related parties or their respective
securities, and confirms that it has developed compliance procedures regarding
the use of material non-public information and that it will handle such material
non-public information in accordance with those procedures and applicable law,
including Federal and state securities laws.

 

131



--------------------------------------------------------------------------------

All information, including requests for waivers and amendments, furnished by the
Parent Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain material non-public information about the Parent Borrower and its
Affiliates and their related parties or their respective securities.
Accordingly, each Lender represents to the Parent Borrower and the
Administrative Agent that it has identified in its administrative questionnaire
a credit contact who may receive information that may contain material
non-public information in accordance with its compliance procedures and
applicable law.

SECTION 10.17 Releases. (a) Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the Administrative Agent is hereby
irrevocably authorized by each Lender (without requirement of notice to or
consent of any Lender except as expressly required by Section 10.1) to take any
action requested by the Parent Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.

(b) At such time as the Loans, the Reimbursement Obligations and the other
Obligations shall have been paid in full, the Commitments have been terminated
and no Letters of Credit shall be outstanding, the Collateral shall be released
from the Liens created by the Security Documents, and the Security Documents and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent and the Parent Borrower or Subsidiary thereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral shall revert to the Parent
Borrower and Subsidiaries. At the request and sole expense of any Borrower or
Subsidiary following any such termination, the Administrative Agent shall
deliver to the Parent Borrower or Subsidiary any Collateral held by the
Administrative Agent thereunder, and execute and deliver to the Parent Borrower
or Subsidiary such documents as the Parent Borrower or Subsidiary shall
reasonably request to evidence such termination.

SECTION 10.18 Delivery of Signature Pages. (a) Each Existing Revolving Credit
Lender and each Existing Term Loan Lender shall consent to the amendment and
restatement of the Previous Credit Agreement effected hereby by executing a
signature page to this Agreement and each such Existing Revolving Credit Lender
or Existing Term Loan Lender hereby agrees that (to the extent it has a
Revolving Credit Commitment or a Tranche A Term Loan Commitment hereunder) it
will continue to be a party to this Agreement as a Lender, with obligations
applicable to a Lender hereunder, including the obligation (i) to make or
continue to make extensions of credit to the Parent Borrower and the Foreign
Subsidiary Borrowers in an aggregate amount not to exceed the amount of its
Revolving Credit Commitment under the applicable Revolving Credit Facility as
set forth opposite such Lender’s name in Schedule 1.1A, as such amount may be
changed from time to time as provided in this Agreement and (ii) to make Tranche
A Term Loans to the Parent Borrower on the Closing Date in an aggregate amount
equal to the amount of its Tranche A Term Loan Commitment as set forth opposite
such Lender’s name in Schedule 1.1A.

(b) Each Lender that is not an Existing Revolving Credit Lender or Existing Term
Loan Lender (each an “Initial Lender”) shall become a party to this Agreement by
delivering to the Administrative Agent a signature page to this Agreement duly
executed by such Lender and each such Initial Lender agrees to all of the
provisions of this Agreement and acknowledges that it will become a party to
this Agreement as of the Closing Date as a Lender, with obligations applicable
to a Lender

 

132



--------------------------------------------------------------------------------

hereunder, including the obligation (i) to make extensions of credit to the
Parent Borrower and the Foreign Subsidiary Borrowers in an aggregate principal
amount not to exceed the amount of its Revolving Credit Commitment under the
applicable Revolving Credit Facility as set forth opposite such Lender’s name in
Schedule 1.1A, as such amount may be changed from time to time as provided in
this Agreement and (ii) to make Tranche A Term Loans to the Parent Borrower on
the Closing Date in an aggregate amount equal to the amount of its Tranche A
Term Loan Commitment as set forth opposite such Lender’s name in Schedule 1.1A.

(c) [Reserved].

(d) The Required Lenders (as defined in the Previous Credit Agreement) hereby
waive the applicable notice requirements set forth in (i) Section 2.10 of the
Previous Credit Agreement with respect to the termination of the Commitments (as
defined in the Previous Credit Agreement) on the Closing Date and
(ii) Section 2.11 of the Previous Credit Agreement with respect to any optional
prepayment of Loans (as defined in the Previous Credit Agreement) on the Closing
Date.

SECTION 10.19 Judgment Currency. (a) The Loan Parties’ obligations hereunder and
under the other Loan Documents to make payments in Dollars shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than Dollars, except to the
extent that such tender or recovery results in the effective receipt by the
Administrative Agent or the respective Lender or Issuing Lender of the full
amount of Dollars expressed to be payable to the Administrative Agent or such
Lender or Issuing Lender under this Agreement or the other Loan Documents. If,
for the purpose of obtaining or enforcing judgment against any Loan Party in any
court or in any jurisdiction, it becomes necessary to convert into or from any
currency other than Dollars (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in Dollars, the conversion shall be
made at the Dollar Equivalent determined as of the Business Day immediately
preceding the day on which the judgment is given (such Business Day being
hereinafter referred to as the “Judgment Currency Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Loan Parties shall pay, or cause to be paid, such additional amounts, if any
(but in any event not a lesser amount) as may be necessary to ensure that the
amount paid in the Judgment Currency, when converted at the rate of exchange
prevailing on the date of payment, will produce the amount of Dollars which
could have been purchased with the amount of Judgment Currency stipulated in the
judgment or judicial award at the rate of exchange prevailing on the Judgment
Currency Conversion Date.

(c) For purposes of determining the Dollar Equivalent or any other rate of
exchange for this Section 10.19, such amounts shall include any premium and
costs payable in connection with the purchase of Dollars.

SECTION 10.20 No Novation. The terms and conditions of the Previous Credit
Agreement are amended as set forth herein, and restated in their entirety and
superseded by, this Agreement. Nothing in this Agreement shall be deemed to work
a novation of any of the obligations under the Previous Credit Agreement.
Notwithstanding any provision of this Agreement or any other document or
instrument executed in connection herewith, the execution and delivery of this
Agreement and the incurrence of obligations hereunder shall be in substitution
for, but not in payment of, the obligations owed by the Borrowers under the
Previous Credit Agreement. From and after the date hereof, each reference to the
“Credit Agreement” or other reference originally applicable to the Previous
Credit Agreement contained in any document executed and delivered in connection
therewith shall be a reference to this Agreement, as amended, supplemented,
restated or otherwise modified from time to time.

 

133



--------------------------------------------------------------------------------

SECTION 10.21 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of a Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by a Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any Resolution Authority.

SECTION 10.22 ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Joint Lead Arrangers and
their respective Affiliates, and not to or for the benefit of the Parent
Borrower or any other Loan Party, that at least one of the following is and will
be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) of one or more Benefit Plans in connection with the Loans or the
Commitments;

(ii) the prohibited transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable so as to
exempt from the prohibitions of Section 406 of ERISA and Section 4975 of the
Code such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;

 

134



--------------------------------------------------------------------------------

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement; or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Lead Arrangers and their respective Affiliates, and
not to or for the benefit of the Parent Borrower or any other Loan Party, that
none of the Administrative Agent or the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender involved in
the Loans, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto).

SECTION 10.23 Acknowledgement Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Agreement or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States).

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised

 

135



--------------------------------------------------------------------------------

to no greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b) As used in this Section 10.23, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning given to the term “qualified financial contract” in, and
shall be interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D).

 

136